


Exhibit 10.194

MASTER ACQUISITION, DEVELOPMENT AND CONSTRUCTION FACILITY

LOAN AND SECURITY AGREEMENT

by and among

TEXTRON FINANCIAL CORPORATION,

BLUEGREEN VACATIONS UNLIMITED, INC., and

BLUEGREEN CORPORATION

As of April 9, 2008

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

 

SECTION 1.

DEFINITIONS AND CONSTRUCTION

1

1.1.

 

Definitions

1

1.2.

 

Construction

16

1.3.

 

Schedules and Exhibits

16

1.4.

 

Accounting Principles

16

 

 

 

 

SECTION 2.

THE MASTER FACILITY

16

2.1.

 

Purposes

16

2.2.

 

Qualified Sub-Loans

16

2.3.

 

Advances

17

2.4.

 

Requests for Advance under Sub-Loan

18

2.5.

 

Amounts in Excess of Maximum Master Facility Amount

18

2.6.

 

Use of Proceeds

18

2.7.

 

Closing

18

2.8.

 

Maximum TFC Relationship Amount

18

 

 

 

 

SECTION 3.

SUB-LOAN DOCUMENTS AND SUB-LOAN ACCOUNT

19

3.1.

 

Sub-Loan Documents

19

3.2.

 

Sub-Loan Account

19

 

 

 

 

SECTION 4.

INTEREST RATE

19

4.1.

 

Interest Rate

19

4.2.

 

Default Rate

20

4.3.

 

Calculation of Interest

20

4.4.

 

Limitation of Interest to Maximum Lawful Rate

20

 

 

 

 

SECTION 5.

FEES

20

5.1.

 

Sub-Loan Funding Fee

20

5.2.

 

Late Charge

20

5.3.

 

General

21

 

 

 

 

SECTION 6.

PAYMENTS

21

6.1.

 

General

21

6.2.

 

Reinstatement of Obligations

22

6.3.

 

Prepayment

22

6.4.

 

Indemnity

23

 

 

 

 

SECTION 7.

SECURITY; GUARANTY

23

7.1.

 

Security

23

7.2.

 

Cross-Default and Cross-Collateral

26

7.3.

 

Sub-Loan Guaranty

27

7.4.

 

Additional Documents and Future Actions

27

7.5.

 

Location of Sub-Loan Collateral

27

7.6.

 

Insurance and Protection of Collateral

27

 

 

 

 

SECTION 8.

CONSTRUCTION ADVANCE PROCEDURES

27

8.1.

 

General

27

8.2.

 

Disbursement Agent

27

8.3.

 

Payment of Bills

28

i

--------------------------------------------------------------------------------




 

 

 

 

8.4.

 

Construction Sub-Loan Portion

28

8.5.

 

Retainage; Conditions Precedent to Final Disbursements for Each Sub-Loan

28

8.6.

 

Deposit of Funds Advanced/Advances to Disbursement Agent, Architect, Contractor
and Subcontractors

30

8.7.

 

Advances Do Not Constitute a Waiver

30

 

 

 

 

SECTION 9.

REPRESENTATIONS AND WARRANTIES

30

9.1.

 

Organization; Power

31

9.2.

 

Authorization; No Legal Restrictions; No Breach of Other Agreements

32

9.3.

 

Approvals; Licenses, Etc.

32

9.4.

 

Enforceability

32

9.5.

 

Title

32

9.6.

 

Liens

32

9.7.

 

Financial Statements and Financial Condition

33

9.8.

 

Taxes

33

9.9.

 

Subsidiaries; Affiliates and Capital Structure

34

9.10.

 

Litigation Proceedings, Etc.

34

9.11.

 

Licenses; Permits; Etc.

34

9.12.

 

Environmental Matters

35

9.13.

 

Full Disclosure

35

9.14.

 

Use of Proceeds/Margin Stock

35

9.15.

 

No Defaults

35

9.16.

 

Compliance with Law

36

9.17.

 

Restrictions of Borrower or Guarantor

36

9.18.

 

Broker’s Fees

36

9.19.

 

Deferred Compensation Plans

37

9.20.

 

Labor Relations

37

9.21.

 

Tax Identification Numbers

37

9.22.

 

Insurance

37

9.23.

 

Names and Addresses

37

9.24.

 

Solvency

37

9.25.

 

Common Enterprise

38

9.26.

 

Restrictive Contracts

38

9.27.

 

Completeness of Representations

38

9.28.

 

No Violation of Right of First Refusal

38

 

 

 

 

SECTION 10.

REPRESENTATIONS, WARRANTIES AND COVENANTS WITH RESPECT TO THE APPLICABLE RESORT

39

10.1.

 

Access and Utilities

39

10.2.

 

Compliance

39

10.3.

 

Applicable Declaration

39

10.4.

 

Zoning Laws, Building Codes, Etc.

39

10.5.

 

Units Ready for Use

40

10.6.

 

Sub-Loan Collateral Taxes and Fees

40

10.7.

 

No Defaults

40

10.8.

 

Timeshare Plan

40

ii

--------------------------------------------------------------------------------




 

 

 

 

10.9.

 

Sale of Timeshare Interests

41

10.10.

 

Brokers

41

10.11.

 

Tangible Property

41

10.12.

 

Condition of Applicable Resort

41

10.13.

 

Assessments and Developer Subsidy

41

10.14.

 

Amenities

42

10.15.

 

Permits and Licenses

42

10.16.

 

Wetlands

42

10.17.

 

Mechanic’s Lien Claims

42

10.18.

 

Applicable Resort Contracts

42

10.19.

 

Intentionally Omitted

42

10.20.

 

Site Plan Approval

42

10.21.

 

Club Plan

42

10.22.

 

Reservation System

43

10.23.

 

One to One Ratio Compliance

43

10.24.

 

Club Documents

43

 

 

 

 

SECTION 11.

CONSTRUCTION REPRESENTATIONS, WARRANTIES AND COVENANTS

43

11.1.

 

Construction

43

11.2.

 

Sub-Loan Cost Certificate

43

11.3.

 

Sub-Loan Construction Contract

44

11.4.

 

Sub-Loan Architect’s Contract

46

11.5.

 

Sub-Loan Subcontracts

46

11.6.

 

Specifications

47

11.7.

 

Permits

47

11.8.

 

Commencement of Construction

47

11.9.

 

Zoning and Land Use

48

11.10.

 

Additional Equity

48

11.11.

 

No Developer’s Fee

48

11.12.

 

Right of Lender to Inspect Applicable Resort and Review Specifications

48

11.13.

 

Correction of Defects

49

11.14.

 

Notification of Mechanics Lien Claims

49

11.15.

 

Construction Tests

49

11.16.

 

Substantial Completion

49

11.17.

 

Intentionally Omitted

50

11.18.

 

Notice of Completion

50

11.19.

 

Compliance with Inspector’s Standards

50

11.20.

 

Bonding Requirements

50

11.21.

 

Force Majeure

50

11.22.

 

Lien Waivers

51

11.23.

 

Specifications

51

 

 

 

 

SECTION 12.

GENERAL AFFIRMATIVE COVENANTS

51

12.1.

 

Payment and Performance of Obligations

51

12.2.

 

Business Office

51

12.3.

 

Maintenance of Existence, Qualification and Assets

52

iii

--------------------------------------------------------------------------------




 

 

 

 

12.4.

 

Consolidation and Merger

52

12.5.

 

Maintenance of Insurance

52

12.6.

 

Maintenance of Security

52

12.7.

 

Payment of Taxes and Claims

52

12.8.

 

Inspections

53

12.9.

 

Records

53

12.10.

 

Management

54

12.11.

 

Maintenance

54

12.12.

 

Local Legal Compliance

54

12.13.

 

Registration Compliance

54

12.14.

 

Other Compliance

54

12.15.

 

Further Assurances

55

12.16.

 

Maintenance and Amenities

55

12.17.

 

Sub-Loan Costs

55

12.18.

 

Indemnification of Lender

55

12.19.

 

Use of Borrower’s Names

57

12.20.

 

Right to Provide Future Financing

57

12.21.

 

Inspector

57

12.22.

 

Sales and Marketing

57

12.23.

 

Applicable Resort Contracts

58

12.24.

 

Consents

58

12.25.

 

Engineering Survey

58

12.26.

 

Agreements Related to the Acquisition of the Acquired Assets

58

12.27.

 

Exchange Company

58

12.28.

 

One to One Ratio Compliance

59

 

 

 

 

SECTION 13.

REPORTING REQUIREMENTS

59

13.1.

 

Intentionally Omitted

59

13.2.

 

Quarterly Financial Reports

59

13.3.

 

Annual Financial Reports of Guarantor

59

13.4.

 

Officer’s Certificate

59

13.5.

 

Audit Reports

60

13.6.

 

Inventory Report and Sales Reports

60

13.7.

 

Applicable Association Reports

60

13.8.

 

Notice of Default or Event of Default

60

13.9.

 

Notice of Claimed Default

60

13.10.

 

Material Adverse Developments

60

13.11.

 

Other Information

61

 

 

 

 

SECTION 14.

NEGATIVE COVENANTS

61

14.1.

 

Organization

61

14.2.

 

Applicable Resort Contracts

61

14.3.

 

Limitation on Other Debt/Further Encumbrances

61

14.4.

 

Sale of Assets

61

14.5.

 

Amendment of Applicable Declaration

61

14.6.

 

Ownership

61

14.7.

 

Other Liens or Assignments

62

iv

--------------------------------------------------------------------------------




 

 

 

 

14.8.

 

Merger, Etc.

62

14.9.

 

Use of Lender’s Name

62

14.10.

 

Transactions with Affiliates

62

14.11.

 

Name or Address Change

62

14.12.

 

Distributions

62

14.13.

 

Restrictions on Transfers

63

14.14.

 

Restrictive Covenants

63

14.15.

 

Timeshare Regime

63

14.16.

 

Chief Executive Office

63

14.17.

 

Marketing/Sales

63

14.18.

 

Amenities

63

14.19.

 

Changes in Accounting

64

14.20.

 

Club Reservation System

64

 

 

 

 

SECTION 15.

AFFILIATE INDEBTEDNESS

64

 

 

 

SECTION 16.

FINANCIAL COVENANTS

64

16.1.

 

Minimum Tangible Net Worth

64

16.2.

 

Minimum Debt to Tangible Net Worth Ratio

65

 

 

 

 

SECTION 17.

CONDITIONS OF AND DOCUMENTS TO BE DELIVERED ON OR BEFORE THE SUB-LOAN CLOSING
DATE

65

17.1.

 

Sub-Agreement and Sub-Loan Documents

65

17.2.

 

Opinions of Counsel

65

17.3.

 

Applicable Timeshare Documents

65

17.4.

 

Applicable Association Documents

66

17.5.

 

Obligors’ Documents

66

17.6.

 

Good Standing Certificates

66

17.7.

 

Insurance

66

17.8.

 

Flood Insurance

66

17.9.

 

Authorizing Resolutions

66

17.10.

 

Applicable UCC-1 Financing Statements

66

17.11.

 

UCC-1 Search Report

66

17.12.

 

Releases

67

17.13.

 

Closing Certificates

67

17.14.

 

Compliance

67

17.15.

 

Borrower’s Certificate of Indemnity

67

17.16.

 

Mortgagee Title Insurance Commitment and Title Policy

67

17.17.

 

Taxes and Assessments

68

17.18.

 

Preclosing Inspections

68

17.19.

 

Expenses

68

17.20.

 

Acquisition Documents

68

17.21.

 

Closing on Acquisition Agreement

68

17.22.

 

Permits and Approvals

68

17.23.

 

Applicable Resort Contracts

69

17.24.

 

Compliance with Planning and Zoning Stipulations

69

17.25.

 

Applicable Resort Broker

69

17.26.

 

Escrow Agreements

69

v

--------------------------------------------------------------------------------




 

 

 

 

17.27.

 

Credit References

69

17.28.

 

Acquisition and/or Construction Equity

69

17.29.

 

Post-Closing Requirements

69

17.30.

 

Other

69

 

 

 

 

SECTION 18.

CONDITIONS TO LENDER’S OBLIGATION TO MAKE CONSTRUCTION ADVANCES IN CONNECTION
WITH ANY SUB-LOAN

70

18.1.

 

Documents

70

18.2.

 

Representations and Warranties

70

18.3.

 

Covenants

70

18.4.

 

No Default

70

18.5.

 

Request for Sub-Loan Advance under Construction Component of Sub-Loan

70

18.6.

 

Soft Costs

71

18.7.

 

Other Agreements

71

18.8.

 

Construction Documents

72

18.9.

 

Contractor’s Insurance

72

18.10.

 

Inspector’s Plan and Cost Review

72

18.11.

 

Inspector’s Report

72

18.12.

 

Certificates of Substantial Completion

72

18.13.

 

Compliance

72

18.14.

 

Lien Waivers, etc.

72

18.15.

 

Title Policy Endorsements

72

18.16.

 

Fees and Expenses

73

18.17.

 

Permits and Approvals

73

18.18.

 

Sub-Loan Mortgage

73

18.19.

 

Completion of Work

73

18.20.

 

Additional Equity

73

18.21.

 

Advances Do Not Constitute a Waiver

73

18.22.

 

No Obligation to Fund After Filed Liens

73

18.23.

 

Stored Goods

74

18.24.

 

Other

74

 

 

 

 

SECTION 19.

DEFAULT

74

19.1.

 

Sub-Loan Payments

74

19.2.

 

Covenant Defaults

74

19.3.

 

Warranties or Representations

74

19.4.

 

Enforceability of Liens

75

19.5.

 

Involuntary Proceedings

75

19.6.

 

Proceedings

75

19.7.

 

Attachment; Judgment; Tax Liens

75

19.8.

 

Intentionally Omitted

75

19.9.

 

Removal of Sub-Loan Collateral

75

19.10.

 

Default of Guarantor

75

19.11.

 

Merger or Dissolution

75

19.12.

 

Default by Borrower or Guarantor Under Other Agreements

76

vi

--------------------------------------------------------------------------------




 

 

 

 

19.13.

 

Loss of License

76

19.14.

 

Issuance of Order

76

19.15.

 

Violation of Negative Covenants

76

19.16.

 

Deficiency

76

19.17.

 

Abandonment or Cessation of Construction

76

19.18.

 

Lien Against Sub-Loan Collateral

77

19.19.

 

Unauthorized Work

77

19.20.

 

Breach

77

19.21.

 

Criminal Proceedings

77

19.22.

 

Bonding Requirements

77

19.23.

 

Permits

77

19.24.

 

Fraud

77

19.25.

 

Suspension of Sales

77

19.26.

 

Insolvency

78

19.27.

 

Encroachments and Permits

78

19.28.

 

Material Adverse Change

78

19.29.

 

Cessation of Business

78

 

 

 

 

SECTION 20.

TERMINATION OF OBLIGATION TO ADVANCE/REMEDIES

78

20.1.

 

Termination of Obligation to Advance

78

20.2.

 

Remedies

79

20.3.

 

Notice of Sale of Personal Property Sub-Loan Collateral

83

20.4.

 

Application of Sub-Loan Collateral; Termination of Agreements

84

20.5.

 

Suits to Protect the Mortgaged Property and Sub-Loan Collateral

84

20.6.

 

Rights of Lender Regarding Sub-Loan Collateral

85

20.7.

 

Waiver of Appraisement Valuation, Stay, Extension and Redemption Laws

85

20.8.

 

Delegation of Duties and Rights

85

20.9.

 

Lender Not in Control

86

20.10.

 

Waivers

86

20.11.

 

Cumulative Rights

87

20.12.

 

Expenditures by Lender

87

20.13.

 

Diminution in Value of Sub-Loan Collateral

87

20.14.

 

Discontinuance of Proceedings

88

 

 

 

 

SECTION 21.

PARTIAL RELEASES; OTHER RELEASES

88

 

 

 

SECTION 22.

CERTAIN RIGHTS OF LENDER

89

22.1.

 

Protection of Sub-Loan Collateral

89

22.2.

 

Performance by Lender

89

22.3.

 

No Liability of Lender

89

22.4.

 

Right to Defend Action Affecting Security

90

22.5.

 

Indemnities, Sub-Loan Costs and Expenses

90

22.6.

 

Lender’s Right of Set-Off

90

22.7.

 

No Waiver

90

vii

--------------------------------------------------------------------------------




 

 

 

 

22.8.

 

Right of Lender to Extend Time of Payment, Substitute, Release Security, Etc.

90

22.9.

 

Assignment of Lender’s Interest

91

22.10.

 

Power of Attorney

91

22.11.

 

Relief from Automatic Stay, Etc.

91

22.12.

 

Investigations and Inquiries

92

 

 

 

 

SECTION 23.

MISCELLANEOUS

92

23.1.

 

Notices

92

23.2.

 

Term of Agreement

93

23.3.

 

Survival

93

23.4.

 

Continuation and Investigation

93

23.5.

 

Governing Law; Consent to Jurisdiction

94

23.6.

 

Invalid Provisions

94

23.7.

 

Successors and Assigns; Third Party Beneficiaries

94

23.8.

 

Amendment

95

23.9.

 

Counterparts; Effectiveness; Facsimile

95

23.10.

 

Lender Not Fiduciary

95

23.11.

 

Total Agreement

95

23.12.

 

Consents, Approvals and Discretion

96

23.13.

 

Litigation

96

23.14.

 

Submissions

96

23.15.

 

Incorporation of Exhibits

97

23.16.

 

Consent to Advertising and Publicity of Documents

97

23.17.

 

Control of Applicable Association

97

23.18.

 

Directly or Indirectly

97

23.19.

 

Savings Clause

97

23.20.

 

Reimbursement for Taxes

98

23.21.

 

Headings

98

23.22.

 

Gender

98

23.23.

 

Time of the Essence

98

23.24.

 

Conflict

98

23.25.

 

Joinder and Consent

98

viii

--------------------------------------------------------------------------------




LIST OF EXHIBITS

 

 

 

EXHIBIT “A”

-

Form of Request For Advance

 

 

 

EXHIBIT “B”

-

Form of Officer’s Certificate

 

 

 

EXHIBIT “C”

-

List of Sub-Loans

 

 

 

EXHIBIT “D”

-

Form of Request for Construction Advance

 

 

 

EXHIBIT “E”

-

Form of TFC’s Inspector Sub-Loan Construction Cost Certificate

 

 

 

EXHIBIT “F”

-

Form of Sub-Loan Draw Certificate of the General Contractor

ix

--------------------------------------------------------------------------------




LIST OF SCHEDULES

 

 

 

Schedule 9.10

-

Litigation

 

 

 

Schedule 9.23

-

Names and Addresses of Borrower

x

--------------------------------------------------------------------------------




MASTER ACQUISITION, DEVELOPMENT AND CONSTRUCTION FACILITY
LOAN AGREEMENT

          THIS MASTER ACQUISITION, DEVELOPMENT AND CONSTRUCTION FACILITY LOAN
AND SECURITY AGREEMENT (the “Agreement”) is made effective as of April 9, 2008
by and among TEXTRON FINANCIAL CORPORATION, a Delaware corporation (“Lender”),
BLUEGREEN VACATIONS UNLIMITED, INC., a Florida corporation (collectively,
“Borrower”), and BLUEGREEN CORPORATION, a Massachusetts corporation (“Guarantor”
or “Bluegreen”).

          A.          Borrower, Lender and Guarantor have entered into a credit
facility evidenced by that certain Acquisition and Construction Loan and
Security Agreement dated as of November 14, 2006 in connection with Odyssey
Dells, a timeshare resort located in Sauk County, Wisconsin (“Odyssey Dells
Loan”);

          B.          Borrower, Lender and Guarantor have entered into a credit
facility evidenced by that certain Construction Loan and Security Agreement
dated as of March 23, 2007 in connection with World Golf Village a timeshare
resort located in St. Johns County, Florida (“World Golf Village Loan”);

          C.          Borrower, Lender and Guarantor desire to establish a
master facility pursuant to when Lender can advance funds in connection with
existing and future Sub-Loans under the master facility made by Lender to
Borrower for acquisition, development and/or construction purposes in connection
with approved timeshare resorts owned and developed by Borrower (the “Master
Facility”);

          D.          Borrower, Lender and Guarantor agree that both the Odyssey
Dells Loan and the World Golf Village Loan will be included as part of the
Master Facility.

          E.          This Agreement will establish the uniform terms and
conditions pursuant to which all such Sub-Loans shall be made by Borrower to
Lender, subject to the terms of any Sub-Loan Agreement and Sub-Loan Documents.

          NOW THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which are acknowledged, the parties to this Agreement,
intending to be legally bound, hereby agree as follows:

SECTION 1.   DEFINITIONS AND CONSTRUCTION.

          1.1         Definitions. The following words and phrases as used in
capitalized form in this Agreement, whether in the singular or plural, shall
have the meanings indicated:

                        Acquired Assets means the assets acquired by Borrower
pursuant to the Acquisition Agreement and Acquisition Documents.

--------------------------------------------------------------------------------




                    Acquisition Agreement means that certain acquisition or
purchase and sale agreement between Borrower and the seller of the Acquired
Assets as more particularly described in the Applicable Sub-Loan Agreement.

                    Acquisition Component means the acquisition component
(including existing inventory) or portion of any Sub-Loan.

                    Acquisition Documents has the meaning set forth in
Section 12.26.

                    Advance means an advance of the proceeds of any Sub-Loan by
Lender to or on behalf of Borrower in accordance with the terms of this
Agreement and any Applicable Sub-Loan Agreement, and any Sub-Loan Documents,
including, without limitation, any Construction Advance.

                    Affiliate means any Person: (a) which directly or indirectly
controls, or is controlled by, or is under common control with such Person; (b)
which directly or indirectly beneficially owns or holds five percent (5%) or
more of the voting stock of such Person; or (c) for which five percent (5%) or
more of the voting stock of which is directly or indirectly beneficially owned
or held by such Person; provided, however, that under no circumstances shall
Borrower or Guarantor be deemed an Affiliate of any 5% or greater shareholder of
Guarantor or any Affiliate of such shareholder who is not a Direct Affiliate (as
defined herein) of Guarantor, nor shall any such shareholder be deemed to be an
Affiliate of Borrower or Guarantor. The term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise. For purposes of this definition, any
entity included in the same GAAP consolidated financial statements as Guarantor
shall be an Affiliate of Guarantor (a “Direct Affiliate”).

                    Affiliate Indebtedness means all present and future
indebtedness or obligations owed by Borrower to Guarantor or to any Direct
Affiliate of Borrower or Guarantor.

                    Agreement means this Master Acquisition, Development and
Construction Facility Loan and Security Agreement (including the exhibits and
schedules hereto), as amended, restated, extended or supplemented from time to
time.

                    Agreement to Provide Insurance means the applicable
Agreement to Provide Insurance with respect to any Sub-Loan between Borrower and
Lender, as it may be amended, restated, extended or supplemented from time to
time.

                    Amenities means the recreational, access and utility
facilities to be included as part of or to benefit the Applicable Resort,
including, without limitation, such amenities as may be further described in the
Applicable Declaration and Public Report.

                    Applicable Approved Construction Budget means in connection
with each Sub-Loan, the budget relating to the cost of the Work to be undertaken
and completed at a particular Applicable Phase or Applicable Resort in form and
substance

2

--------------------------------------------------------------------------------




acceptable to Lender, in its sole discretion which shall be attached as an
exhibit to any Sub-Loan Agreement pursuant to which Lender is making a
Construction Advance.

                    Applicable Approved Construction Schedule means in
connection with each Sub-Loan, the schedule relating to the time frame for
completion of the Work at a particular Applicable Phase or Applicable Resort in
form and substance acceptable to Lender, in its sole discretion which shall be
attached as an exhibit to any Sub-Loan Agreement pursuant to which Lender is
making a Construction Advance.

                    Applicable Association means the non-profit timeshare and/or
condominium association for each Applicable Resort pursuant to the terms of the
Applicable Declaration, together with its successors or assigns.

                    Applicable Completion Date means, with respect to the Work,
the date of Completion of the Work for the Applicable Phase or Applicable Resort
as set forth in this Agreement, any Sub-Loan Agreement, or the applicable
Sub-Loan Documents.

                    Applicable Declaration means with respect to an Applicable
Resort, the declaration or declarations of condominium or timesharing,
declaration or declarations of covenants, conditions, and restrictions, master
deed, or similar document or documents, together with any amendments,
restatements or supplements thereto, that establishes the underlying form of
ownership of such Applicable Resort and is recorded in the appropriate public
records of the Applicable Jurisdiction.

                    Applicable Jurisdiction means with respect to an Applicable
Phase or an Applicable Resort, the state, county, municipality, and/or other
governmental jurisdiction in which such Applicable Resort is located.

                    Applicable Mechanics Lien Law means any statute, ordinance,
rule or other law of the state or any Governmental Agency thereof, pertaining to
the perfection and/or priority of the rights of mechanics’, materialmen’s or
other contractors’ claimants.

                    Applicable Phase means Units, buildings, facilities, Common
Elements, common areas, and Amenities or similarly situated improvements
constructed or to be constructed during a specified time period and dedicated to
the Applicable Resort by addition to the Applicable Declaration.

                    Applicable Resort means an interval ownership, condominium,
timeshare project, and/or vacation ownership project approved by Lender in its
sole and absolute discretion consisting of, among other things, certain Land,
Units, Common Elements, common areas or similarly situated improvements and
Timeshare Interests, whether now existing or hereafter added, in one (1) or more
buildings or phases, and all related Common Furnishings, easements, licenses,
rights, interests, and other appurtenances, as more fully described in the
Applicable Declaration and the other Applicable Timeshare Documents, as the same
may be amended or supplemented from time to time and as shall be set forth in
the Applicable Sub-Loan Agreement.

3

--------------------------------------------------------------------------------




                    Applicable Resort Contract means each of the existing and
future agreements relating to the acquisition, development, operation, common
areas, management, marketing, sales and maintenance of the Applicable Resort
only and to the extent within Borrower’s control, to the extent the amount to be
performed after the date hereof exceeds $100,000 per contract or agreement, a
list of which shall be attached as an exhibit to the applicable Sub-Loan
Agreement and to the extent Lender is funding the acquisition or development
pursuant to such contract.

                    Applicable Timeshare Documents means each Applicable
Declaration and other documents and instruments relating to an Applicable Resort
only and/or the Units, Common Elements, Common Furnishings, and Timeshare
Interests thereat. Each Applicable Timeshare Document shall be in form and
content reasonably acceptable to Lender. Except as provided in any Sub-Loan
Agreement, Lender shall have received from Borrower true, correct, and complete
copies of the Applicable Timeshare Documents as a condition precedent to any
Advances under any Sub-Loan Agreement in respect of the Applicable Resort to
which such Applicable Timeshare Documents pertain.

                    Architect means, with respect to each Sub-Loan, a licensed
architect or consultant in an Applicable Jurisdiction who is acceptable to
Lender.

                    As-Built Survey has the meaning set forth in Section 8.5(f).

                    Assignment of Construction Contract means that certain
first-priority Assignment of Construction Contract with respect to a Sub-Loan
made by Borrower in favor of Lender, pursuant to which Borrower collaterally
assigns its rights but not its obligations under the Applicable Sub-Loan to
Lender in the event Lender is making Construction Advances to fund all or a
portion of the Work to be completed under such Construction Contract.

                    Assignment of Property Rights means that certain first
priority Assignment of Property Rights with respect to a Sub-Loan made by
Borrower in favor of Lender evidencing the direct, first and exclusive
collateral assignment to Lender of all right, title and interest of Borrower in
Applicable Resort Contracts, licenses, permits and other property rights related
to the Mortgaged Property and Sub-Loan Collateral under the Sub-Loan, and any
amendment, restatement, renewal or supplement thereto.

                    Borrower means Bluegreen Vacations Unlimited, Inc., a
Florida corporation, and any wholly-owned subsidiary of Bluegreen Vacations
Unlimited, Inc., or of Guarantor which is referenced as a “Borrower” in any
Applicable Sub-Loan Agreement, together with its successors and assigns.

                    Business Day means each day that is not a Saturday, Sunday,
or a legal holiday under the laws of the States of Rhode Island, Connecticut,
Florida or the United States.

                    Closing Date means the effective date of this Agreement set
forth in the heading of this Agreement.

4

--------------------------------------------------------------------------------




                    Club means the Bluegreen Vacation Club Multi-Site Timeshare
Plan and its component site resorts; the Club is not a legal entity or
association of any kind.

                    Club Documents means the Bluegreen Vacation Club multi-site
public offering statement and its exhibits as amended from time to time as filed
in Florida with the Division of Florida Land Sales, Florida Vacation Plan and
Timesharing Acts and Mobile Homes of the Department of Business and Professional
Regulation for the State of Florida.

                    Club Management Contract has the meaning set forth in
Section 14.20.

                    Club Trustee has the meaning set forth in Section 14.20.

                    Commencement Date means the date the Work begins on any
Applicable Resort in connection with a Sub-Loan.

                    Commercial Leases has the meaning set forth in
Section 7.1(f).

                    Common Elements means the common areas and facilities and
similarly situated improvements for each Applicable Resort, as defined or
provided for in the Applicable Declaration or other Applicable Timeshare
Documents, including, without limitation, the Land and all improvements thereto
except for the Units that have been dedicated to the condominium or comparable
form of ownership, as well as any limited common elements, as those terms are
defined and used in the Applicable Declaration.

                    Common Furnishings means all furniture, furnishings,
fixtures, appliances, carpeting, and equipment located in a Unit or elsewhere
within an Applicable Resort to the extent owned by Borrower.

                    Completion of the Work means one hundred percent (100%)
finished construction of the Work being funded by Lender (not Substantial
Completion) for each Applicable Resort or Applicable Phase thereof as more fully
described in the applicable Sub-Loan Agreement in accordance with the
Specifications for such Applicable Resort, certified to Lender by the Inspector,
Borrower and Contractor.

                    Construction Advance means any Advance for construction
purposes with respect to any Sub-Loan Agreement.

                    Construction Component means the construction component or
portion of any Sub-Loan.

                    Construction Contract means a contract for construction of
improvements being funded by Lender as provided in a Sub-Loan Agreement.

                    Construction Mortgage means a mortgage or deed of trust that
creates a valid and enforceable first priority Lien against the Mortgaged
Property identified therein and secures in part the payment of all principal,
interest, and other amounts owed by Borrower to Lender, pursuant to a Sub-Loan
Note and all related Sub-Loan Documents.

5

--------------------------------------------------------------------------------




                    Contract means a written document executed by Purchaser and
Borrower, pursuant to which Purchaser agrees to purchase, and Borrower agrees to
sell, a Timeshare Interest or any Club membership interest in the Club.

                    Contractor means with respect to each Sub-Loan, at an
Applicable Resort, the general contractor(s) selected by Borrower and approved
by Lender for any of the Work in connection with any Sub-Loan for which
Construction Advances are to be made by Lender and any replacement general
contractor approved by Lender.

                    Debtor Relief Laws means any applicable liquidation,
conservatorship, receivership, bankruptcy, moratorium, rearrangement,
insolvency, reorganization, or similar law, proceeding, or device providing for
the relief of debtors from time to time in effect and generally affecting the
rights of creditors.

                    Declarant means the “Declarant” or any successor or assign
thereof under any Applicable Declaration to the extent Borrower is a Declarant
or a successor or assign of a Declarant pursuant to the Applicable Declaration.

                    Default means an event or condition, the occurrence of which
immediately is or, with the lapse of time or the giving or notice or both, would
become, an Event of Default hereunder or under any Sub-Loan Agreement or other
Sub-Loan Documents.

                    Default Rate has the meaning set forth in Section 4.2.

                    Disbursement Agent has the meaning set forth in Section 8.2.

                    Environmental Laws means the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended from time to time
(“CERCLA”), the Resource Conservation and Recovery Act of 1976, as amended from
time to time (“RCRA”), the Superfund Amendments and Reauthorization Act of 1986,
as amended, the federal Clean Air Act, the federal Clean Water Act, the federal
Safe Drinking Water Act, the federal Toxic Substances Control Act, the federal
Hazardous Materials Transportation Act, the federal Emergency Planning and
Community Right to Know Act of 1986, the federal Endangered Species Act, the
federal Occupational Safety and Health Act of 1970, the federal Water Pollution
Control Act, and any and all comparable statutes or ordinances enacted in an
Applicable Jurisdiction, as all of the foregoing laws may be amended from time
to time, and any rules or regulations promulgated pursuant to the foregoing;
together with any similar local, state or federal statutes, ordinances, rules,
or regulations, either in existence as of the date hereof or enacted or
promulgated after the date of this Agreement, that concern the management,
control, storage, discharge, treatment, containment, removal, and/or transport
of Hazardous Materials or other substances that are or may become a threat to
public health or the environment; together with any common law theory involving
Hazardous Materials or substances that are (or alleged to be) hazardous to human
health or the environment, based on nuisance, trespass, negligence, strict
liability, or other tortious conduct, or any other federal, state, or local
statute, ordinance, regulation, rule, policy,

6

--------------------------------------------------------------------------------




or determination pertaining to health, hygiene, the environment, or
environmental conditions.

                    Event of Default has the meaning set forth in Section 19 of
this Agreement.

                    Financial Statements means the tax returns, balance sheets,
and statements of income and expense of Guarantor and the related notes and
schedules delivered prior to the Closing Date and any Sub-Loan Closing Date,
together with the financial statements and reports of Guarantor delivered to
Lender prior to the Closing Date and any Sub-Loan Closing Date; and the monthly
and annual financial statements and reports required to be provided to Lender
pursuant to Section 9.7 hereof.

                    GAAP means generally accepted accounting principles, applied
on a consistent basis, as described in Opinions of the Accounting Principles
Board of the American Institute of Certified Public Accountants and/or in
statements of the Financial Accounting Standards Board which are applicable
under the circumstances as of the date in question.

                    Governing Documents means the certificate or articles of
incorporation or formation, by-laws, partnership agreement, joint venture
agreement, trust agreement, operating agreement or other organizational or
governing documents of any Person.

                    Governmental Agency has the meaning set forth in
Section 12.18.

                    Guarantor means Bluegreen Corporation, a Massachusetts
corporation, together with its successors and assigns, as the Guarantor of each
and every Sub-Loan.

                    Hazardous Materials means “hazardous substances,” “hazardous
waste,” “hazardous constituents,” “toxic substances,” or “solid waste,” as
defined in the Environmental Laws, and any other contaminant or any material,
waste, or substance that is petroleum or petroleum based, asbestos,
polychlorinated biphenyls, flammable explosives, or radioactive materials.

                    Incipient Default means any condition or event which, after
notice or lapse of time or both, would constitute an Event of Default under this
Agreement or any Sub-Loan Agreement.

                    Initial Sub-Loan Advance means as to a particular Sub-Loan,
the first Advance by Lender under any Sub-Loan Agreement in connection
therewith.

                    Inspector has the meaning set forth in Section 12.21.

                    Interest Rate means a variable rate per annum equal to the
WSJ Prime Rate plus one and one-half percent (1.50%) per annum. The Interest
Rate charged for each calendar month shall be fixed based upon the WSJ Prime
Rate published or otherwise determined prior to and in effect as of the first
Business Day of such calendar

7

--------------------------------------------------------------------------------




month. The Interest Rate shall be calculated based on a 360-day year and charged
for the actual number of days elapsed. Lender also reserves the right to charge
an interest rate based at a margin over the London InterBank Offered Rate
(“LIBOR”) which, if applicable will be expressly set forth in any Applicable
Sub-Loan Agreement and shall be reasonably equivalent to and no greater than the
WSJ Prime Rate plus one and one-half percent (1.50%) per annum.

                    Inventory Mortgage means a mortgage or deed of trust that
creates a valid and enforceable first-priority Lien against the encumbered
Timeshare Interests, Units, and Borrower’s interests (if any) in Common
Elements, and Amenities which are part of an Applicable Resort and encumbered by
the Lien and secures in part the payment of all principal, interest, and other
amounts owed by Borrower to Lender, pursuant to a Sub-Loan Note and all related
Sub-Loan Documents.

                    Land means the real property upon which any of the
improvements or portions of an Applicable Resort are situated.

                    Lease Income has the meaning set forth in Section 7.1(g).

                    Legal Requirements means, with respect to an Applicable
Resort, any and all federal, state, and local statutes, ordinances, rules,
regulations, court orders and decrees, administrative orders and decrees, and
other legal requirements of any and every conceivable type to which Borrower,
Guarantor, such Applicable Resort or any portion thereof, or all or any portion
of any Sub-Loan Collateral is or becomes subject from time to time.

                    Lender means Textron Financial Corporation, a Delaware
corporation, its successors and assigns.

                    Lien means any mortgage, security interest, or other
interest in property securing an obligation owed to, or valid claim by, a Person
other than the owner of such property, whether such interest arises in equity or
is based on common law, statute, or contract.

                    Management Agreement means the Management Agreement between
the Applicable Association and the Manager or the applicable manager affiliated
with Borrower for the management of the Applicable Phase or Applicable Resort,
as amended, restated, extended or supplemented from time to time, and any new
management or sub-management agreement executed in its place, all of which
agreements (other than non-material revisions) must be in form and content
reasonably approved by Lender.

                    Manager means Bluegreen Resorts Management, Inc., a Delaware
corporation, its successors and assigns.

                    Mandatory Prepayment means any prepayment of any Sub-Loan
required by Section 6.3(b) of this Agreement or any Sub-Loan Agreement.

8

--------------------------------------------------------------------------------




                    Master Facility means a credit facility consisting of one or
more Sub-Loans in the aggregate maximum principal amount of $75,000,000
(inclusive of the existing loans for Odyssey Dells and World Golf Village) as
described in this Agreement and evidenced and secured by each Sub-Loan Agreement
and the related Sub-Loan Documents.

                    Maximum Master Facility Amount means $75,000,000, as further
described in Sections 2.3(d) and 2.5.

                    Maximum TFC Relationship Amount means $100,000,000, as
further described in Section 2.8.

                    Mortgaged Property has the meaning set forth in
Section 7.1(a).

                    Obligations means all present and future indebtedness,
liabilities, obligations, and responsibilities, both financial and otherwise, to
which Borrower is subject under this Agreement, any Sub-Loan Agreement or any of
the Sub-Loan Documents, whether direct or indirect, absolute or contingent,
including but not limited to all amounts due or becoming due to Lender in
respect of any Sub-Loan or any of the Sub-Loan Documents, including principal,
interest, prepayment premiums, contributions, taxes, insurance premiums, loan
charges, custodial fees, reasonable attorneys’ and paralegals’ fees and expenses
and other fees or expenses incurred by Lender or advanced to or on behalf of
Borrower by Lender, pursuant to this Agreement, any Sub-Loan Agreement or the
other Sub-Loan Documents or in connection with Lender’s enforcement of the
prompt and complete payment and performance by Borrower and Guarantor of all
indebtedness, liabilities, obligations, and responsibilities owed by Borrower,
pursuant to this Agreement, any Sub-Loan Agreement, any of the other Sub-Loan
Documents, or otherwise.

                    Obligor means Borrower and Guarantor, individually.

                    Obligors means Borrower and Guarantor, collectively.

                    One to One Ratio shall have the meaning set forth in
Section 10.23.

                    Owner or Owners means a Purchaser or Purchasers of a
Timeshare Interest, the successive owner or owners of each Timeshare Interest so
conveyed, and the Borrower with respect to Timeshare Interests not so conveyed.

                    Permitted Liens and Encumbrances means those liens and
encumbrances affecting all or a portion of the Sub-Loan Collateral which are set
forth in the applicable Title Policy.

                    Person means a natural person, corporation, partnership,
limited liability company, joint venture, association, estate, trust,
government, governmental subdivision or agency, other legal entity, or any
combination thereof.

9

--------------------------------------------------------------------------------




                    Phase I Environmental Inspection [confirm changes] means a
Phase I Environmental Site Assessment (done per ASTM Standard E1527-05) of an
Applicable Resort, including, without limitation, the relevant Land and all
improvements thereto which may be ordered by Borrower (if from a Lender
pre-approved Person) which shall cause the report’s preparer to provide a
reliance letter in favor of Lender or directly by Lender.

                    Points has the meaning assigned to such term in the Club
Documents.

                    POS has the meaning set forth in Section 14.20.

                    Property means any interest in any kind of property or asset
of Borrower, whether real, personal or mixed, or tangible or intangible.

                    Public Report means collectively, the public offering
statement for an Applicable Resort and the approvals or registrations for an
Applicable Resort, in the jurisdiction in which an Applicable Resort is located
and in each other jurisdiction in which sales of Timeshare Interests are made or
an Applicable Resort is otherwise required to be registered.

                    Purchaser means a bona fide third-party purchaser for value
(whether one or more persons) who has purchased one or more Timeshare Interests
from Borrower.

                    Release Payment means, individually and collectively, with
respect to a Sub-Loan, any fee or amount required to be paid by Borrower to
Lender in consideration for the release of all or a portion of any Sub-Loan
Collateral from the Lien of a Sub-Loan Mortgage or any other Lien in favor of
Borrower. For purposes of this Agreement and any Sub-Loan Agreement or Sub-Loan
Mortgage, the term “Release Payment” shall include any other payments, however
denominated, required to be made by Borrower to Lender upon the sale of a
Timeshare Interest at an Applicable Resort, pursuant to any of the Sub-Loan
Documents.

                    Released Property has the meaning set forth in Section 21.

                    Request for Sub-Loan Advance means a Request for Sub-Loan
Advance as described in Section 2.4.

                    Reservation System means collectively, the method,
arrangement or procedure including any computer network and software employed
for the purpose of enabling or facilitating the operation of the system which
enables each Purchaser or Club member to utilize his or her right to reserve a
use period in a Club resort including any Applicable Resort in accordance with
the provisions and conditions set forth in the Club Documents and a Unit at any
Applicable Resort in accordance with the Applicable Timeshare Documents in the
event the Reservation System for the Club is not operational at any time for
whatever reason.

10

--------------------------------------------------------------------------------




                    Retainage Disbursement Requirements has the meaning set
forth in Section 8.5.

                    Securitization Bonds has the meaning set forth in Section
7.2.

                    Site Plan has the meaning set forth in Section 10.20.

                    Specifications means collectively, in connection with any
Sub-Loan, the final plans and specifications for the Work to be performed on an
Applicable Phase or Applicable Resort for which Lender has made or will make a
Construction Advance as submitted to and approved by Lender, and all amendments,
modifications and supplements thereto and all new plans and specifications with
respect thereto, all of which are subject to the prior written approval of
Lender.

                    Subcontractor has the meaning set forth in Section 11.5.

                    Sub-Loan or Applicable Sub-Loan means, individually and
collectively, an acquisition, development, construction, inventory, or working
capital loan made by Lender to Borrower in connection with an Applicable Resort
or Applicable Phase. Each Sub-Loan must be approved by Lender in writing in its
sole and absolute discretion. Attached hereto as Exhibit C is a current list of
all Sub-Loans which exhibit shall be amended if and when additional Sub-Loans
are added under this Master Facility.

                    Sub-Loan Account has the meaning set forth in Section 3.2.

                    Sub-Loan Advance Period means a period of time from the
Initial Sub-Loan Advance, determined with respect to each Sub-Loan and set forth
in each Sub-Loan Agreement.

                    Sub-Loan Agreement or Applicable Sub-Loan Agreement means,
individually and collectively, the loan and security agreement (including all
exhibits and schedules thereto) for each and every Sub-Loan, entered into by
Lender and Borrower with respect to such Sub-Loan as it may be amended,
restated, extended or supplemented from time to time.

                    Sub-Loan Approved Costs means the final, verifiable costs to
purchase the Acquired Assets and/or to be financed pursuant to any Applicable
Sub-Loan as disclosed in the final Sub-Loan Cost Certificate for any Applicable
Sub-Loan, final approval of which has been granted by Lender.

                    Sub-Loan Architect’s Contract has the meaning set forth in
Section 11.4.

                    Sub-Loan Borrowing Base means as to a particular Sub-Loan
eighty-five percent (85%) of the Sub-Loan Approved Costs, but not in excess of
$30,000,000 for each Sub-Loan.

11

--------------------------------------------------------------------------------




                    Sub-Loan Closing Date means the effective date of any
Sub-Loan Agreement as set forth in the heading of such Sub-Loan Agreement.

                    Sub-Loan Collateral means, individually and collectively,
any and all collateral granted or available to Borrower to secure the payment by
Borrower of all principal, interest, and other amounts owed to Lender by
Borrower in connection with each Sub-Loan as such term is generally defined in
Section 7.1 hereof and may be more particularly defined in the Applicable
Sub-Loan Agreement.

                    Sub-Loan Construction Contract has the meaning set forth in
Section 11.3.

                    Sub-Loan Cost Certificate has the meaning set forth in
Section 11.2.

                    Sub-Loan Costs means all reasonable costs, expenses and fees
incurred by Lender in connection with any Sub-Loan, including without
limitation, those related to negotiating, preparing, documenting, closing and
enforcing this Agreement, the Sub-Loan Agreement and all other Sub-Loan
Documents including, but not limited to:

                    (a)          the cost of preparing, reproducing and binding
this Agreement, any Sub-Loan Agreement, the Sub-Loan Documents and all exhibits
and schedules thereto;

                    (b)          the legal fees, expenses and disbursements of
Lender’s counsel;

                    (c)          Lender’s out-of-pocket expenses (including fees
and expenses of the Lender’s counsel) relating to any Advances, amendments,
waivers or consents;

                    (d)          all other fees and expenses (including fees and
expenses of the Lender’s counsel) relating to any Advances, amendments, waivers
or consents;

                    (e)          all costs, outlays, reasonable legal fees and
expenses of every kind and character had or incurred in (1) the interpretation
or enforcement of any of the provisions of, or the creation, preservation or
exercise of rights and remedies under, any of the Sub-Loan Documents including
the costs of appeal; (2) the preparation for, negotiations regarding,
consultations concerning, or the defense or prosecution of legal proceedings
involving any claim or claims made or threatened against the Lender arising out
of this transaction or the protection of the Sub-Loan Collateral securing the
Sub-Loan or Advances made hereunder, expressly including, without limitation,
the defense by Lender of any legal proceedings instituted or threatened by any
Person to seek to recover or set aside any payment or setoff theretofore,
received or applied by the Lender with respect to the Obligations, and any and
all appeals thereof; and (3) the advancement of any expenses provided for under
any of the Sub-Loan Documents;

                    (f)          all fees and expenses relating to any escrow by
the Title Company or any other escrow agent;

                    (g)          all costs and expenses incurred by Lender under
the Sub-Loan;

12

--------------------------------------------------------------------------------




                    (h)          all real and personal property taxes and
assessments, documentary stamp and intangible taxes, sales taxes, recording
fees, title insurance premiums and other title charges, document copying,
transmittal and binding costs, appraisal fees, lien, judgment and litigation
search costs, fees of architects, engineers, environmental consultants,
surveyors and any special consultants, construction inspection fees, brokers
fees, escrow fees, wire transfer fees, and all out-of-pocket expenses of Lender
to conduct inspections or audits. Without limitation of the foregoing, Borrower
shall pay the costs of UCC and other searches, UCC and other applicable Sub-Loan
Document recording fees and applicable taxes, and premiums on each title
insurance policy delivered to Lender pursuant to this Agreement and any Sub-Loan
Agreement; and

                    (i)          all reasonable costs and expenses of Lender
related to any meetings with Obligors or other Persons related to the
transactions contemplated hereunder, audits or inspections of Obligors or the
Applicable Resort including without limitation travel expenses.

                    Sub-Loan Documents means, individually and collectively, all
documents and instruments that evidence or secure each Sub-Loan, including but
not limited to any Sub-Loan Note, Sub-Loan Guaranty, Sub-Loan Agreement and
Sub-Loan Mortgage executed and delivered to Lender in connection therewith,
together with the Applicable Approved Construction Schedule and Applicable
Approved Construction Budget. The form and content of each Sub-Loan Document
shall be satisfactory to Lender, in its sole and absolute discretion, and
approved by Lender in writing prior to any Advances made in respect of the
Sub-Loan to which such Sub-Loan Document pertains. Borrower agrees not to amend,
restate, or otherwise modify any Sub-Loan Documents in a material manner without
Lender’s prior written consent, which consent may be granted or withheld, in
Lender’s sole and absolute discretion. Copies of any such amended, restated, or
otherwise modified Sub-Loan Document, as so approved by Lender, shall be
provided to Lender promptly following the effective date thereof.

                    Sub-Loan Guaranty means, individually and collectively, a
document or instrument executed by Guarantor and delivered to Lender, pursuant
to which Guarantor guarantees the absolute and unconditional payment and
performance of all of the Obligations pursuant to each and every Sub-Loan and
all amounts secured by or under the Sub-Loan Documents; the term “Sub-Loan
Guaranty” shall further include any document or instrument executed by Guarantor
and delivered to Lender, pursuant to which the completion of construction of
Work in accordance with the relevant Specifications and all Legal Requirements
is guaranteed; and any amendment, restatement, extension or supplement thereto
and any new guaranty or similar agreement given in substitution or replacement
therefor and any new guaranty or surety agreement by any other Person with
respect to all or any part of the Obligations.

                    Sub-Loan Maturity Date means the maturity date for each
Sub-Loan as set forth in the Sub-Loan Documents.

13

--------------------------------------------------------------------------------




                    Sub-Loan Mortgage means, individually and collectively, an
Inventory Mortgage or a Construction Mortgage, which at any time encumbers an
Applicable Phase or Applicable Resort and is security for a Sub-Loan Note.

                    Sub-Loan Note means, individually and collectively, any
promissory note executed and delivered by Borrower to Lender in connection with
any Sub-Loan that satisfies each of the following criteria:

                    (a)          The Sub-Loan that it evidences was originated
by Lender in the ordinary course of its business;

                    (b)          Advances by Lender under such Sub-Loan Note may
be used by the Borrower solely for purposes of acquiring, developing,
constructing, improving, or providing working capital in connection with the
Applicable Resort or Applicable Phase;

                    (c)          The applicable Sub-Loan Documents have been
approved in writing by Lender;

                    (d)          Lender is the sole payee;

                    (e)          It is secured by a Sub-Loan Mortgage;

                    (f)          Principal and interest payments on it are
payable to Lender in legal tender of the United States;

                    (g)          It provides for the payment to Lender of
interest at the Interest Rate;

                    (h)          It requires such minimum amortization of
principal as agreed to in writing in the Applicable Sub-Loan Agreement;

                    Notwithstanding a particular Sub-Loan Note’s satisfaction of
all of the foregoing criteria or any terms, provisions, or conditions hereof to
the contrary:

                    In no event shall Lender be required to make Advances
hereunder if Advances in connection therewith, when added to all other Advances
made by Lender under all of the Sub-Loans at such date of determination, would
exceed the Maximum Master Facility Amount or the Maximum TFC Relationship
Amount.

                    Sub-Loan Subcontract has the meaning set forth in Section
11.5.

                    Subordination Agreement means any agreement subordinating
the obligations owed by an Obligor to a creditor to the Obligations owed by such
Obligor to Lender.

                    Substantial Completion has the meaning set forth in Section
11.16.

                    Tenant Leases has the meaning set forth in Section 7.1(g).

14

--------------------------------------------------------------------------------




                    Timeshare Interest means an undivided fee-simple interest or
timeshare interval in a particular Unit or in an Applicable Phase or Applicable
Resort as a whole, as a tenant in common with other owners of undivided
interests in such Unit, Applicable Phase or Applicable Resort, or a lease,
license, Club membership interest or other form of “right-to-use” timeshare
interest, together with all rights, benefits, privileges, and interests
appurtenant thereto, including but not limited to the right to use and occupy a
Unit within the Applicable Phase, Applicable Resort and the Common Elements and
Common Furnishings appurtenant to such Unit and/or the Applicable Resort during
a reserved or assigned use period, all as more specifically described in the
Applicable Declaration.

                    Title Company means an American Land Title Association
company selected by Borrower and approved by Lender which is authorized and duly
licensed to carry on a title insurance business in the Applicable Jurisdiction
in which the Applicable Resort is located. The Title Company currently used by
Borrower is First American Title Insurance Company.

                    Title Policy means ALTA extended coverage mortgagee’s loan
policy of title insurance issued by the Title Company and complying with the
provisions of Section 17.16 issued in connection with this Agreement and each
Sub-Loan Agreement.

                    Trust Agreement means that certain Bluegreen Vacation Club
Amended and Restated Trust Agreement dated as of May 18, 1994, as it may be
amended or restated from time to time.

                    Unit means an apartment, condominium unit, commercial
condominium unit, accommodation, assigned occupancy right, or other structure
that is affixed to real property and designed and available, pursuant to
applicable Legal Requirements, for use and occupancy as a vacation residence by
one (1) or more individuals or for a commercial purpose pursuant to the
Applicable Declaration, together with all related Common Elements, Common
Furnishings, easements, and other appurtenances thereto to be included in the
Sub-Loan Collateral.

                    Work means in connection with each Sub-Loan and Sub-Loan
Agreement, the work being performed at an Applicable Phase or Applicable Resort
all or a portion of which is to be funded by Lender as more fully described in
the applicable Specifications for an Applicable Phase or Applicable Resort and
in the Applicable Sub-Loan Agreement.

                    WSJ Prime Rate means the rate of interest published in the
Wall Street Journal (Eastern Edition) under the designation “Money Rates” and
described as “Prime Rate” or “Base Rate on Corporate Loans at Large U.S. Money
Center Commercial Banks.” If the rate so published is shown as a range of rates,
Lender will use the highest rate in such range as the WSJ Prime Rate. If such
rate is no longer published or available, Lender will choose a comparable
substitute rate based upon a national index, selected by Lender in its
discretion.

15

--------------------------------------------------------------------------------




          1.2.          Construction. Unless the context of this Agreement
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the term “including” is not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement. An
Event of Default shall “continue” or be “continuing” until such Event of Default
has been waived in writing by Lender or cured and the cure accepted by Lender.
Section, Subsection, clause, schedule, and exhibit references are to sections,
subsections, clauses, schedules and exhibits in this Agreement unless otherwise
specified. Any reference in this Agreement, any Sub-Loan Agreement or any of the
Sub-Loan Documents to or any other document or agreement shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, supplements, and restatements thereto and thereof,
as applicable.

          1.3.          Schedules and Exhibits. All of the schedules and
exhibits attached to this Agreement, any Sub-Loan Agreement or any of the
Sub-Loan Documents, as they may from time to time be amended or restated, shall
be deemed incorporated herein by reference.

          1.4.          Accounting Principles. Where the character or amount of
any asset or liability or item of income or expense is required to be determined
or any consolidation or other accounting computation is required to be made for
the purposes of this Agreement, any Sub-Loan Agreement or any of the Sub-Loan
Documents, the same shall be determined or made in accordance with GAAP
consistently applied at the time in effect, to the extent applicable, except
where such principles are inconsistent with the requirements of this Agreement,
any Sub-Loan Agreement or any of the Sub-Loan Documents.

SECTION 2. THE MASTER FACILITY.

          Lender hereby agrees to the Master Facility, including Advances under
any Sub-Loans, in accordance with all of the terms, provisions, and conditions
hereof, any Sub-Loan Agreement or under any of the Sub-Loan Documents.

          2.1.          Purposes. The proceeds of the Master Facility and each
Sub-Loan shall be used exclusively to enable Lender to make acquisition,
development, construction, inventory, and working capital Sub-Loans to Borrower
in connection with Applicable Phases or Applicable Resorts as more particularly
set forth in the Applicable Sub-Loan Agreement. A Sub-Loan may consist of an
Acquisition Component and/or Construction Component as set forth in the
Applicable Sub-Loan Agreement.

          2.2.          Qualified Sub-Loans. Lender shall have the right, in its
sole and absolute discretion, to determine whether a particular loan constitutes
a qualified Sub-Loan hereunder. Thereafter, Lender shall make such
determinations in its reasonable discretion, based on its own analysis and
internal recommendation and approval. Lender shall have the absolute and
unconditional right to conduct its own due diligence

16

--------------------------------------------------------------------------------




with respect to each proposed Sub-Loan that Borrower proposes be deemed a
qualified Sub-Loan hereunder, the reasonable costs of which shall be borne by
Borrower. As part of such due diligence, Lender may, in its sole discretion,
make or cause to be made, at Borrower’s sole cost and expense, Lender’s own
physical inspection of the Applicable Resort and all contemplated Sub-Loan
Collateral. No loan shall be deemed a qualified Sub-Loan hereunder unless and
until Lender has so designated it in writing. Once Lender has approved a
Sub-Loan, the parties will enter into a Sub-Loan Agreement and Sub-Loan
Documents for the Applicable Resort or Applicable Phase which shall incorporate
by reference the terms and conditions of this Agreement. All parties to any
Sub-Loan Agreement will agree to become a party to this Agreement and agree to
be bound by and comply with the terms hereof.

          2.3.     Advances.

                    (a)          Borrowing Term. No Advances of any Sub-Loan
will be made by Lender hereunder after the last day of the Sub-Loan Advance
Period. Advances for each Sub-Loan will be made to Borrower in accordance with
the terms of this Agreement, any Sub-Loan Agreement and the other applicable
Sub-Loan Documents. The term of this Agreement shall expire two (2) years from
the Closing Date unless extended by an agreement in writing executed by the
parties hereto; provided, however, each Sub-Loan will have its own Sub-Loan
Advance Period as set forth in the Applicable Sub-Loan Agreement.

                    (b)          Components of Sub-Loans. A qualified Sub-Loan
may contemplate the extension of credit on a revolving or non-revolving basis as
set forth in the Applicable Sub-Loan Agreement. Each Sub-Loan may consist of
different components including, without limitation, an acquisition, development,
construction and/or inventory component.

                    (c)          Restrictions on Construction Advances. Lender
shall have no obligation to make an Advance under any Sub-Loan: (i) more often
than once during any calendar month, (ii) in an amount not less than $50,000 for
each Advance, (iii) pursuant to a Request for Sub-Loan Advance received after
the expiration of the applicable Sub-Loan Advance Period, or (iv) after the
occurrence of an Incipient Default or an Event of Default.

                    (d)          Additional Restrictions on Advances.
Notwithstanding anything to the contrary contained in Section 2, Lender shall
have no obligation to make any Advance under the Sub-Loan which would cause the
aggregate outstanding balance under the Sub-Loan to exceed (i) the maximum
balance of the Sub-Loan as set forth in any Applicable Sub-Loan Agreement but in
no event in excess of $30,000,000 for any Sub-Loan; (ii) 85% of the Sub-Loan
Approved Costs; (iii) the Maximum Master Facility Amount; or (iv) the Maximum
TFC Relationship Amount. On or prior to any Sub-Loan Closing Date, Borrower
shall provide Lender with evidence in form and substance acceptable to Lender
that Borrower has a minimum of fifteen percent (15%) equity in the Acquired
Assets, Applicable Resort or Applicable Phase related to the Applicable
Sub-Loan.

17

--------------------------------------------------------------------------------




          2.4.          Requests for Advance under Sub-Loan. Except for Advances
to pay Sub-Loan Costs and other Obligations of Borrower hereunder or under the
Sub-Loan Documents, each Sub-Loan Advance shall be made pursuant to a Request
for Sub-Loan Advance submitted to Lender in the form attached hereto as
Exhibit A or Exhibit D, as applicable, with appropriate insertions and duly
executed, together with all required supporting documentation. Each such Request
for Advance under an Acquisition Component and/or a Construction Component
thereof must be submitted to Lender at least ten (10) Business Days prior to the
date the Advance is requested to be made, except in connection with the initial
Advance with respect to the financing of Acquired Assets which can occur
simultaneously with the closing under the Acquisition Contract through an escrow
arrangement acceptable to Lender or as otherwise provided in a Sub-Loan
Agreement.

          2.5.          Amounts in Excess of Maximum Master Facility Amount.
With respect to any Sub-Loan, Lender shall have the right, but not the
obligation, to fund amounts in excess of the Sub-Loan Borrowing Base or the
Maximum Master Facility Amount from time to time to pay accrued and unpaid
interest, to complete construction of the Work, or to correct or cure any Event
of Default. Obligors agree that the correcting or curing by Lender of an Event
of Default shall not cure the Event of Default under this Agreement or any
Sub-Loan Agreement. Such excess amounts funded shall be deemed evidenced by the
applicable Sub-Loan Note to the fullest extent possible and then by this
Agreement and the Applicable Sub-Loan Agreement, shall bear interest at the
Default Rate and shall also be secured by the Sub-Loan Collateral, the Sub-Loan
Mortgage, the Sub-Loan Guaranty, and all other security and collateral for the
Sub-Loan. Borrower hereby agrees to execute additional notes, mortgages, and
other additional Sub-Loan Documents, and modifications thereto, promptly upon
request by Lender, in favor of Lender, evidencing and securing amounts funded in
excess of the Maximum Master Facility Amount.

          2.6.          Use of Proceeds. Advances under each Sub-Loan will be
used by Borrower solely for the purposes described in Section 2.3 hereof and/or
under the Applicable Sub-Loan Agreement.

          2.7.          Closing. The closing under this Agreement shall take
place effective as of the Closing Date at such place as Lender may require,
provided that all conditions for closing have been satisfied. Each Sub-Loan
Agreement shall have its own Sub-Loan Closing Date as set forth therein.

          2.8.          Maximum TFC Relationship Amount. The aggregate maximum
amount outstanding under all Sub-Loans, combined with the aggregate maximum
amount outstanding under all loans, purchase or credit facilities to Borrower,
Guarantor and Affiliates of Borrower and Guarantor from Lender or any Affiliate
of Lender including, without limitation, all bonds or other securities or
certificates purchased by Lender in connection with any Bluegreen securitization
now or in the future shall not in the aggregate exceed the Maximum TFC
Relationship Amount. As of the date hereof, Lender has purchased certain bonds
in connection with Bluegreen’s 2007-A and 2008-A

18

--------------------------------------------------------------------------------




securitizations. The outstanding balance of such bonds shall be calculated as
part of the Maximum TFC Relationship Amount.

SECTION 3. SUB-LOAN DOCUMENTS AND SUB-LOAN ACCOUNT.

          3.1.    Sub-Loan Documents. All Sub-Loan Documents shall be
satisfactory in form and substance to Lender and Lender’s counsel. Borrower’s
obligation to repay each Sub-Loan shall be evidenced by the Sub-Loan Note, and
the Sub-Loan Note shall be payable with interest as provided herein and in the
applicable Sub-Loan Documents. The Sub-Loan Mortgage shall be a first-priority
lien upon the Mortgaged Property, subject only to the Permitted Liens and
Encumbrances.

          3.2.    Sub-Loan Account. Lender will open and maintain on its books a
Sub-Loan account (the “Sub-Loan Account”) with respect to Sub-Loan Advances
made, repayments, the computation and payment of interest and fees and the
computation and final payment of all other amounts due and sums paid to Lender
under the Applicable Sub-Loan Agreement and the other Sub-Loan Documents. Lender
shall deliver monthly statements regarding the Sub-Loan Account to Borrower.
Except in the case of manifest error in computation, the Sub-Loan Account will
be conclusive and binding on Borrower as to the amount at any time due to Lender
from Borrower under the Applicable Sub-Loan Agreement and the Sub-Loan Note as
an account stated, except to the extent that Lender receives a written notice
from Borrower of any specific exceptions of Borrower thereto within thirty (30)
days after the date the applicable Sub-Loan Account statement has been received
by Obligor.

SECTION 4. INTEREST RATE.

          4.1.    Interest Rate. Subject to the terms of any Sub-Loan Agreement
to the contrary, until the occurrence of an Event of Default and after same is
cured (if applicable) and the cure accepted by Lender, interest shall accrue and
be payable on the average monthly outstanding principal balance of the
Applicable Sub-Loan as follows:

                    (a)          From the Sub-Loan Closing Date until the first
day of the month following the month during which the Sub-Loan Closing Date
occurs, at a yearly rate which is equal to the Interest Rate in effect on the
Sub-Loan Closing Date, and

                    (b)          On the first day of the second month following
the month during which the Sub-Loan Closing Date occurs and on the first day of
each month thereafter, the yearly rate at which interest shall be payable on the
unpaid principal balance of the Applicable Sub-Loan Loan which is equal to the
Interest Rate in effect on such date.

                    (c)          Notwithstanding anything herein to the contrary
the interest rate accruing and payable on the Sub-Loan shall not be less than
the Interest Rate in effect at such time. In the event of a conflict between
this Agreement and any Sub-Loan Agreement or Sub-Loan Note, the interest rate
set forth in the Applicable Sub-Loan Agreement or Sub-Loan Note shall control.

19

--------------------------------------------------------------------------------




          4.2.          Default Rate. Subject to the terms of any Sub-Loan
Agreement to the contrary, from and after the occurrence of an Event of Default
(with respect to any Sub-Loan Agreement or Sub-Loan Document) until cured (if
applicable) and the cure accepted by Lender, interest shall accrue and be
payable on the unpaid principal balance of the Applicable Sub-Loan and all other
Obligations under the Sub-Loan Documents at a rate (the “Default Rate”) which is
four (4) percentage points higher than the rate provided in Section 4.1 or in
any Applicable Sub-Loan Agreement if the interest rate is different therein. Any
judgment obtained for sums due under the Sub-Loan Note or other Obligations
under the applicable Sub-Loan Documents will accrue interest at the Default Rate
until paid. Obligors acknowledge and agree that the Default Rate is reasonable
in light of the increased risk of collection after occurrence of an Event of
Default under any Sub-Loan.

          4.3.          Calculation of Interest. Interest will accrue as of
Lender’s wiring of funds through Lender’s receipt of repayment of each Sub-Loan.
Payment received by Lender after noon Eastern Time shall not be credited until
the next succeeding Business Day. Interest will be calculated on the basis of a
year of three hundred sixty (360) days and charged upon the actual number of
days elapsed.

          4.4.          Limitation of Interest to Maximum Lawful Rate. Lender
expressly disclaims any intent to contract for, charge or receive interest in an
amount which exceeds the highest lawful rate. All sums paid or agreed to be paid
to Lender for the use, forbearance or detention of the indebtedness incurred by
Borrower hereunder shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the term of such
indebtedness until payment in full, so that the rate or amount of interest on
account of such indebtedness does not exceed the usury ceiling from time to time
in effect and applicable to the Sub-Loan.

SECTION 5. FEES.

          5.1.          Sub-Loan Funding Fee. Borrower agrees to pay to Lender a
fee equal to one percent (1%) of each Sub-Loan Advance, payable at the time of
each such Sub-Loan Advance unless otherwise provided in the Applicable Sub-Loan
Agreement. Such fee shall not be refundable in whole or in part.

          5.2.          Late Charge. In the event that any payment required
under any Sub-Loan (other than the sum due upon maturity or earlier acceleration
of the Sub-Loan) is not received by Lender within ten (10) days after the due
date, Obligors shall pay a late charge equal to five percent (5%) of the total
amount of such payment to defray the expenses incident to handling such
delinquent payments, and to compensate Lender for the harm and damages related
to such late payments. Obligors hereby acknowledge and agree that such late
charges are reasonable in light of the anticipated and the actual harm caused by
the late payments, the difficulties of proof of loss, harm and damages, and the
inconvenience and non-feasibility of Lender otherwise obtaining an adequate
remedy.

20

--------------------------------------------------------------------------------




          5.3.     General. All of the fees described above are not refundable
in whole or in part even if the full amount of any Sub-Loan or the Master
Facility is not advanced. Lender is irrevocably authorized to advance the sums
necessary to pay all or any portion of such fees when due and payable to itself
from the proceeds of an Advance or as an Advance under the Applicable Sub-Loan.

SECTION 6. PAYMENTS.

          6.1.     General. Borrower agrees punctually to pay or cause to be
paid to the Lender all principal and interest due under any Sub-Loan or in
respect of the Sub-Loan. Borrower shall make the following payments on each
Sub-Loan:

                    (a)          Interest. Subject to the terms of any Sub-Loan
Agreement or Sub-Loan Note to the contrary, interest only on the outstanding
principal balance of the Sub-Loan Note or in respect to the Sub-Loan owed during
the prior calendar month shall be payable monthly on the twentieth (20th) day of
each calendar month, commencing on the 20th day of the month following the month
in which any Sub-Loan is closed. The first interest payment shall include
interest accrued between the Sub-Loan Closing Date and the last day of the month
in which the Sub-Loan is closed. At Lender’s discretion interest not paid when
due may be added to the principal balance of any Sub-Loan.

                    (b)          Principal.

                                  (i)          The entire outstanding principal
balance of each Sub-Loan, all accrued and unpaid interest thereon and all other
sums due in connection therewith shall be payable in full, if not earlier paid
pursuant to the terms of this Agreement, the Sub-Loan Agreement and of the
Sub-Loan Documents, on the Sub-Loan Maturity Date.

                                  (ii)          In addition to all other
payments required, upon the sale (and expiration of any applicable rescission
period) of each Timeshare Interest planned in the Applicable Phase which is
subject to the Lien of Lender’s Sub-Loan Mortgage as of the Sub-Loan Closing
Date, Borrower shall make a Release Payment consisting of a principal reduction
payment on the Applicable Sub-Loan in an amount equal to an agreed upon
percentage of the sales price per sale of each Timeshare Interest sold and
released from the Lien of the Sub-Loan Mortgage and other Sub-Loan Documents at
the Applicable Resort which percentage shall be specifically provided in the
Applicable Sub-Loan Agreement. Each Release Payment shall be made by the 20th
day of the calendar month following the month of the sale (and expiration of any
applicable rescission period) of the applicable Timeshare Interest. The Release
Payment shall be redetermined and adjusted either to increase or decrease the
amount of the Release Payment, as appropriate, no more often than once at the
end of each consecutive three (3) month period following the execution of each
Sub-Loan Agreement, as reasonably determined by Lender, so that upon the sale of
85% of the Timeshare Interests subject to the Lien of Lender’s Sub-Loan Mortgage
as of the Sub-Loan Closing Date, the Sub-Loan will be repaid in full. In the
event of any conflict between this provision (including without limitation the
percentages and dates set forth herein) and

21

--------------------------------------------------------------------------------




the applicable Release Payment provision in any Sub-Loan Agreement or Sub-Loan
Mortgage, the terms of the Sub-Loan Agreement or Sub-Loan Mortgage shall
control.

                                  (iii)          Notwithstanding anything herein
to the contrary, the Sub-Loan Agreement may provide for Release Payments which
differ from those set forth in (ii) above or for cumulative minimum annual or
semi-annual principal repayments to be made by Borrower by certain dates
prescribed therein.

          To the extent such payments have not been made as a result of Release
Payments, Borrower shall make such payments from other funds on the applicable
date set forth above.

                    (c)          Partial Releases. Under no circumstances shall
Lender execute and deliver any partial releases from the Lien of a Sub-Loan
Mortgage (i) unless and until the Release Payment that corresponds to the Unit
or Timeshare Interest in question, pursuant to the Sub-Loan Documents, has been
paid to and received by Lender or (ii) if a Default or Event of Default has
occurred under such Sub-Loan Documents. Lender shall not be responsible for any
of the costs incident to the preparation and recording of partial releases.

                    (d)          Final Payment. Notwithstanding any term,
provision, or condition hereof to the contrary, the entire outstanding principal
balance of the Sub-Loan, together with any and all accrued but unpaid interest
thereon and all other Obligations under each Sub-Loan Agreement or Sub-Loan
Documents, shall immediately be paid via wire transfer by Borrower to Lender and
otherwise be satisfied in full on or before the earlier to occur of (i) the
occurrence of an Event of Default hereunder or under the Applicable Sub-Loan
Agreement; or (ii) the Sub-Loan Maturity Date.

          6.2.     Reinstatement of Obligations. Obligors agree that, to the
extent any payment or payments are made on any Obligations and such payment or
payments, or any part thereof, are subsequently invalidated, declared to be
fraudulent or preferential, set aside or are required to be repaid to a trustee,
receiver, or any other Person under any bankruptcy act, state or federal law,
common law or equitable cause, then to the extent of such payment or payments,
the Obligations or part thereof hereunder intended to be satisfied shall be
revived and continued in full force and effect as if said payment or payments
had not been made.

          6.3.     Prepayment.

                    (a)          Voluntary. Any Sub-Loan may be prepaid at any
time by Borrower without penalty or premium.

                    (b)          Mandatory. If at any time and for any reason,
the outstanding unpaid principal balance of the Sub-Note exceeds the aggregate
amount of the applicable Sub-Loan Borrowing Base, then, within five (5) days
following Borrower’s receipt of telecopied notice from Lender of the occurrence
of such excess over the applicable Sub-Loan Borrowing Base or, absent such
telecopied notice, within fifteen (15) days after the end of the calendar month
in which such excess first occurred,

22

--------------------------------------------------------------------------------




Borrower shall prepay the outstanding principal balance of the Sub-Loan Note in
an amount equal to the difference between the outstanding principal balance of
the applicable Sub-Loan Note and the aggregate amount of the applicable Sub-Loan
Borrowing Base. Additionally, Borrower will be obligated to make cumulative
minimum annual or semi-annual principal prepayments as required under each
Applicable Sub-Loan Agreement.

          No prepayment premium or penalty shall be due Lender in connection
with any voluntary or mandatory prepayment of any Sub-Loan.

          6.4.    Indemnity. Obligors agree to indemnify Lender against any loss
or expense which Lender sustains or incurs as a consequence of an Event of
Default in respect to any Sub-Loan, including, without limitation, any failure
of Obligors to pay when due (at maturity, by acceleration or otherwise) any
principal, interest, fee or any other amount due under this Agreement, the
Applicable Sub-Loan Agreement or the other Sub-Loan Documents. If Lender
sustains or incurs any such loss or expense it will notify Obligors in writing
of the amount determined in good faith by Lender to be necessary to indemnify it
for the loss or expense. Such amount will be due and payable by Obligors to
Lender within five (5) Business Days after receipt by Obligor of a statement
setting forth a brief explanation of and its calculation of such amount, which
statement shall be conclusively deemed correct absent manifest error. Any amount
payable by Obligors under this Section in connection with any Sub-Loan will bear
interest at the Default Rate from the due date until paid, both before and after
judgment.

SECTION 7. SECURITY; GUARANTY.

          7.1.    Security. The Obligations shall be secured by, and Borrower
hereby unconditionally grants to Lender a first priority Lien upon and security
interest in (unless otherwise agreed to in the Sub-Loan Agreement), all of the
following Property whether now owned or hereafter acquired of whatever character
to the extent of any Borrower’s (under any Applicable Sub-Loan Agreement) right,
title and interest therein (collectively, the “Sub-Loan Collateral”):

                    (a)          The Applicable Phase or Applicable Resort Land,
the Units and the Timeshare Interests thereon, together with all improvements,
Amenities, fixtures, leases, rents, common areas and Common Elements, all
easements, rights-of-way, privileges and appurtenances belonging or in any way
appertaining thereto or which are encumbered by any applicable Sub-Loan Mortgage
securing a Sub-Loan Note in connection with a Sub-Loan (individually as to a
single Sub-Loan and collectively as to all Sub-Loans, the “Mortgaged Property”).

                    (b)          All existing and future equipment, furnishings,
inventory, supplies, apparatus, appliances, furnishings, machinery, plumbing,
heating, ventilation, air conditioning system, and fixtures, accounts, accounts
receivable, chattel paper, contract rights, documents, instruments, and general
intangibles at any time located at, arising out of the use of, and/or used in
connection with the operation of the Mortgaged

23

--------------------------------------------------------------------------------




Property, with appropriate non-disturbance language relating to common area
equipment, fixtures and furniture.

                    (c)          All Contracts that remain encumbered by the
Lien of Lender’s Sub-Mortgage, together with all downpayments, deposits and
proceeds thereof in connection with such Contracts until the payment of the
agreed upon Release Payments to Lender and the partial release of Lender’s Lien
as evidenced by the applicable Sub-Loan Mortgage.

                    (d)          All existing and future payment and performance
bonds (if any) of the Contractor with respect to the Work.

                    (e)          All existing and future leases, occupancy or
rental agreements, subleases, licenses, concessions, entry fees, or other
agreements which grant a possessory interest in and to, or the right to use the
Mortgaged Property, or any portion thereof (collectively, the “Tenant Leases”).

                    (f)          All existing and future leases, subleases,
licenses, concessions, entry fees or other agreements which grant a possessory
interest in and to, or the right to use, the commercial space or any portion of
the Mortgaged Property thereof (the “Commercial Leases”).

                    (g)          All of the existing and future rents (excluding
rents payable to the Applicable Association in its capacity as lessor of any
Property), revenues, income, proceeds, royalties, profits and other benefits
payable for using, leasing, licensing, possessing, operating from or in, or
otherwise enjoying the Mortgaged Property pursuant to the Tenant Leases and the
Commercial Leases, including, without limitation, damages received upon the
occurrence of a default under any of the Tenant Leases and the Commercial Leases
and all proceeds payable under any policy of insurance covering loss of rents
with respect thereto (collectively, the “Lease Income”). Borrower shall be
entitled to all Lease Income for working capital purposes unless an Event of
Default has occurred.

                    (h)          All other existing and future agreements to
which Borrower is or becomes a party or holds any interest therein and which in
any way relate to the use, occupancy, maintenance or enjoyment of the Mortgaged
Property, including, but not limited to, all escrow and reserve accounts,
Applicable Resort Contracts, Applicable Timeshare Documents, utility contracts,
maintenance agreements, Management Agreements, sub-management agreements and
service contracts, the Applicable Declarations (and Declarant’s rights,
privileges, entitlements and interests thereunder to the extent Borrower is
Declarant or a successor or assign of Declarant), any voting rights and rights
and interests in the Applicable Association of Borrower or assigned to Borrower,
and any agreement guaranteeing the performance of the obligations contained in
any of the foregoing agreements, all as they relate to the Mortgaged Property.

24

--------------------------------------------------------------------------------




                    (i)          All proceeds arising from the rental of any
Timeshare Interest or Unit, subject to the Lien of Lender’s applicable Sub-Loan
Mortgage.

                    (j)          All books, records, ledger cards, files,
correspondence, computer tapes and disks, as all of the foregoing pertain to the
Mortgaged Property.

                    (k)          All hardware used in the management, sales,
construction, servicing or operation of the Mortgaged Property.

                    (l)          All Points with respect to the Mortgaged
Property and all rights arising on account of such Points under the Club
Documents.

                    (m)         All intellectual property, software and other
personal property related to the Mortgaged Property to the extent solely owned
by Borrower including, without limitation to the extent assignable, the naming
rights to “the Applicable Resort”, and specifically excluding, without
limitation, any such intellectual property, software and personal property owned
by Guarantor or any Affiliate.

                    (n)         To the extent permissible by law, any existing
or future development agreements for the Mortgaged Property.

                    (o)          All existing and future development,
construction, engineering, design services and other agreements for the
timesharing of labor and/or materials in connection with the development and
construction work related to the Mortgaged Property, contracts between Borrower,
Guarantor, and any architect, planner, contractor, engineer, inspector or
sub-contractor together with payment and performance bonds related to the Work
and all plans, Specifications, drawings, books and records related to the Work.

                    (p)          All of Borrower’s rights in and to any and all
easements, contracts, leasehold interests (whether as lessor or lessee),
permits, licenses, and approvals in respect of all or any portion of the
Mortgaged Property;

                    (q)          Extensions, additions, improvements,
betterments, renewals, substitutions, and replacements of, for, or to any of the
foregoing, wherever located, together with the products, proceeds, issues,
rents, and profits thereof and any replacements, additions, or accessions
thereto or substitutions thereof, and all rights in or under insurance policies,
judgments, claims, settlements, awards and to the proceeds of any of the
foregoing, all rights to unearned or refunded insurance premiums, and the
proceeds of any condemnation awards or any claims regarding any of the
foregoing;

                    (r)          All now owned or hereafter acquired right,
title, and interest of Lender in and to any and all of the collateral for any
Sub-Loan and any other credit facility now or in the future between Lender and
Borrower or an Affiliate of Borrower; and

                    (s)          Any and all cash and non-cash proceeds of the
foregoing.

25

--------------------------------------------------------------------------------




          All liens and security interests shall be first priority liens and
security interests. Borrower and Lender hereby agree that this Agreement shall
be deemed to be a security agreement under the Uniform Commercial Codes of the
States of Rhode Island and any other Applicable Jurisdiction. Accordingly, in
addition to any other rights and remedies available to the Lender hereunder,
Lender shall have all the rights of a secured party under the Rhode Island and
Uniform Commercial Codes of any other Applicable Jurisdiction.

          Borrower consents and agrees that Lender shall not be under any
Obligation to marshal any assets in favor of Borrower or against or in payment
of any or all of the Obligations.

          The above-described liens and security interests shall not be rendered
void by the fact that no Obligations exist as of any particular date, but shall
continue in full force and effect until all Obligations have been fully and
finally paid, performed and satisfied, Lender has no agreement or commitment
outstanding pursuant to which Lender may extend credit to or on behalf of
Borrower and Lender has executed termination statements or releases with respect
thereto.

          Notwithstanding the foregoing the Mortgaged Property and Sub-Loan
Collateral shall not include the Released Property, the Reservation System, the
Club Management Contract or any rights to the name “Bluegreen” or “Bluegreen
Vacation Club” or any variation thereof.

          7.2.          Cross-Default and Cross-Collateral. An Event of Default
hereunder or under any Sub-Loan Agreement or Sub-Loan Documents shall constitute
a default under any other loan documents between Borrower or Guarantor and
Lender and vice versa, including, without limitation, any other Sub-Loan
Agreements or Sub-Loan Documents. At all times hereunder, all Sub-Loan
Collateral with respect to any Sub-Loan Agreement or Sub-Loan Documents shall
secure and collateralize the Applicable Sub-Loan and each and every Sub-Loan
covered by the terms hereof and under any Sub-Loan Agreement. The Sub-Loan
Collateral for any Applicable Sub-Loan shall be released upon payment in full of
the Applicable Sub-Loan for which it serves as primary security so long as there
is no Event of Default under the Applicable Sub-Loan Agreement or any other
Sub-Loan Agreement for which there is any amount outstanding and unpaid at the
time of the occurrence of such Event of Default. If an Event of Default
hereunder or under any Sub-Loan Document exists at the time of such requested
release and during the time such Event of Default is continuing, Lender shall
not be obligated to release any existing Sub-Loan Collateral. Notwithstanding
the foregoing to the contrary, a default under any of the existing or future
bonds or other securities or certificates purchased by Lender in connection with
any securitization undertaken by a Bluegreen entity or Affiliate now or in the
future (collectively, “Securitization Bonds”) will not constitute a Default or
Event of Default hereunder or under any Sub-Loan Agreement or other Sub-Loan
Documents and a Default or Event of Default under any Sub-Loan Agreement or
other Sub-Loan Documents will not constitute a default under any of the
Securitization Bonds.

26

--------------------------------------------------------------------------------




          7.3.          Sub-Loan Guaranty. With respect to any Sub-Loan, the
lien free Completion of the Work with respect to any Sub-Loan Collateral in an
Applicable Resort for which Lender has or will make Construction Advances, and
the prompt payment and performance of all Obligations shall be unconditionally
and irrevocably guaranteed by Guarantor.

          7.4.          Additional Documents and Future Actions. Borrower will,
at its sole cost, take such actions and provide Lender from time to time with
such agreements, financing statements and additional instruments, documents or
information as Lender may in its discretion deem necessary or advisable to
perfect, protect, maintain or enforce the security interests in the Sub-Loan
Collateral, to permit Lender to protect or enforce its interest in the Sub-Loan
Collateral, or to carry out the terms of the Loan Documents. Borrower hereby
authorizes and appoints Lender and any officer of Lender as its
attorney-in-fact, with full power of substitution, to take such actions as
Lender may deem advisable to protect the Sub-Loan Collateral and its interests
thereon and its rights hereunder, to execute on Borrower’s behalf and file at
Borrower’s expense financing statements, and amendments thereto, in those public
offices deemed necessary or appropriate by Lender to establish, maintain and
protect a continuously perfected security interest in the Sub-Loan Collateral,
and to execute on Borrower’s behalf such other documents and notices as Lender
may deem advisable to protect the Sub-Loan Collateral and its interests therein
and its rights hereunder. Such power being coupled with an interest is
irrevocable.

          7.5.          Location of Sub-Loan Collateral. Borrower agrees that
all tangible Sub-Loan Collateral which is not delivered to Lender pursuant to
this Agreement or any Sub-Loan Agreement or Sub-Loan Documents will remain, at
all times, at Borrower’s business location at the Applicable Resort or at
Borrower’s principal place of business, and Borrower may not transfer such
Sub-Loan Collateral from such premises other than in connection with the
ordinary course of business without the prior written approval of Lender.

          7.6.          Insurance and Protection of Collateral. Borrower agrees
it and/or the Applicable Association shall maintain and pay for insurance upon
the Mortgaged Property as contemplated by the Applicable Declaration as
evidenced by the Agreement to Provide Insurance during the construction of Work
at the Applicable Phase or Applicable Resort.

SECTION 8. CONSTRUCTION ADVANCE PROCEDURES.

          8.1.          General. Except as otherwise provided in the Sub-Loan
Agreement, the funding of Construction Advances shall be in accordance with such
procedures as Lender may require, including without limitation, disbursement
through the Title Company or an escrow agent acceptable to Lender if Lender so
requires.

          8.2.          Disbursement Agent. In the event Lender is funding
Construction Advances under an Applicable Sub-Loan Agreement, a disbursement
agent for each Sub-Loan acceptable to Lender (the “Disbursement Agent”) shall be
retained by Lender

27

--------------------------------------------------------------------------------




at Borrower’s reasonable cost and expense. The Disbursement Agent shall review
and verify all requests for Construction Advances and all other information
required under Section 18 for a Construction Advance, any additional information
required by the applicable Sub-Loan Agreement and all other information deemed
necessary by Lender related to the progress of the Work. Lender and Borrower
agree that the Disbursement Agent at Lender’s request shall disburse
Construction Advances directly to Title Company, Contractor or Subcontractors.
The Disbursement Agent may be the Title Company or other person or entity
acceptable to Lender or Lender’s personnel. If Lender’s personnel act as
Disbursement Agent, Borrower shall still be responsible for all reasonable costs
and expenses related thereto.

          8.3.    Payment of Bills. Lender shall be under no duty or obligation
to ascertain whether Borrower or the Disbursement Agent has used or will use the
Sub-Loan proceeds for the payment of bills incurred by Borrower in connection
with the Work. Payment of all bills for labor and materials in connection with
the Work shall be Borrower’s responsibility, and Lender’s sole obligation shall
be to advance the proceeds of any Sub-Loan subject to, and in accordance with
this Agreement and the Applicable Sub-Loan Agreement. At no time shall Lender be
obligated to disburse funds in excess of amounts recommended by the Inspector.
Borrower is solely responsible for obtaining any permanent financing, bridge
financing, or other financing which may be necessary to repay any Sub-Loan on or
prior to the applicable Sub-Loan Maturity Date.

          8.4.    Construction Sub-Loan Portion. Loan proceeds for the items and
in the maximum amounts listed on the Sub-Loan Cost Certificate shall only be
disbursed at such time as Lender (or the Disbursement Agent, as applicable) has
received a Request for Sub-Loan Advance and documents required pursuant to
Section 18 for a Construction Advance, any additional information required by
the applicable Sub-Loan Agreement and Borrower has provided Lender (or the
Disbursement Agent, as applicable) with such other information that Lender (or
the Disbursement Agent, as applicable) shall require to evidence that all Work
covered by each such Request for Sub-Loan Advance has been completed.

          8.5.    Retainage; Conditions Precedent to Final Disbursements for
Each Sub-Loan. Funds for each Sub-Loan held by Lender as retainage for
construction costs with respect to such Sub-Loan shall be disbursed by Lender
upon compliance with the requirements set forth in this Subsection 8.5 and the
requirements for all other disbursements as set forth above and in any
applicable Sub-Loan Agreement (collectively, the “Retainage Disbursement
Requirements”). The Retainage Disbursement Requirements for the Work shall
include:

                    (a)          Occupancy Permits. Receipt by Lender of a copy
of the final permits and approvals necessary or required from all authorities
whose approval is required for the lawful use, occupancy and operation of the
Applicable Phase or the Applicable Resort after Completion of the Work.

                    (b)          Final Releases of Lien: Contractor’s Affidavit.
Receipt by Lender of a “Conditional Waiver and Release Upon Final Payment”
executed by the Contractor

28

--------------------------------------------------------------------------------




and all applicable Subcontractors performing work or supplying materials and
paid for by such retainage Advance in form and content acceptable to Lender and
in conformance with the Applicable Mechanics Lien Law, together with any and all
additional affidavits of all such parties sufficient in the opinion of Lender’s
counsel to comply with the Applicable Mechanics Lien Law, and to remove any and
all mechanics’ and materialmen’s liens (inchoate or otherwise) affecting title
to the Applicable Phase or Applicable Resort, which might arise related to such
work or materials.

                    (c)          Certificates of Completion. Certificates of
Substantial Completion for the hard cost of the Work utilizing customary AIA
forms or the equivalent thereof signed by the Architect, Contractor and Borrower
with respect to each Sub-Loan. Borrower’s certificate shall confirm that all
furniture, fixtures and equipment which are part of the Work funded by Lender
have been delivered, installed and paid for in full or the retainage for such
furniture, fixtures and equipment which has not been delivered, installed or
fully paid for shall not be funded by Lender until delivered, installed and
fully paid for.

                    (d)          Other Evidence. Such other evidence as Lender
may require to establish that the Work to be paid with such retainage Advance
has been completed in compliance with all applicable zoning and other
requirements of the public authorities having jurisdiction, including but not
limited to, compliance with all applicable Legal Requirements.

                    (e)          As-Built Plans. One set of one-half size
(11x17) detailed as-built plans related to the Work must be submitted to Lender
promptly after such Work is completed, but in no event later than two (2) months
from the issuance of the Certificates of Substantial Completion for the Work,
which plans must be approved and identified as such in writing by Borrower, the
Architect, and the Contractor with respect to each Sub-Loan, and must include
plans for architectural, structural, mechanical, plumbing, electrical and all
site development (including storm drainage, utility lines and landscaping) work.

                    (f)          As-Built Survey. As to the final Advance with
respect to any Sub-Loan in which Lender has funded Construction Advances,
receipt by Lender of one original set of one-half size (11x17) satisfactory
As-Built Survey prepared by a licensed surveyor satisfactory to Lender and the
Title Company, in accordance with the plans and showing all of the applicable
Units and each applicable building in place, including, without limitation,
striping of parking areas, a statement as to the number of parking spaces and
such other matters as Lender shall require (“As-Built Survey”). The survey shall
be prepared in accordance with the Standards set forth by ALTA/ACSM 1988 Minimum
Survey Requirements, shall be certified to Lender and the Title Company and
shall include a narrative metes and bounds or platted description of the
boundaries of the Mortgaged Property, the area of the Mortgaged Property and of
each of the applicable Units and buildings (then completed) and the location and
dimensions of all easements and improvements. The surveyor must include on the
As-Built Survey a signed statement certifying the existence or a narrative
statement certifying the existence or nonexistence of any encroachment from or
onto the Mortgaged Property

29

--------------------------------------------------------------------------------




and must include the date of the As-Built Survey and the surveyor’s registration
number and seal and such other matters as the Title Company may require, in form
and substance satisfactory to Lender and the Title Company.

                    (g)          Insurance. Insurance coverage shall have been
broadened to include all forms of insurance related to the Mortgaged Property,
and as reasonably required by Lender in form satisfactory to Lender, subject to
the terms of the Applicable Declaration and the applicable Agreement to Provide
Insurance for the subject Sub-Loan.

                    (h)          Exception. Notwithstanding the foregoing
restrictions, Lender may at its discretion release the specific 10% retainage
amounts for individual line items set forth in the applicable Sub-Loan Cost
Certificate prior to the satisfaction of all of the Retainage Disbursement
Requirements with respect to a Sub-Loan, provided that, (i) no Incipient Default
or Event of Default has occurred, (ii) each of the Subcontractors being paid
such retainage amounts executes and delivers to Lender a “Conditional Waiver and
Release Upon Final Payment” and (iii) all of the Work described in such line
item has been completed and Lender has received certifications from Borrower,
Contractor, Inspector (or Lender’s construction consultant) and Architect
confirming such completion, all in form and content acceptable to Lender.

          8.6.    Deposit of Funds Advanced/Advances to Disbursement Agent,
Architect, Contractor and Subcontractors. Lender, at its option, may make any or
all Construction Advances with respect to any Sub-Loan directly to the
Disbursement Agent (for disbursement to Borrower, Contractor, Architect or any
Subcontractor) or to the Contractor and any Subcontractor. The execution of this
Agreement by Borrower shall and hereby does constitute an irrevocable direction
and authorization to Lender to so advance the funds. No further direction or
authorization from Borrower shall be necessary to warrant such direct advances
to the Disbursement Agent, the Contractor, the Architect or any Subcontractor
and all such Construction Advances shall satisfy completely Lender’s obligations
hereunder and shall be secured by the Sub-Loan Collateral as fully as if made to
Borrower, regardless of the disposition thereof by the Disbursement Agent, the
Contractor, the Architect or any Subcontractor. Lender shall assume no liability
under the Architect’s Contract, Construction Contract or any Sub-Loan
Subcontract by virtue of directly paying the Architect, Contractor or any
Subcontractor.

          8.7.    Advances Do Not Constitute a Waiver. No Sub-Loan Advance for
construction purposes shall constitute a waiver of any condition of Lender’s
obligation to make further Sub-Loan Advances for construction purposes.

SECTION 9. REPRESENTATIONS AND WARRANTIES.

          As an inducement to Lender to advance funds to any Borrower under any
Sub-Loan Agreement, Borrower (and each Borrower under any Sub-Loan Agreement)
and Guarantor hereby, jointly and severally, represent and warrant to Lender as
follows as

30

--------------------------------------------------------------------------------




of the date hereof and as of any Sub-Loan Closing Date (unless as otherwise
expressly set forth in the Applicable Sub-Loan Agreement).

          9.1.    Organization; Power.

                    (a)          Borrower. Borrower (i) is a corporation (or
other entity) duly incorporated, validly existing in good standing under the
laws of the State of Florida in the case of Bluegreen Vacations Unlimited, Inc.
or the jurisdiction in which it is organized or incorporated in connection with
any other Sub-Loan Borrower; (ii) is duly qualified to do business as a foreign
corporation (or other entity) and in good standing under the laws of each
jurisdiction where the character of its property, the nature of its business or
the performance of its obligations under this Agreement or any Sub-Loan
Agreement makes such qualification necessary, except where the failure to be so
qualified will not have a material adverse effect on its business or its ability
to perform its obligations under this Agreement, any Sub-Loan Agreement or any
other Sub-Loan Documents to which it is a party or under the transactions
contemplated hereunder or thereunder; and (iii) has all requisite corporate (or
other requisite) power and authority to own its properties, to conduct its
business, to execute and deliver this Agreement, any Sub-Loan Agreement or any
other Sub-Loan Documents and all documents and transactions contemplated
hereunder or thereunder and to perform all of its Obligations under this
Agreement, any Sub-Loan Agreement and any other Sub-Loan Document to which it is
a party or under the transactions contemplated hereunder or thereunder.

                    (b)          Guarantor. Guarantor (i) is a corporation duly
incorporated, validly existing and in good standing under the laws of the
Commonwealth of Massachusetts; (ii) is duly qualified to do business as a
foreign corporation and in good standing under the laws of each jurisdiction
where the character of its property, the nature of its business or the
performance of its obligations under this Agreement, or any Sub-Loan Agreement
makes such qualification necessary, except where the failure to be so qualified
will not have a material adverse effect on its business or its ability to
perform its obligations under this Agreement, any Sub-Loan Agreement or the
Sub-Loan Guaranty; and (iii) has all requisite corporate power and authority to
own its properties, to conduct its business, to execute and deliver this
Agreement, any Sub-Loan Agreement and the Sub-Loan Guaranty and to perform all
of its obligations under this Agreement, the Sub-Loan Agreement and Sub-Loan
Guaranty.

                    (c)          Association. The Applicable Association is a
non-profit corporation duly organized, validly existing and in good standing
under the laws of the Applicable Jurisdiction, having full power and lawful
authority to perform its obligations under the Applicable Declaration and carry
on its business as now being conducted or as proposed to be conducted.

                    (d)          Manager. Manager is a corporation, duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, duly licensed in any Applicable Jurisdiction as required, and
having full power and lawful authority to act as the Manager of the Applicable
Resort, to perform its obligations under the

31

--------------------------------------------------------------------------------




Management Agreement and to carry on its business as now being conducted and as
proposed to be conducted.

          9.2.          Authorization; No Legal Restrictions; No Breach of Other
Agreements. The execution, delivery and performance by Borrower of this
Agreement, any Sub-Loan Agreement and the other Sub-Loan Documents has been duly
authorized by all necessary corporate action by Borrower and does not and will
not: (i) violate any provision of the Governing Documents of Borrower, or any
agreement, law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award presently in effect to which Borrower is a party or is
subject; (ii) result in, or require the creation or imposition of any Lien upon
or with respect to any asset of Borrower other than Liens in favor of Lender; or
(iii) result in a breach of or constitute a default by Borrower under, any
indenture, loan or credit agreement or any other agreement, document, instrument
or certificate to which Borrower is a party or by which it or any of its assets
are bound or affected.

          9.3.          Approvals; Licenses, Etc. No approval, authorization,
order, license, permit, franchise or consent of or registration, declaration,
qualification or filing with, any governmental authority or other Person,
including without limitation, any Governmental Agency or Applicable Association
is required in connection with the execution and delivery by Borrower of this
Agreement, any Sub-Loan Agreement or any of the Sub-Loan Documents.

          9.4.          Enforceability. This Agreement, the Applicable Sub-Loan
Agreement and the other Sub-Loan Documents constitute legal, valid and binding
obligations of Borrower, enforceable against Borrower in accordance with their
respective terms.

          9.5.          Title. Borrower has and will have good and marketable
title to the Sub-Loan Collateral, free and clear of any Lien, security interest,
charge or encumbrance except for the Liens created by this Agreement, any
Sub-Loan Agreement or any Sub-Loan Document or otherwise created in favor of
Lender, subject to the applicable Permitted Liens and Encumbrances. Borrower has
good and marketable title to the Units and Timeshare Interests comprising a
portion of the Mortgaged Property, and all rights, properties and benefits
appurtenant to or benefiting them, subject to the Permitted Liens and
Encumbrances and the Applicable Timeshare Documents established by Borrower,
subject to Lender’s approval.

          9.6.          Liens. The execution and delivery of the Sub-Loan
Documents, the filing of the applicable UCC-1 Financing Statements with the
applicable Secretary of State’s or other recording office and the recording of
the applicable Sub-Loan Mortgage, the applicable Assignment of Property Rights
and a UCC-1 Financing Statement in the public records of the Applicable
Jurisdiction will constitute in favor of Lender a valid and perfected continuing
first-priority Lien and security interest in the Sub-Loan Collateral. Lender is
not and shall not be required to take, and Borrower has taken any and all
required steps to protect Lender’s Liens and security interests in the Sub-Loan
Collateral and Lender is not and shall not be required to collect or realize
upon the Sub-

32

--------------------------------------------------------------------------------




Loan Collateral or any distribution of interest or principal, nor shall loss of
or damage to, the Sub-Loan Collateral release Borrower or Guarantor from any of
the Obligations.

          9.7.          Financial Statements and Financial Condition. The
financial statements of Obligors fairly present the respective financial
conditions and results of operations of Borrower and Guarantor as of the date or
dates thereof and for the periods covered thereby. There were no material
liabilities, direct or indirect, fixed or contingent, of Borrower or Guarantor
as of the dates of such financial statements which were not reflected therein or
in the notes thereto, which have not otherwise been disclosed to Lender in
writing or otherwise set forth in Guarantor’s SEC filings. Except for any such
changes heretofore expressly disclosed in writing to Lender, there has been no
material adverse change in the respective financial conditions of Borrower or
Guarantor from the financial conditions shown in their respective financial
statements, nor has Borrower or Guarantor incurred any material liabilities,
direct or indirect, fixed or contingent, which are not shown in their respective
financial statements or reflected in the notes thereto.

          Borrower is able to pay all of its debts as they become due. Borrower
shall maintain such solvent financial condition, giving effect to the
Obligations, as long as Borrower is obligated to Lender under this Agreement,
any Sub-Loan Agreement, or Sub-Loan Documents, or in any other manner
whatsoever. Borrower’s obligations under this Agreement, any Sub-Loan Agreement
or Sub-Loan Documents will not render Borrower unable to pay its debts as they
become due. The fair market value (as of any applicable Sub-Loan Closing Date)
of Borrower’s assets is greater than the amount required to pay its respective
total liabilities.

          9.8.          Taxes. Except as set forth in any applicable exhibit or
schedule to any Applicable Sub-Loan Agreement: (a) Borrower has paid and will
pay in full all real property, personal property, income, sales, ad valorem and
other taxes and assessments against the Mortgaged Property and the Sub-Loan
Collateral or otherwise payable by Borrower, (b) Borrower knows of no basis for
any additional taxes or assessments against the Mortgaged Property, the Sub-Loan
Collateral or Borrower; (c) Borrower has filed all tax returns required to have
been filed by then and has caused Applicable Association to file all tax returns
required to have been filed by then, and (d) has paid or caused Applicable
Association to pay all taxes shown to be due and payable on such returns,
including interest and penalties, and all other taxes which are payable by it or
Applicable Association, as the case may be, to the extent the same have become
due and payable.

          With respect to real estate taxes against the Mortgaged Property and
Sub-Loan Collateral, each whole Unit (if it is a condominium Unit) will have a
separate tax lot number and each such Unit is separately billed by the
applicable governmental entity for real estate taxes. Such bills are received by
the Applicable Association. The Applicable Association sends bills to each Owner
of a Timeshare Interest or Vacation Trust, Inc., a Florida corporation in its
capacity as trustee under the Club’s Trust Agreement for such Owner’s pro-rata
share of the real estate taxes assessed and billed to the applicable Unit.

33

--------------------------------------------------------------------------------




          To the extent that the Applicable Association holds insufficient funds
to pay any real estate taxes for the Mortgaged Property and Sub-Loan Collateral
then due and payable, Borrower (during the time it is maintaining direct or
indirect control of the Applicable Association) will pay the amount of such
deficiency to the Applicable Association to enable the Applicable Association to
pay all real estate taxes related to the Mortgaged Property and Sub-Loan
Collateral when due and prior to the incurrence of any penalties. Borrower will
comply with the above-described procedures and will not amend, modify or
terminate such procedures without the prior written consent of Lender.

          9.9.          Subsidiaries; Affiliates and Capital Structure. Except
as referenced or as set forth in any exhibit or schedule to any Applicable
Sub-Loan Agreement, Borrower has no subsidiaries or Affiliates other than
Manager which have any involvement or interest in the Sub-Loan Collateral in any
way. Borrower is a wholly-owned subsidiary of Guarantor. None of the owners of
any interests in Borrower are parties to any proxies, voting trusts,
shareholders agreements or similar arrangements pursuant to which voting
authority, rights or discretion with respect to Borrower is vested in any other
Person.

          9.10.        Litigation Proceedings, Etc. Except as described on
Schedule 9.10 attached hereto or as updated from time to time in any exhibit or
schedule to any Applicable Sub-Loan Agreement, (1) there are no actions, suits,
proceedings, orders or injunctions pending or threatened against or affecting
Borrower, the Guarantor, the Mortgaged Property, the Sub-Loan Collateral or the
Applicable Association at law or in equity, or before or by any governmental
authority or other tribunal which if adversely determined would have a material
adverse effect on their ability to perform hereunder with respect to the
Applicable Resort, and (2) Borrower has not received any notice from any court,
governmental authority or other tribunal alleging that Borrower or the
Applicable Resort has violated the Legal Requirements, agreements or
arrangements in a manner which would have a Material Adverse Effect on
Borrower’s or Guarantor’s ability to perform its Obligations hereunder or under
any Sub-Loan Agreement or Sub-Loan Documents.

          9.11.        Licenses; Permits; Etc. Borrower, the Sub-Loan
Collateral, Borrower’s Affiliates involved in the operations of the Applicable
Resort, and, to the best of Borrower’s knowledge after diligent inquiry, the
Applicable Association involved in the operations of the portion of the Sub-Loan
Collateral owned by Borrower, possess and will at all times continue to possess,
all requisite material franchises, certificates of convenience and necessity,
operating rights, approvals, licenses, permits, consents, authorizations,
exemptions and orders as are necessary to carry on its or their business
including without limitation, operation of the Sub-Loan Collateral, without any
known conflict with the rights of others and, with respect to Borrower, the
Sub-Loan Collateral and the Applicable Association, in each case subject to no
mortgage, pledge, Lien, lease, encumbrance, charge, security interest, title
retention agreement or option other than Liens in favor of Lender and the
applicable Permitted Liens and Encumbrances.

34

--------------------------------------------------------------------------------




          9.12.          Environmental Matters. The Mortgaged Property and to
the best of Borrower’s knowledge, the Applicable Resort does not and will not
contain any Hazardous Materials, except for certain Hazardous Materials used in
the operation of Borrower’s business which are properly stored and maintained.
No Hazardous Materials are or will be used or stored at or transported to or
from the Applicable Resort, except for certain Hazardous Materials used in the
operation of Borrower’s business which are properly stored and maintained.
Neither Borrower, Manager nor to Borrower’s knowledge the Applicable Association
has ever used all or any portion of the Applicable Resort as a facility for the
storage, treatment or disposition of any Hazardous Materials or has received
notice from any governmental agency, entity or other Person with regard to
Hazardous Materials on, under or affecting all or any portion of the Applicable
Resort. Neither Borrower as to the Mortgaged Property nor to the best of
Borrower’s knowledge the Applicable Resort, nor any portion thereof, nor the
Applicable Association, are in violation of any Environmental Laws.

          9.13.          Full Disclosure. No information, exhibit or written
report or the content of any schedule furnished by or on behalf of Borrower to
Lender in connection with any Sub-Loan, the Sub-Loan Collateral or the Mortgaged
Property, and no representation or statement made by Borrower in any Sub-Loan
Document contains any material misstatement of fact or omits the statement of a
material fact necessary to make the statement contained herein or therein not
misleading, subject to obtaining the permits and approvals to construct the Work
and the creating of the condominium and timeshare documents which have not been
prepared at this time. Borrower does not know of any fact or condition which
will prevent the sale of Timeshare Interests to Purchasers or prevent the
operation of the Applicable Resort in accordance with the Applicable Declaration
and related Public Report, and in accordance with all Legal Requirements, or
prevent Borrower’s performance of its Obligations pursuant to the Sub-Loan
Documents.

          9.14.          Use of Proceeds/Margin Stock. None of the proceeds of
any Sub-Loan will be used to purchase or carry any “margin stock” (as defined
under Regulation U of the Board of Governors of the Federal Reserve System, as
in effect from time to time), and no portion of the proceeds of the Sub-Loan
will be extended to others for the purpose of purchasing or carrying margin
stock. None of the transactions contemplated in this Agreement or any Sub-Loan
Agreement (including, without limitation, the use of the proceeds from any
Sub-Loan) will violate or result in the violation of Section 7 of the Securities
Exchange Act of 1934, as amended, or any regulations issued pursuant thereto,
including, without limitation, Regulations G, T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R., Chapter 11. Borrower is not
an investment company as defined by the Investment Company Act of 1940, as
amended, and Borrower is not required to register under said Act.

          9.15.          No Defaults. No Incipient Default or Event of Default
exists as of the Closing Date or any Sub-Loan Closing Date, and there is no
violation in any material respect of any term of any agreement, bylaw or other
instrument to which Borrower is a party or by which it may be bound which
violation materially and adversely affects Borrower’s ability to repay any
Sub-Loan.

35

--------------------------------------------------------------------------------




          9.16.          Compliance with Law.

                             (a)           Borrower is not in violation, nor is
the Mortgaged Property or any Sub-Loan Collateral, or the business operations in
respect of the Mortgaged Property or Sub-Loan Collateral, or to Borrower’s
knowledge after diligent inquiry, the Applicable Association, in violation of
any Legal Requirements, which violation materially and adversely affects the
Borrower, the Mortgaged Property, the business operations of the Mortgaged
Property, Sub-Loan Collateral or the Applicable Association.

                             (b)           As to any Applicable Phase or
Applicable Resort, Borrower has not failed as to its Property, nor, to the best
of Borrower’s knowledge, has the Applicable Resort or Applicable Association
failed, to obtain any consents or joinders, or any approvals, licenses, permits,
franchises or other governmental authorizations, or to make or cause to be made
any filings, submissions, registrations or declarations with any government or
agency or department thereof necessary to the establishment, ownership or
operation of the Mortgaged Property or any of Borrower’s other assets, or to the
conduct of Borrower’s business, which violation or failure to obtain or register
materially and adversely affects Borrower, the Sub-Loan Collateral or the
business, prospects, profits, properties or condition (financial or otherwise)
of Borrower or the Sub-Loan Collateral.

                             (c)           The Applicable Declaration was duly
adopted in compliance with all Legal Requirements and governs the condominium
(if applicable) and timeshare regimes established pursuant to the Applicable
Declaration.

          9.17.          Restrictions of Borrower or Guarantor. None of
Borrower, Guarantor, or, to Borrower’s knowledge, the Applicable Association, is
a party to any contract or agreement with respect to the Mortgaged Property or
Sub-Loan Collateral, or subject to any Lien, charge or corporate restriction
with respect to the Mortgaged Property or Sub-Loan Collateral, which materially
and adversely affects its or their business other than the applicable Permitted
Liens and Encumbrances for any Sub-Loan. Borrower and Guarantor will not be, on
or after the Closing Date hereof or any Sub-Loan Closing Date, a party to any
contract or agreement which prohibits Borrower’s or Guarantor’s execution of, or
compliance with the terms of this Agreement, any Sub-Loan Agreement or the other
Sub-Loan Documents. Borrower has not agreed or consented to cause or permit in
the future (upon the happening of a contingency or otherwise) any of the
Sub-Loan Collateral, whether now owned or hereafter acquired, to be subject to a
Lien, except the Liens in favor of Lender as provided hereunder and except for
the applicable Permitted Liens and Encumbrances for any Sub-Loan.

          9.18.          Broker’s Fees. Borrower has not made any commitment or
taken any action which will result in a claim for any brokers’, finders’ or
other similar fees or commitments with respect to the transactions described in
this Agreement or any Sub-Loan Agreement.

36

--------------------------------------------------------------------------------




          9.19.           Deferred Compensation Plans. Borrower has no pension,
profit sharing or other compensatory or similar plan providing for a program of
deferred compensation for any employee or officer.

          9.20.           Labor Relations. Except as disclosed in the Sub-Loan
Agreement, the employees of Borrower for the Applicable Resort are not a party
to any collective bargaining agreement with Borrower, and, to the best knowledge
of Borrower, with respect to the Applicable Resort, there are no material
grievances, disputes or controversies with any union or any other organization
of Borrower’s employees, or threats of strikes, work stoppages or any asserted
pending demands for collective bargaining by any union or organization.

          9.21.          Tax Identification Numbers. Borrower’s federal
taxpayer’s identification number and State organization numbers are as follows:

 

 

 

Tax I.D.

 

State Organization Number

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

65-0433722

 

P9300051653

          9.22.          Insurance. All the insurance required by the Applicable
Declaration, and the Agreement to Provide Insurance for any Sub-Loan has been
obtained, is presently in full force and effect and all premiums thereon have
been or will be fully paid when due. To the best of Borrower’s knowledge, none
of the policies for property insurance may be canceled or materially modified,
except after at least thirty (30) days written notice by the insurance carrier
to Lender and none of the policies for liability insurance may be canceled or
materially modified, except after endeavoring to provide at least ten (10) days
written notice by the insurance carrier to Lender. As of the applicable Sub-Loan
Closing Date, Lender has been named as an additional insured, insured mortgagee
(with a standard mortgagee’s endorsement) and loss payee (with a lender’s loss
payable endorsement) on such policies.

          9.23.          Names and Addresses. During the past five (5) years,
Borrower has not been known by any names (including trade names) and has not
been located at any addresses, other than those set forth on Schedule 9.23. The
portions of any Sub-Loan Collateral which are tangible property and have not
been delivered to Lender (or a custodian for Lender) and the books and records
pertaining thereto will at all times be located at the address for Borrower set
forth on Schedule 9.23, at the Applicable Resort or at such other location
determined by Borrower after prior notice to Lender and delivery to Lender of
any items requested by Lender to maintain perfection and priority of Lender’s
security interests and access to such books and records. Schedule 9.23
identifies the chief executive office and principal place of business of
Borrower.

          9.24.          Solvency. Borrower is solvent. No transfer of property
is being made by Borrower and no obligation is being incurred by Borrower in
connection with the transactions contemplated by this Agreement, any Sub-Loan
Agreement or the other Sub-Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of Borrower.

37

--------------------------------------------------------------------------------




          9.25.          Common Enterprise. The successful operation and
condition of Obligors are dependent on the continued successful performance of
the functions of the Obligors as a whole and the successful operation of each
Obligor is dependent on the successful performance and operation of the other
Obligor. Each Obligor expects to derive benefit (and the boards of directors or
other governing body of each such Obligor has determined that it may reasonably
be expected to derive benefit), directly and indirectly, from the credit
extended by Lender hereunder, both in its separate capacity and as a member with
the other Obligor of an interrelated group of companies. Each Obligor has
determined that execution, delivery and performance of this Agreement, any
Sub-Loan Agreement and any other Sub-Loan Documents to be executed by such
Obligor is within its corporate or company purpose, will be of direct and
indirect benefit to such Obligor and is in its best interest.

          9.26.          Restrictive Contracts. None of Obligor, the Applicable
Resort or the Applicable Association is a party to any contract or agreement, or
subject to any lien, charge or restrictions, which materially and adversely
affects its or their business. No Obligor will be a party to any other contract
or agreement which prohibits its compliance with the terms of this Agreement,
any Sub-Loan Agreement or the other Sub-Loan Documents. No Obligor has agreed or
consented to cause or permit in the future (upon the happening of a contingency
or otherwise) any of the Sub-Loan Collateral, whether now owned or hereafter
acquired, to be subject to a Lien, except the Lien in favor of Lender other than
the applicable Permitted Liens and Encumbrances or new taxes or Assessments
imposed by Governmental Authority.

          9.27.          Completeness of Representations. Neither this
Agreement, any Sub-Loan Agreement or other Sub-Loan Document nor any exhibit
attached hereto or thereto nor any certificate, financial statement,
correspondence or other document delivered or furnished to Lender hereunder or
in connection with the transactions contemplated hereby and thereby contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact necessary in order to make the statements contained herein
and therein not misleading. Except as set forth on Schedule 9.10 attached hereto
or to the applicable Sub-Loan Agreement, there is no fact (a) which will
materially and adversely affects, or in the future may, so far as any Obligor
can now foresee, materially and adversely affects any Obligor’s ability to
perform its obligations under this Agreement, any Sub-Loan Agreement or other
Sub-Loan Document, or the condition, financial or otherwise, business or
prospects of any Obligor, the Applicable Association or the Applicable Resort,
(b) which may result in any liability on the part of any Obligor reflected on
the financial statements described in Section 9.7, (c) which questions or denies
the right of any Obligor to conduct its business or operate the Applicable
Resort, or (d) which prevents or restricts the granting of Liens or security
interests to Lender in the Sub-Loan Collateral.

          9.28.          No Violation of Right of First Refusal. The execution
of this Agreement and any Advances made hereunder shall not violate any right of
first refusal of any Person to provide such financing.

38

--------------------------------------------------------------------------------




SECTION 10. REPRESENTATIONS, WARRANTIES AND COVENANTS WITH RESPECT TO THE
APPLICABLE RESORT.

          As of the date of any Sub-Loan Closing Date, Obligors, jointly and
severally, represent and warrant to and covenant with Lender as follows, with
respect to the Sub-Loan Collateral and each Unit to be included in the
applicable Mortgaged Property and Sub-Loan Collateral with respect to any
Sub-Loan:

          10.1.          Access and Utilities. Each Unit will have adequate
access from a publicly dedicated street over easement areas when constructed,
will be served by adequate utilities and will have adequate or legally
sufficient parking facilities.

          10.2.          Compliance. Obligors and the Sub-Loan Collateral are in
compliance with and will comply in all material respects with all Legal
Requirements.

          10.3.          Applicable Declaration. On or before the first closing
of a Timeshare Interest sale to a Purchaser by Borrower in an Applicable Phase
or Applicable Resort, all Units, all material improvements as represented to
Purchasers for such Applicable Phase, all equipment, furnishings and appliances
available for use in connection therewith pertaining to such Timeshare Interest
in such Applicable Phase will have been and thereafter will continue to be duly
submitted to the provisions of the Applicable Declaration, as amended to include
the Applicable Phase(s) as part of the timeshare regime, which Applicable
Declaration and any amendment will have been recorded in the public records of
the Applicable Jurisdiction. Obligors will not amend the Applicable Declaration
in any way which would materially alter the Applicable Resort, the rights of
Purchasers, the rights of lenders foreclosing on a Timeshare Interest or any
priority of past due assessment claims over the lien of any mortgage encumbering
a Timeshare Interest without the prior written consent of Lender. Obligors shall
not require Lender’s written consent to amend the rules and regulations of any
Applicable Resort or the bylaws of the Applicable Association unless such
amendment is likely to materially and adversely affect Obligor’s ability to
repay the Obligations hereunder.

          10.4.          Zoning Laws, Building Codes, Etc. The Mortgaged
Property, all the buildings and other improvements in which the Units are
situated and all Amenities will when constructed be completed in all material
respects in compliance with all applicable zoning codes, building codes, health
codes, fire and safety codes, and other Legal Requirements. All material
inspections, licenses and permits required to be made or issued in respect of
such buildings and Amenities will be made or issued by the applicable
Governmental Agency as are required to approve such development at the time same
is developed. The use and occupancy of such buildings for their intended
purposes is and will be lawful under all Legal Requirements. On or before the
date of closing under the Acquisition Documents or the Applicable Completion
Date, as applicable, final certificates of occupancy or equivalent certificates
from engineers, architects or such other certificates as a local Governmental
Agency may require, and if a local Governmental Agency requires, will be issued
and in effect for all Units in the Applicable Phase or Applicable Resort. The
timeshare use and occupancy of Units does not and will not violate any private
covenant or restriction or any zoning, use or

39

--------------------------------------------------------------------------------




similar law, ordinance or regulation affecting the use or occupancy of the
Mortgaged Property.

          10.5.          Units Ready for Use. All of the Units will be fully
furnished and ready for use by Owners by the date of closing under the
Acquisition Documents or on or before the Applicable Completion Date, as
applicable. On or before the date of closing under the Acquisition Documents or
by Completion of Work for the Applicable Resort, as applicable, unless provided
otherwise in the Applicable Sub-Loan Agreement, all Common Furnishings
(including appliances) within such Units are or will be owned by Borrower or the
Applicable Association, have been or will be fully paid for, and are and will be
free and clear of any Liens or other interests of any third party including any
lessor. The Sub-Loan Collateral is owned by Borrower free and clear of all liens
and encumbrances, except those in favor of Lender and the applicable Permitted
Liens and Encumbrances.

          10.6.          Sub-Loan Collateral Taxes and Fees. All real property
taxes, and similar maintenance fees, rents, assessments and like charges
affecting any applicable Sub-Loan Collateral have been fully paid to date, to
the extent such items are due and payable.

          10.7.          No Defaults. No default or condition which, with the
giving of notice or passage of time, or both, would constitute a default, exists
with respect to any mortgage, deed of trust or other encumbrance against any of
the Sub-Loan Collateral or any personal property therein or used in connection
therewith or with respect to any other agreement affecting or related to the
Sub-Loan Collateral.

          10.8.          Timeshare Plan. Borrower shall amend the applicable
Public Report and the Applicable Declaration to add the Units which make up the
Applicable Phase or Applicable Resort upon their completion or promptly after
the closing under the Acquisition Documents. Further Borrower shall file with
any applicable Governmental Agency in the Applicable Jurisdiction the required
documentation for approval of the Applicable Phase or Applicable Resort as a
timeshare project. Borrower will provide a copy of the Public Report as required
by the Applicable Jurisdiction and all amendments and supplements thereto to
Lender and Lender’s counsel at the time it is finalized for distribution to
Purchasers. Unless provided otherwise in connection with the closing of a
Sub-Loan, Borrower will provide Lender and Lender’s counsel with copies of all
correspondence and other responses received from the applicable Governmental
Agency within fourteen (14) Business Days after receipt by Borrower or
Borrower’s counsel if such notice would materially affect the Applicable
Declaration or Applicable Resort or Borrower’s ability to repay any Sub-Loan. On
or before any applicable Sub-Loan Closing Date, the Applicable Phase or
Applicable Resort shall be established and dedicated as a timeshare plan and
project in full compliance with all Legal Requirements. On or before any
applicable Sub-Loan Closing Date, hereof, Borrower will deliver to Lender:

                             (a)          a copy of the Applicable Declaration,
as amended, to add the Applicable Phase to the timeshare regime, as recorded in
the public records of the

40

--------------------------------------------------------------------------------




Applicable Jurisdiction; and a copy of the assignment of Declarant rights in
favor of Borrower as recorded in the public records of the Applicable
Jurisdiction if applicable; and

                               (b)           copies of any and all endorsements
to the Title Policy required by Lender, related to the establishment of the
timeshare regime with respect to the Applicable Phase or Applicable Resort.

          10.9.            Sale of Timeshare Interests. All sales and marketing
activities will be made in compliance in all material respects with all Legal
Requirements and utilizing then current and approved applicable Public Report
obtained by Borrower. The marketing, sale, offering for sale, rental,
solicitation of purchasers and financing of Timeshare Interests: (a) will not
constitute the sale, or the offering for sale of securities subject to the
registration requirements of the Securities Act of 1933, as amended, or any
other federal or state securities law applicable to such sale or offer for sale
or such sale will comply with such securities laws; (b) will not materially
violate the Legal Requirements in any Applicable Jurisdiction in which sales or
solicitation activities occur; and (c) will not materially violate any consumer
credit or usury statute of the Applicable Jurisdiction in which sales or
solicitation activities occur.

          10.10.          Brokers. All marketing and sales activities will be
performed by independent contractors, agents, representatives or employees of
Borrower, all of whom are and will be properly licensed in accordance with all
Legal Requirements of Borrower’s sales activities at the Applicable
Jurisdiction. Borrower will retain a duly licensed broker of record for the
Applicable Resort to the extent required by the Applicable Jurisdiction and will
forward to Lender and Lender’s counsel written evidence of such brokerage
arrangement.

          10.11.          Tangible Property. The machinery, equipment, fixtures,
tools and supplies used or to be used in connection with the Applicable Resort,
including without limitation, with respect to the operation and maintenance of
the Common Elements, will be owned or leased either by Borrower, the Applicable
Association, Contractor or any Subcontractor.

          10.12.          Condition of Applicable Resort. The Mortgaged Property
under any Sub-Loan is not as of any applicable Sub-Loan Closing Date for such
Mortgaged Property damaged or injured in any material respect as a result of any
fire, explosion, accident, flood or other casualty unless such Mortgaged
Property is then insured and Borrower is then in compliance with the provisions
of the Sub-Loan Documents with regard to such casualty.

          10.13.          Assessments and Developer Subsidy. To the best of
Borrower’s knowledge, the assessments levied with respect to the Applicable
Resort together with any subsidies to be paid by Borrower or others are
sufficient to cover all expenses of the Applicable Association for the
Applicable Resort. Each Owner of a Timeshare Interest or Vacation Trust, Inc., a
Florida corporation, in its capacity as trustee under the Club’s Trust Agreement
is a member of the Applicable Association. The Applicable

41

--------------------------------------------------------------------------------




Association has the power and authority to levy assessments to cover the
expenses of the Applicable Resort. Any Lien for unpaid assessments related to
the Mortgaged Property is subject to the Lien of Lender’s Sub-Loan Mortgage.

          10.14.          Amenities. All Amenities for the Applicable Resort are
located on the Land or such use is provided in offsite facilities which
constitutes the Applicable Resort.

          10.15.          Permits and Licenses. All material licenses, permits
and approvals required for the use, occupancy and operation of the Units upon
completion have been or will be properly obtained.

          10.16.          Wetlands. Except as disclosed to Lender in writing
prior to the applicable Sub-Loan Closing Date, none of the Mortgaged Property is
located on any “wetlands” as designated by the U.S. Army Corps Of Engineers.

          10.17.          Mechanic’s Lien Claims. With respect to any Sub-Loan
at any time during the term of the Applicable Sub-Loan Agreement (unless such a
potential claim is disclosed in such Sub-Loan Agreement and permitted by
Lender), Borrower has not received any written notice of a potential claim, from
any contractor, laborer or materialman in connection with any work, labor or
materials furnished in connection with the Applicable Phase or Applicable Resort
under Applicable Mechanics Lien Law.

          10.18.          Applicable Resort Contracts. The contract, agreements
and arrangements listed and described in any Applicable Sub-Loan Agreement for
amounts to be performed after the date hereof exceeds $100,000, comprise all of
the material agreements, or arrangements relating to the operation, management,
marketing, sales and maintenance and of the Mortgaged Property for each
Applicable Resort. Subject to the terms of Section 12.23 and Section 14.2, all
of the Applicable Resort Contracts are and shall (unless Lender shall otherwise
consent in advance in writing) remain unmodified and free and clear of any lien
or encumbrance.

          10.19.          Intentionally Omitted.

          10.20.          Site Plan Approval. Borrower represents that with
respect to any Acquired Assets or the construction of new Units or improvements
in connection with any Sub-Loan that the Applicable Jurisdiction has approved
the Site Plan for development of the Units consisting of the Applicable Phase or
Applicable Resort pursuant to the terms of the Applicable Sub-Loan Agreement to
the extent required under Legal Requirements (“Site Plan”) unless otherwise
provided in the Sub-Loan Agreement. The approved Site Plan shall be attached as
exhibit or schedule to the Applicable Sub-Loan Agreement. Any material deviation
from the Site Plan will require written consent of Lender.

          10.21.          Club Plan. The Club has been established and to
Borrower’s actual knowledge there are no existing material violations of the
applicable Legal Requirements in connection with all of the Borrower’s
accommodations, facilities and resorts which comprise the Club and Borrower
shall use its best efforts to cause the foregoing to remain in full compliance
in all material respects with all Legal Requirements. Borrower shall use its
best efforts to cause the Club to remain a multi-

42

--------------------------------------------------------------------------------




site timeshare plan registered under applicable state registration laws and in
full compliance with the Club Documents.

          10.22.          Reservation System. To the best of Borrower’s
knowledge, the Reservation System for the Club is fully operational for its
intended purpose. Guarantor represents that the Reservation System for the Club
including the computer software is licensed to the Guarantor by the software’s
owner. Guarantor shall use all reasonable commercial efforts to assure that the
Reservation System shall continue in operation and shall be available to the
Club. Guarantor acknowledges the significance of the Reservation System to the
ability of the Applicable Resort and the Club to operate properly and to allow
Purchasers to exercise use rights as set forth in Applicable Timeshare Documents
and Club Documents. Guarantor agrees to cause the appropriate party to prepare
reports and provide information on the Reservation System, consistent with
information provided to state regulators or other lenders, promptly upon request
from Lender.

          10.23.          One to One Ratio Compliance. Borrower represents and
warrants that to the best of Borrower’s knowledge, the Club will in all material
respects be in compliance with the one to one Owner Beneficiary to Accommodation
Ratio as defined in the Club’s Trust Agreement (“One to One Ratio”).

          10.24.          Club Documents. The Borrower has furnished to the
Lender and Lender has reviewed true and correct copies of the Club Documents. To
the best of Borrower’s knowledge, all such filings and/or recordations, and all
joinders and consents, necessary in order to establish the timeshare plan in
respect of each Club resort, including without limitation, the Applicable
Phases, the Units, the Common Elements, Common Furnishings, Amenities and all
related use and access rights, have been done or obtained, all statutes,
ordinances, rules, and regulations, and all agreements or arrangements, in
connection therewith have been complied with in all material respects.

SECTION 11. CONSTRUCTION REPRESENTATIONS, WARRANTIES AND COVENANTS.

          As of any applicable Sub-Closing Date, Obligors, jointly and
severally, represent and warrant to and covenant with Lender as follows with
respect to any Sub-Loan pursuant to which Lender has agreed to make Construction
Advances:

          11.1.            Construction. All costs arising from and owed by
Borrower in connection with the Work and the purchase of any fixtures or
equipment, inventory, furnishings or other personalty located in, at or on the
applicable Mortgaged Property will be paid when due.

          11.2.            Sub-Loan Cost Certificate. Attached as an exhibit or
schedule to the Applicable Sub-Loan Agreement is a line item breakdown for the
Applicable Phase or Applicable Resort (the “ Sub-Loan Cost Certificate”) setting
forth the cost of each class of work included in the Work and all incidental
costs related to the Work, specifying which items are to be funded from the
Sub-Loan and which items are to be funded from

43

--------------------------------------------------------------------------------




other sources. The Sub-Loan Cost Certificate shall constitute a budget based
upon which Construction Advances shall be made for each of the applicable line
items. The Sub-Loan Cost Certificate shall include a line item of at least five
percent (5%) of the total budgeted amount for Work (from the Sub-Loan) for
contingencies which may only be disbursed with the prior written consent of
Lender, based on a percentage completion of the total costs, which consent shall
not be unreasonably withheld, provided the request is less than or equal to the
percentage required for disbursement of the contingency. Notwithstanding the
foregoing and subsequent to the Sub-Loan Closing Date, up to $50,000 of the
total amount budgeted for contingences for Work may be disbursed without
Lender’s consent but shall be disclosed on a revised Sub-Loan Cost Certificate.
The Sub-Loan Cost Certificate as attached to any Sub-Loan Agreement is accurate
and complete as of the date provided to Lender. If Borrower determines that the
Sub-Loan Cost Certificate needs to be revised for any reason, including delays
in construction, Borrower will immediately notify Lender of the requested
change. No change to the Sub-Loan Cost Certificate shall be effective without
the prior written consent of Lender. Borrower shall prepare a Sub-Loan Cost
Certificate for each Sub-Loan. The Sub-Loan Cost Certificate shall be
accompanied by the Applicable Approved Construction Schedule which reflects a
timetable and schedule for completion of the Work required for Applicable Phase
or Applicable Resort.

          11.3.          Sub-Loan Construction Contract. The contract to be
executed by and between Borrower and the Contractor for the Applicable Phase or
Applicable Resort for Work to be funded by Lender pursuant to the Applicable
Sub-Loan (the “Sub-Loan Construction Contract”), shall be in a form and content
reasonably satisfactory to Lender, in its sole discretion. Without limiting the
foregoing, such Sub-Loan Construction Contract shall require the Contractor to
construct the Work in accordance with the Specifications and for a “fixed price”
or “guaranteed maximum price.” Subsequent to any Sub-Loan Closing Date, Borrower
shall not permit any default under the terms of the Sub-Loan Construction
Contract; waive any of Contractor’s obligations thereunder; do any act which
would relieve Contractor from its obligations to construct the Work according to
the Specifications; or make any amendment, other than change orders as may be
permitted hereunder and under the Applicable Sub-Loan Agreement, without
Lender’s prior written consent. Borrower shall furnish Lender with a written
agreement from the Contractor consenting to the assignment of the Sub-Loan
Construction Contract to Lender and covering such other matters as Lender may
reasonably require. The Contractor shall be duly licensed to act as a contractor
in the Applicable Jurisdiction and shall have as of the Sub-Loan Closing Date in
force liability insurance in amounts reasonably acceptable to Lender and
workers’ compensation in amounts required by applicable law. The Sub-Loan
Construction Contract shall contain, among other things, the following
provisions:

                            (a)           A provision that prior to final
payment to the Contractor, the Contractor shall deliver to Borrower and Lender
(i) a final and complete release of liens signed by the Contractor and all
Subcontractors, and (ii) a Certificate of Occupancy issued by Applicable
Jurisdiction for the Work.

44

--------------------------------------------------------------------------------




                    (b)          A provision that (i) no change order involving
an increase or decrease in the cost of the Work of more than one-percent (1%)
for any one change order or five-percent (5%) in the aggregate with all other
change orders (except as approved prior to the Sub-Loan Closing Date), and (ii)
no change order subsequent to the Sub-Loan Closing Date which involves any
material change in the architectural, mechanical or structural design of any
portion of the Work or any material change in the quality of workmanship or
materials or any delay in completion of the Work beyond the Applicable
Completion Date, shall be effective without in all cases the prior written
notification to Lender and the prior written consent of Lender. Any cost saving
in a line item of the Sub-Loan Cost Certificate may not be automatically applied
to any line item which is in excess of the budgeted amount for that line item.

                    (c)          A provision that the applicable Sub-Loan
Construction Contract may not be terminated by the Contractor until thirty (30)
days after delivery of a notice of Borrower’s default and opportunity to cure to
Lender (or such longer period after said delivery as may be reasonably necessary
to cure a default thereunder) and may not be terminated by the Contractor by
reason of the bankruptcy or insolvency of Borrower.

                    (d)          A provision that the Contractor shall comply
with the requirements of the Title Company necessary to date-down the Title
Policy, free and clear of the claims of Subcontractors, mechanics and
materialmen.

                    (e)          A provision that there will be no amendment,
modification, waiver or other material change to the Construction Contract
without the prior written consent of Lender; for purposes hereof, “material”
shall mean any action which would cause an increase of more than 5% to the
Applicable Approved Construction Budget or a termination of the Construction
Contract.

                    (f)          The consent and agreement of the Contractor in
form and content acceptable to Lender including a provision that, upon the
occurrence of an Event of Default hereunder or any Sub-Loan Agreement or other
Sub-Loan Documents or upon the occurrence of a default by Borrower under the
Construction Contract, Contractor will, at the request of Lender, continue
performance pursuant to the Construction Contract until completion of the Work.

                    (g)          A provision for retainage equal to 10% holdback
from each Construction Advance as set forth in the applicable Sub-Loan Cost
Certificate other than as provided in Section 8.5, which retainage shall be
released in the manner set forth in Section 8.5 of this Agreement or as set
forth in the Sub-Loan Agreement.

                    (h)          A provision that prior to any progress payment
for any portion of construction of any Work being funded by Lender in any
Applicable Phase or Applicable Resort, the Contractor shall deliver to Borrower
for itself and each Subcontractor a conditional waiver and release upon progress
payment (in arrears) in conformance with Applicable Mechanics Lien Law, a copy
of which shall be provided to Inspector to be followed by an unconditional
waiver at the time of the next Request for Advance for the Applicable Sub-Loan.

45

--------------------------------------------------------------------------------




           11.4. Sub-Loan Architect’s Contract. With respect to any Sub-Loan,
the contract, by and between Borrower and the Architect for the Work being
funded by Lender (the “Sub-Loan Architect’s Contract”) shall provide that
subsequent to the Sub-Loan Closing Date, Borrower shall not agree to nor permit
any material amendment, modification, waiver or other material change to or of
any of the foregoing without the prior written consent of Lender. Borrower shall
furnish Lender with a written agreement from Architect (a) certifying that the
Specifications comply with all Legal Requirements relating to the Work,
occupancy and use of the Applicable Phase of the Applicable Resort, (b)
consenting to the assignment of the Sub-Loan Architect’s Contract to Lender, (c)
agreeing that the Architect will continue performance under the Sub-Loan
Architect’s Contract at Lender’s request after any Event of Default hereunder or
under the Applicable Sub-Loan Agreement or after a default thereunder by
Borrower (other than a monetary default not cured), (d) agreeing that Lender may
use the Specifications without additional cost to complete the Work after a
Default or an Event of Default, and (e) covering such other matters relating to
the Work as Lender may reasonably request. All costs of the Architect shall be
paid by Borrower.

          11.5. Sub-Loan Subcontracts. Each contract (each a “Sub-Loan
Subcontract”) which has been executed by and between Borrower or the Contractor
and each subcontractor, materialman and supplier who is to provide labor or
materials at a value equal to or in excess of two and one-half percent (2.5%)
necessary to achieve completion of the Work (each a “Subcontractor”) shall
contain (a) the agreement of the Subcontractor to perform the Sub-Loan
Subcontract for Lender following the occurrence of an Event of Default hereunder
or under the Applicable Sub-Loan Agreement, (b) a provision that the
Subcontractor shall comply with the provisions of the Applicable Mechanic’s Lien
Law, (c) a provision for a ten percent (10%) retainage, to be released as set
forth in Section 8.5 of this Agreement or as set forth in the Sub-Loan
Agreement, (d) a provision that prior to final payment to the Subcontractor, the
Subcontractor shall deliver to Borrower and Lender a final release of liens
signed by the Subcontractor, and (e) a provision that there will be no
termination, amendment, waiver or material change of the Sub-Loan Subcontract
subsequent to the Sub-Loan Closing Date without the prior written consent of
Lender. If requested by Lender, Borrower shall furnish statements from each
Subcontractor and supplier of labor or materials, stating the amount of its
contract and the amount paid to date, and acknowledging full payment (less
retainage for all work done and/or materials supplied to date). Subsequent to
the Sub-Loan Closing Date, Borrower shall not: (i) permit any material default
by Borrower under the terms of the Subcontracts; (ii) waive any of
Subcontractors’ obligations thereunder; (iii) do any act which would relieve any
of the Subcontractors of their respective obligations to complete the Work
according to the Specifications; (iv) or make any amendments, other than change
orders permitted hereunder or as Lender may approve in writing, to any of the
Sub-Loan Subcontracts without Lender’s prior written consent. Borrower shall
cause Contractor in connection with each Sub-Loan to prepare and maintain a list
of all Subcontractors whose contracts with the Contractor each have a value
equal to or in excess of two and one-half percent (2.5%) for Work, together with
copies of their contracts, and showing the name, address and telephone number of
each Subcontractor, the work or material performed or supplied by each
Subcontractor, and the total amount of each contract and Sub-Loan Subcontract
and amounts paid

46

--------------------------------------------------------------------------------




through the date upon which such list was completed, and shall keep the list
current until each of the Applicable Phases or Applicable Resort have been
completed. Borrower shall cause Contractor to provide to Lender and Inspector
such current list on a quarterly basis or more frequently if reasonably
requested. All Sub-Loan Subcontracts entered into by Contractor or directly by
Borrower shall cover completion of all of the Work for the Applicable Phase or
Applicable Resort. Upon the occurrence of an Event of Default which is
continuing, Lender shall have the right, in its sole discretion, to approve in
writing the identity of all Subcontractors that provide or are contemplated to
provide labor and/or materials in connection with the development and
construction of the Applicable Phase or Applicable Resort, each of whom has
entered into a contract with the Contractor.

          11.6. Specifications. The Specifications for the Applicable Phase or
Applicable Resort and construction pursuant thereto shall prior to construction
have been approved by any applicable Governmental Agency or quasi-governmental
authorities. Such Specifications comply and will continue at all times to comply
in all material respects with all applicable Legal Requirements and all other
quasi-governmental laws, regulations, and standard requirements, including but
not limited to the Fair Housing Act of 1968 as amended, and the Americans with
Disabilities Act as amended, and that provisions have been made for the
handicapped in accordance with Legal Requirements (including any variances or
grandfather provisions). No material change shall be made hereafter in the
Specifications without the prior written consent of the Lender.

          11.7. Permits. All renovation or building permits required for the
Work at the Applicable Phase or Applicable Resort, will be properly obtained and
will be obtained prior to commencing such Work. All other licenses, permits and
approvals required for the Work at Applicable Phase will be properly obtained
prior to commencing the Work.

          11.8. Commencement of Construction. Borrower shall commence the Work
on or before the applicable Commencement Date for the Applicable Phase or
Applicable Resort and shall diligently pursue such Work to completion utilizing
good workmanship and quality materials. Quality of construction is of the
essence and each Advance under the Sub-Loan shall be subject to satisfactory
quality and completion of work in place. Borrower shall supply such sums of
money and perform such duties as may be necessary for Completion of the Work in
compliance in all material respects with all terms and conditions of the
Sub-Loan Agreement and other Sub-Loan Documents on or prior to the Applicable
Completion Date, and without any lien, claim or assessment (actual or
contingent) asserted against the Applicable Phase or Applicable Resort for any
material, labor or other items furnished in connection therewith and further in
compliance with all construction, use, building, zoning and other similar
requirements of any pertinent governmental authority. Borrower will provide to
Lender evidence of satisfactory compliance with all of such requirements upon
request by Lender and shall provide Lender with true and correct copies of all
certificates of occupancy issued by all applicable governmental entities
immediately upon issuance thereof.

47

--------------------------------------------------------------------------------




          11.9. Zoning and Land Use. The Applicable Resort is located in a zone,
under which timeshare is an allowed use in the Applicable Jurisdiction.

          11.10. Additional Equity. Lender reserves the right to require, at any
time and from time to time, at Borrower’s expense, a construction cost analysis
by the Inspector or by an expert in the construction cost field designated by
Lender. If Lender reasonably estimates, at any time and from time to time, that
the amount necessary to assure final Completion of the Work for the Applicable
Phase or Applicable Resort, including but not limited to, interest and other
soft or non-construction budget items (the “Applicable Approved Construction
Budget”) shall exceed the amount of the (a) remaining Advances under the
Applicable Sub-Loan which are to be used to fund Sub-Loan Approved Costs for the
Work, plus (b) the total amount of all equity investments made or scheduled to
be made by Borrower or Guarantor in connection with the Work for such Applicable
Phase or Applicable Resort, then Borrower, at the request of Lender, shall (i)
immediately deposit with Lender, to be held by Lender in a non-interest bearing,
non-escrow account, the amount of any such difference, in cash, which amount
shall be disbursed toward Applicable Approved Construction Budget costs prior to
any further advance by Lender under the Sub-Loan, (ii) provide other financial
assurances acceptable to Lender that additional construction funds will be
available to Borrower and Guarantor to fund Completion of the Work, or (iii) pay
from other sources the amount of any such difference for items included in the
Applicable Approved Construction Budget with satisfactory evidence of such
expenditure being provided to Lender prior to any further Advances under the
Sub-Loan. Lender shall be assured at all times, to its satisfaction, that the
estimated Advances to be made under the Sub-Loan which are to be used to fund
Sub-Loan Approved Costs for the Work are sufficient to complete the Work for the
Applicable Phase or Applicable Resort in accordance with the Applicable Approved
Construction Budget, the applicable Specifications and the Sub-Loan Agreement.
Obligors hereby agree that payment for any cost overruns related to the Work
shall be the sole responsibility of Obligors. Lender reserves the right of
continual verification of adequate equity investments made by Borrower as
required in this Section.

          11.11. No Developer’s Fee. The Applicable Approved Construction Budget
does not include, directly or indirectly, any developer’s fee and the line item
identified as “construction overhead” shall be used for actual out-of-pocket
costs and expenses of Borrower and shall not include any hidden fee or
developer’s profit.

          11.12. Right of Lender to Inspect Applicable Resort and Review
Specifications. Borrower shall permit Lender, its representatives and agents and
the Inspector at any reasonable time and from time to time at Borrower’s expense
to enter upon the Applicable Resort and to inspect the Work and all materials to
be used in the construction thereof and to cooperate and cause Contractor to
cooperate with Lender and its representatives and agents and the Inspector
during such inspections (including making available to Lender working copies of
the Specifications together with all related supplementary materials); provided
that this provision shall not be deemed to impose upon Lender any obligation to
undertake such inspections.

48

--------------------------------------------------------------------------------




          11.13. Correction of Defects. Borrower shall promptly correct any
defect in the Work or any departure from the Specifications not permitted under
this Agreement, the Sub-Loan Agreement or the Sub-Loan Documents which has not
been approved previously by Lender. The making of any Construction Advance shall
not constitute a waiver of Lender’s right to require compliance with this
covenant.

          11.14. Notification of Mechanics Lien Claims. Borrower and Guarantor
shall advise Lender promptly in writing if Borrower receives any notice, written
or oral, from any Contractor, laborer, Subcontractor or materialman in
connection with any work, labor or materials furnished in connection with the
Work. Borrower shall furnish, and shall cause Contractor to furnish, such
information, affidavit(s), cash deposits and/or bond(s) as may be required by
the Title Company to issue and continue to date down the Title Policy from time
to time free and clear of the claims of contractors, subcontractors, mechanics
and/or materialmen.

          11.15. Construction Tests. If requested by Lender, Borrower shall
furnish to Lender in connection with any Sub-Loan, (a) all field tests and
laboratory tests performed by local building departments or any independent
parties, complete construction schedules, certificates, plans and
specifications, appraisals, title insurance and other insurance, reports and
agreements, (b) the names of all persons with whom Borrower has contracted or
intends to contract for the Work or the furnishing of labor or materials
therefor, (c) copies and/or lists of all paid and/or unpaid bills for labor and
materials with respect to the Work; and (d) construction budgets of Borrower and
revisions thereof showing the estimated cost of completion of the Work and the
total funds required at any given time to complete and pay for such
construction.

          11.16. Substantial Completion. At the time the Work with respect to
any Mortgaged Property is deemed by Borrower, Inspector and the applicable
Governmental Agency to be substantially complete (“Substantial Completion”),
Borrower shall deliver to Lender the following with respect to such Work:

                    (a)          Permits. A copy of the final permits and
approvals necessary or required from all authorities whose approval is required
for the lawful use, occupancy and operation of any Units or buildings in the
Applicable Phase or Applicable Resort covered by such Work.

                    (b)          Final Releases of Lien; Contractor’s Affidavit.
Final mechanics’ lien releases executed by the Contractor, in form and content
acceptable to Lender and in conformance with all Legal Requirements of the
Applicable Jurisdiction, together with any and all additional affidavits of all
such parties sufficient in the opinion of Lender’s counsel to comply with all
applicable Legal Requirements to enable the Title Company to remove any and all
mechanic’s and materialmen’s liens (inchoate or otherwise) affecting title to
the applicable Mortgaged Property.

                    (c)          Certificates of Substantial Completion.
Certificates of Substantial Completion signed by the Contractor, Inspector and
Borrower.

49

--------------------------------------------------------------------------------




                    (d)          As-Built Survey. As to the final Advance under
any Sub-Loan, receipt by Lender of one original set of one-half size (11x17)
satisfactory As-Built Survey for the Applicable Phase or Applicable Resort.

                    (e)          As-Built Plans. One original set of one-half
size (11x17) detailed as-built plans must be submitted to Lender promptly after
they are completed but in no event later than two (2) months following the
issuance of the certificate(s) of occupancy (or the equivalent) with respect to
the Applicable Phase or Applicable Resort.

                    (f)          Insurance. Insurance coverage shall be expanded
to include all forms of insurance reasonably required by Lender in form
satisfactory to Lender to the extent provided in the Applicable Declaration and
the applicable Agreement to Provide Insurance.

                    (g)          Other Evidence of Compliance. Such other
evidence as Lender may require to establish that the Work, and any portion
thereof, and its intended use complies with all applicable zoning, use and other
requirements of the public authorities having jurisdiction and any other
applicable Legal Requirements.

          11.17. Intentionally Omitted.

          11.18. Notice of Completion. As soon as practicable, but no later than
ten (10) days after Completion of the Work with respect to any Sub-Loan,
Borrower shall record or cause to be recorded in the public records of the
Applicable Jurisdiction, a “Notice of Completion” pursuant to the Applicable
Mechanic’s Lien Law (if required by such lien law) and shall forward to Lender
and Lender’s counsel evidence of such recordation.

          11.19. Compliance with Inspector’s Standards. The Work (including
without limitation work which is not financed with proceeds of the Sub-Loan)
shall comply with standards and specifications acceptable to the Inspector.

          11.20. Bonding Requirements. In the event, Borrower and Lender agree
with respect to any Sub-Loan in which Lender is making Construction Advances,
Borrower shall provide to Lender prior to the initial Construction Advance
thereunder (excluding soft costs): (a) a payment bond or bonds, issued by a
surety satisfactory to Lender and in a form satisfactory to Lender for the
aggregate amount of the Work and adequate to cause all persons providing labor,
materials, equipment or services with respect thereto to look solely to such
bond or bonds, rather than the Project or the Collateral, in the event of
nonpayment, and naming Lender as co-obligee, and (b) a performance bond or
bonds, issued by a surety satisfactory to Lender and in a form satisfactory to
Lender, covering each Construction Contract and, as required by Lender, any or
all Subcontracts relating to the Work, and naming Lender as co-obligee.

          11.21. Force Majeure. The Applicable Completion Date and the time for
performance by Borrower of any of its construction-related obligations under the
Sub-Loan Documents prior to the Applicable Completion Date (excluding any
obligations for payments of money, taxes or insurance premiums) may be extended
for the period of time during which such performance is delayed or hindered by
reason of the occurrence

50

--------------------------------------------------------------------------------




of an event of Force Majeure. “Force Majeure” shall mean any delay or hindrance
caused by any events or causes beyond Borrower’s reasonable control, including,
without limitation, fire, flood, earthquake, casualty, inclement weather, other
acts of God, acts of a public enemy including terrorism, riot, insurrection,
governmental regulation of the sale of materials or supplies or the
transportation thereof, lack of transportation, strikes or boycotts, temporary
restraining orders for injunctions prohibiting or restraining all or any portion
of the Work if initiated by a third party and not reasonably preventable by
Borrower, governmental actions and shortages of material or labor.

          11.22. Lien Waivers. Borrower shall provide an indemnity and/or lien
waivers or releases from any party with a right to file a lien against the
Applicable Phase or Applicable Resort in connection with the Work as the Title
Company may require with respect to insuring (and continuing to insure) the
first Lien priority of the applicable Sub-Loan Mortgage without and except for
any mechanic’s or materialmen’s liens.

          11.23. Specifications. One (1) half-size (11x17) set of the approved
Site Plan and the complete and detailed Specifications which Borrower shall have
approved in writing and which shall be satisfactory to Lender and Inspector, in
their sole discretion, including any changes or modifications thereto and
including Specifications for architectural, structural, mechanical, plumbing,
electrical work. All Specifications must be stamped with all required approvals
from all Governmental Agencies, certified under seal by Architect and signed by
Borrower and Contractor to be true copies of the Specifications architecturally
and structurally approved by all authorities and agencies having jurisdiction
thereover. They must also incorporate the recommendations made in the soil
testing report, if any. No material change shall be made thereafter in the
Specifications without the prior written consent of Lender.

SECTION 12. GENERAL AFFIRMATIVE COVENANTS.

          As of the date hereof and as of any Sub-Loan Closing Date, Obligors
covenant and agree with Lender as follows in connection with any Sub-Loan:

          12.1. Payment and Performance of Obligations. Borrower shall pay all
of the Obligations, Sub-Loan Costs and related expenses when and as the same
become due and payable, and Borrower shall strictly observe and perform all of
the Obligations including without limitation, all covenants, agreements, terms,
conditions and limitations contained in this Agreement, the Sub-Loan Agreement
and other Sub-Loan Documents, and all documents collateral thereto and will do
all things necessary which are not prohibited by law to prevent the occurrence
of any Event of Default hereunder or thereunder.

          12.2. Business Office. Borrower will maintain an office or agency in
Florida where notices, presentations and demands in respect of the Loan
Documents may be made upon Borrower. Such office or agency and the books and
records of Borrower shall be maintained at 4960 Conference Way, Suite 100, Boca
Raton, Florida 33431 and Borrower shall notify Lender in writing of any change
of location of such office or

51

--------------------------------------------------------------------------------




agency. To the extent the Borrower under any Sub-Loan shall have a different
address such address shall be referenced in the Applicable Sub-Loan Agreement.

          12.3. Maintenance of Existence, Qualification and Assets. The
applicable Borrower shall at all times (i) maintain its legal existence, (ii)
maintain its qualification to transact business and good standing in the
Applicable Jurisdiction where it conducts business in connection with the
Applicable Resort, and (iii) comply or cause compliance in all material respects
with all Legal Requirements applicable to the Applicable Resort, Borrower, the
Sub-Loan Collateral or its business, including, without limitation, all Legal
Requirements as they relate to the Applicable Phase or Applicable Resort.

          12.4. Consolidation and Merger. Unless Borrower shall have first
obtained Lender’s prior written approval, which may be granted, withheld or
conditioned in Lender’s sole discretion, Borrower will not consolidate with or
merge into any other Person or permit any other Person to consolidate with or
merge into it. Notwithstanding the foregoing Borrower is permitted to merge or
consolidate into any Affiliate of Borrower or Guarantor or with Levitt
Corporation or an Affiliate of Levitt Corporation, and such Affiliate may merge
into or consolidate with Borrower, subject to the provisions of Section 14.8.

          12.5. Maintenance of Insurance. Borrower shall comply with the terms
and conditions of any applicable Agreement to Provide Insurance with respect to
any Sub-Loan.

          12.6. Maintenance of Security. Borrower shall execute and deliver (or
cause to be executed and delivered) to Lender all security agreements, financing
statements, assignments and such other agreements, documents, instruments and
certificates, and supplements and amendments thereto, and take such other
actions, as Lender deems necessary or appropriate in order to maintain as valid,
enforceable and perfected first priority liens and security interests, all Liens
and security interests in the Sub-Loan Collateral granted to Lender to secure
the Obligations. Except with the prior written consent of Lender, Borrower shall
not grant extensions of time for the payment of, compromise for less than the
full face value or release in whole or in part, any Purchaser or other Person
liable for the payment of or allow any credit whatsoever except for the amount
of cash paid upon, any Sub-Loan Collateral or any instrument, chattel paper or
document representing the Sub-Loan Collateral.

          12.7. Payment of Taxes and Claims. Borrower will pay when due, during
the time Borrower maintains direct or indirect control of the Applicable
Association, all taxes imposed upon the Applicable Resort, the Sub-Loan
Collateral, Borrower, or any of its property, or with respect to any of its
franchises, businesses, income or profits, or with respect to any Sub-Loan or
any of the Sub-Loan Documents and all other charges and assessments against
Borrower, the Sub-Loan Collateral and the Applicable Resort which Borrower is
legally obligated to pay and if it controls such Applicable Association shall
cause or if it does not control the Applicable Association shall use its best
efforts to cause the Applicable Association to pay when due, all taxes imposed
upon the Applicable Resort, the Sub-Loan Collateral, the Applicable Association,
or any of its

52

--------------------------------------------------------------------------------




property, or with respect to any of its franchises, businesses, income or
profits, or with respect to the Sub-Loan or any of the Sub-Loan Documents which
the Applicable Association is legally obligated to pay, before any claim
(including, without limitation, claims for labor, services, materials and
supplies) arises for sums which have become due and payable. Borrower may
contest such taxes in good faith as long as the Applicable Resort is not subject
to being delinquent as a result of such challenge. If the Applicable Association
fails to make such payments, during the time Borrower maintains direct or
indirect control of the Applicable Association, Borrower shall promptly pay such
amounts. Borrower acknowledges and agrees that Lender may require the
establishment of an escrow account or a tax escrow agent be retained to collect
and pay any taxes payable by Borrower or the Applicable Association. Except for
(a) the Liens in favor of Lender granted pursuant to the Sub-Loan Documents, (b)
the applicable Permitted Liens and Encumbrances, (c) Liens as are expressly
provided for pursuant to the Applicable Declaration related to unpaid
assessments by a Purchaser with respect to such Purchaser’s Timeshare Interest,
which shall, in any event, be subordinate to the Lien of Lender, Borrower
covenants that no statutory or other Liens whatsoever (including, without
limitation, mechanic’s, materialmen’s, judgment or tax liens) shall attach to
any of the Sub-Loan Collateral.

          12.8. Inspections. Subject to scheduling a reasonably convenient date
and time for both parties, Borrower shall, at any time and from time to time and
at the expense of Borrower, permit Lender or its agents or representatives
(including the Inspector) to inspect the Mortgaged Property, the Sub-Loan
Collateral and Borrower’s assets or property, and to examine and make copies of
and abstracts from its and, to the extent it has access thereto or possession
thereof, the Applicable Association’s, books, accounts, records, original
correspondence, computer tapes, disks, software, and other papers as it may
desire to the extent permitted to do so; and to discuss its affairs, finances
and accounts with any of its officers, certain designated employees, Affiliates,
Contractors or independent public accountants (and by this provision Borrower
authorize said accountants to discuss with Lender, its agents or
representatives, the affairs, finances and accounts of Borrower). With the
exception of the Construction Component of any Sub-Loan which will require
multiple inspections during the construction period, all audits and inspections
which shall not be more than one time per year unless and until an Event of
Default has occurred and is continuing hereunder or under any Applicable
Sub-Loan Agreement or Sub-Loan Documents (including without limitation, those
occurring before and after the Closing Date or any applicable Sub-Loan Closing
Date) shall be at Borrower’s expense, including all reasonable travel expenses
of Lender’s employees.

          12.9. Records. Borrower shall keep adequate records and books of
account reflecting all financial transactions of Borrower and with respect to
the Mortgaged Property and Sub-Loan Collateral in which complete entries will be
made in accordance with GAAP. Borrower will maintain to the satisfaction of
Lender accurate and complete books, records and files relating to the Mortgaged
Property, the Sub-Loan Collateral and the Work. Borrower shall permit Lender to
audit and inspect at any time, and shall promptly deliver to Lender upon
Lender’s request therefor, all such books, records and files.

53

--------------------------------------------------------------------------------




          12.10. Management. To the extent within its control, Borrower shall
cause the Applicable Resort to be managed at all times by Manager or a Person or
Persons who have substantial experience, background and demonstrated ability to
perform, in accordance with a Management Agreement satisfactory to Lender, and
who are in all other respects satisfactory to Lender.

          12.11. Maintenance. Borrower shall maintain, or shall cause to be
maintained, or to the extent provided for pursuant to the Applicable
Declaration, shall, to the extent within its control, cause the Applicable
Association to maintain the Applicable Resort in good repair, working order and
condition and shall make all necessary replacements and improvements to the
Applicable Resort so that the value and operating efficiency of the Applicable
Resort will be maintained at all times and so that the Applicable Resort remains
in compliance in all material respects with all applicable Legal Requirements
and the Applicable Timeshare Documents.

          12.12. Local Legal Compliance. Borrower will comply, and to the extent
within its control will cause the Mortgaged Property to comply, in all material
respects with all applicable restrictive covenants, applicable planning, zoning
or land use ordinances and building codes, all applicable health and
Environmental Laws and regulations, and in all material respects with all other
applicable Legal Requirements.

          12.13. Registration Compliance. Borrower will maintain, or cause to be
maintained, all necessary registrations, current filings, consents, franchises,
approvals, and exemption certificates, and Borrower will make or pay, or cause
to be made or paid, all registrations, declarations or fees with any applicable
Governmental Agency, in any Applicable Jurisdiction which may be required in
connection with the Mortgaged Property and Sub-Loan Collateral and the
occupancy, use and operation thereof, the incorporation of Units into the
timeshare plan established pursuant to the Applicable Declaration and the
Applicable Timeshare Documents, the Club Documents, and the sale, advertising,
marketing, and offering for sale of Timeshare Interests to the extent same is
within the control of Borrower. All such registrations, filings and reports will
be truthfully completed, if completed by Borrower or its Affiliates; and true
and complete copies of such registrations, applications, consents, licenses,
permits, franchises, approvals, exemption certificates, filings and reports will
be delivered to Lender. Borrower shall advise Lender of any material changes
with respect to their sales programs for the Applicable Resort.

          12.14. Other Compliance. Borrower will comply in all material respects
with all Legal Requirements applicable to Borrower, including to the extent
applicable, but not limited to: any applicable timeshare acts, condominium acts,
the Consumer Credit Protection Act; Regulation Z of the Federal Reserve Board;
the Equal Credit Opportunity Act; Regulation B of the Federal Reserve Board; the
Federal Trade Commission’s 3-day cooling-off Rule for Door-to-Door Sales; ILSA;
Section 5 of the Federal Trade Commission Act; the Gramm-Leach-Bliley Act;
federal postal laws; applicable state and federal securities laws; applicable
usury laws; applicable trade practices, home and telephone solicitation,
sweepstakes, anti-lottery and consumer credit and protection laws; applicable
real estate sales licensing, disclosure, reporting

54

--------------------------------------------------------------------------------




and escrow laws; the ADA; RESPA (if applicable); all amendments to and rules and
regulations promulgated under the foregoing acts or laws; and other applicable
federal statutes and the rules and regulations promulgated thereunder; and any
state law or law of any state (and the rules and regulations promulgated
thereunder) relating to ownership, establishment or operation of the Mortgaged
Property and Sub-Loan Collateral, or the sale, offering for sale, or financing
of Timeshare Interests.

          12.15. Further Assurances. Borrower will execute and deliver, or cause
to be executed and delivered, such other and further agreements, documents,
instruments, certificates and assurances as, in the judgment of Lender exercised
in good faith may be necessary or appropriate to more effectively evidence or
secure, and to ensure the performance of, the Obligations.

          12.16. Maintenance and Amenities. Borrower will maintain, or, to the
extent within its control, will cause the Applicable Association to maintain,
during the time Borrower maintains direct or indirect control of the Applicable
Association, the Applicable Resort in good condition and repair, and in
accordance with the provisions of the Applicable Resort Contract, Applicable
Declarations and other Applicable Timeshare Documents, and Borrower will cause
each Purchaser of a Timeshare Interest at the Applicable Resort to have
continuing access to, and the use of to the extent of such Purchaser’s use
periods, all of the common area, Amenities, and related or appurtenant services,
rights and benefits, all as provided in the Applicable Declarations, Applicable
Resort Documents and the Club Documents.

          12.17. Sub-Loan Costs. Borrower agrees to pay all existing and future
Sub-Loan Costs. The provisions of this Section shall survive repayment of the
Obligations or termination of this Agreement and any applicable Sub-Loan
Agreement.

          12.18. Indemnification of Lender. In addition to (and not in lieu of)
any other provisions of any Sub-Loan Document providing for indemnification in
favor of Lender, Borrower, in connection with this Agreement and any Sub-Loan
Agreement, agrees to defend, indemnify and hold harmless Lender and its
participants and their subsidiaries, affiliates, officers, directors, agents,
employees, representatives, consultants, contractors, servants, and attorneys,
as well as the respective heirs, personal representatives, successors or assigns
of any or all of them (hereafter collectively the “Indemnified Lender Parties”),
from and against, and promptly pay on demand or reimburse each of them with
respect to, any and all liabilities, claims, demands, losses, damages, costs and
expenses (including without limitation, reasonable attorneys’ and paralegals’
fees and costs), actions or causes of action of any and every kind or nature
whatsoever asserted against or incurred by any of them by reason of or arising
out of or in any way related or attributable to: (a) any failure or alleged
failure of Borrower to perform any of its covenants or obligations with respect
to the Mortgaged Property or Sub-Loan Collateral; (b) the development of the
Mortgaged Property to the extent financed by a Sub-Loan; (c) the debtor-creditor
relationships between Borrower on the one hand, and the Purchasers or Lender or
its participants, as the case may be, on the other; (d) the operation of the
Mortgaged Property or sale of Timeshare Interests that are part of the Sub-Loan
Collateral; (e) Borrower’s performance under or related to this

55

--------------------------------------------------------------------------------




Agreement, any Sub-Loan Agreement, the Sub-Loan Documents or the Sub-Loan
Collateral; (f) the transactions contemplated under any of the Sub-Loan
Documents or any of the Applicable Timeshare Documents or Club Documents to be
performed by Borrower, including without limitation, those in any way relating
to or arising out of the violation of any Legal Requirements, including any
condominium act or timeshare act; (g) any breach of any covenant or agreement or
the incorrectness or inaccuracy of any representation and warranty of Borrower
contained in this Agreement, any Sub-Loan Agreement or any of the Sub-Loan
Documents (including without limitation any certification of Borrower delivered
to Lender); (h) any and all taxes, including real estate, personal property,
sales, mortgage, excise, intangible or transfer taxes, and any and all fees or
charges to be paid by Borrower including, without limitation under the
applicable timeshare act, which may at any time arise or become due prior to the
payment, performance and discharge in full of the Obligations; (i) the breach of
any representation or warranty of Borrower as set forth herein regarding any
Environmental Laws; (j) the failure of Borrower to perform any obligation or
covenant herein required to be performed pursuant to any Environmental Laws; (k)
the use, generation, storage, release, threatened release, discharge, disposal
or presence on, under or about the Mortgaged Property of any Hazardous
Materials; (l) the removal or remediation of any Hazardous Materials from the
Mortgaged Property required to be performed pursuant to any Environmental Laws
or as a result of recommendations of any environmental consultant or as required
by Lender; (m) claims asserted by any Person (including without limitation any
governmental or quasi-governmental agency, commission, department,
instrumentality or body, court, arbitrator or administrative board
(collectively, a “Governmental Agency”), in connection with or any in any way
arising out of the presence, use, storage, disposal, generation, transportation,
release, or treatment of any Hazardous Materials on, in, under or affecting the
Mortgaged Property; (n) the violation or claimed violation of any Environmental
Laws in regard to the Mortgaged Property; (o) the preparation of an
environmental audit or report on the Mortgaged Property, whether conducted by
Lender, Borrower, or a third-party, or the implementation of environmental audit
recommendations or (p) any broker fees or commissions or similar compensation.
Such indemnification shall not give Borrower any right to participate in the
selection of counsel for Lender or the conduct or settlement of any dispute or
proceeding for which indemnification may be claimed. Lender agrees to give
Borrower written notice of the assertion of any claim or the commencement of any
action or lawsuit described in this Section.

          It is the express intention of the parties hereto that the indemnity
provided for in this Section, as well as the disclaimers of liability referred
to in this Agreement, any Sub-Loan Agreement or any Sub-Loan Document, are
intended to and shall protect and indemnify Lender from the consequences of
Lender’s own negligence (but not Lender’s gross negligence or intentional
tortious conduct) whether or not that negligence is the sole or concurring cause
of any liability, obligation, loss, damage, penalty, action, judgment, suit,
claim, cost, expense or disbursement. The provisions of this Section shall
survive the full payment, performance and discharge of the Obligations and the
termination of this Agreement, any Sub-Loan Agreement or any Sub-Loan Document,
and shall continue thereafter in full force and effect.

56

--------------------------------------------------------------------------------




          12.19. Use of Borrower’s Names. Lender may use the name of Borrower
and the Applicable Resort, to the extent permitted by the owner of such name, in
any press release, advertisement or other promotional materials issued in
respect to the Sub-Loan. Lender will provide notice and a copy of any such
advertisement materials to Borrower.

          12.20. Right to Provide Future Financing. Borrower hereby agrees that
Lender shall have the right to provide the acquisition, construction, renovation
and development financing for all future phases of timeshare Units to be
constructed by Borrower in connection with any Applicable Resort. Borrower
hereby grants to Lender a first opportunity at Lender’s sole discretion, to
provide all acquisition, construction, renovation and development financing for
the Applicable Resort being financed by Borrower (to the extent within
Borrower’s or Guarantor’s control), upon the same financial terms or terms more
favorable to Borrower, for acquisition, construction, renovation or development
financing as contained in this Agreement or any Sub-Loan Agreement to be secured
by all of the Sub-Loan Collateral and such other collateral as may be requested
by Lender.

          Borrower shall not enter into any financing agreement with any other
Person relating to the acquisition, construction, renovation or development
financing for any Applicable Resort unless and until Borrower has provided
written notice to Lender via certified mail (return receipt requested) that
Borrower intends to obtain such financing and Lender has waived in writing the
option and rights as set forth in this section. Notwithstanding the foregoing,
Lender shall be deemed to have waived the option and rights as set forth in this
Section if Lender fails to provide Borrower with a signed letter of intent on
terms acceptable to Borrower regarding such financing within thirty (30) days
from the date on which Borrower has provided Lender with all information
required by Lender related to such financing. The provisions of this Section
shall survive payment, performance and discharge of the Obligations and the
termination of this Agreement, and shall continue thereafter in full force and
effect, and shall be secured by all the Sub-Loan Collateral pledged by Obligors
to Lender under the Sub-Loan Documents.

          12.21. Inspector. An applicable architectural or engineering firm or
firms acceptable to Lender with respect to any Sub-Loan (the “Inspector”) may be
retained by Lender at Borrower’s expense for the purpose of performing
inspections as the Work progresses and certifying that each Advance of any
Sub-Loan is not in excess of the Work completed, less retainage, and that
proceeds of such Applicable Sub-Loan are sufficient to complete the Work and
covering such other matters as Lender shall require. Any such inspections shall
be for Lender’s sole benefit and will not be relied upon by Borrower. Borrower
shall pay all reasonable expenses of the Inspector in connection with periodic
inspections of the progress of the Work and any pre-closing or post-closing
meeting, audits or inspections.

          12.22. Sales and Marketing. Sales and marketing activities at the
Mortgaged Property will be conducted by Borrower or a sales and marketing
representative organization affiliated with, contracted with or employed by
Borrower.

57

--------------------------------------------------------------------------------




          12.23. Applicable Resort Contracts. Subject to the rights of the
Applicable Association, Lender shall have the right to review and approve all
present and future Applicable Resort Contracts to which Borrower or Manager is a
party which affect the Mortgaged Property for amounts equal to or greater than
$100,000 per year per Applicable Resort Contract and all modifications,
extensions or terminations thereof, all of which shall be acceptable to Lender
in its reasonable discretion, which approval shall not be unreasonably withheld
or delayed.

          12.24. Consents. Borrower shall obtain all consents, approvals and
authorizations for the transactions contemplated under this Agreement or any
Sub-Loan Agreement applicable to Borrower or the Mortgaged Property, which
consents, approvals and authorizations must be in form and content acceptable to
Lender in its reasonable discretion.

          12.25. Engineering Survey. At any time upon the request of Lender, to
the extent Lender has a reasonable basis to believe a problem exists, Borrower
shall obtain, at Borrower’s cost, an engineering report or reports, by an
engineering firm acceptable to Lender, covering the Mortgaged Property and/or
Units confirming that the Units are mechanically and structurally sound. If such
report or reports discloses any defects or inadequacies, Borrower shall promptly
take all corrective actions, at Borrower’s expense to the extent Borrower has
the authority to do so.

          12.26. Agreements Related to the Acquisition of the Acquired Assets.
With respect to any Applicable Resort which Lender has made an Applicable
Sub-Loan, Borrower will deliver to Lender prior to the date of the Initial
Sub-Loan Advance, final executed copies of all documents executed and delivered
in connection with Borrower’s acquisition of the Acquired Assets, including
without limitation, the Acquisition Agreement and all amendments thereto, the
Applicable Declaration, the Bill of Sale and Assignments and any other documents
executed by Borrower in connection with the acquisition of the Applicable Phase
or Applicable Resort (collectively, the “Acquisition Documents”). All of such
Acquisition Documents must be in form and content acceptable to Lender and shall
not be amended, modified, terminated or renewed after Lender advances a Sub-Loan
on any Sub-Loan Collateral which is the subject of such Acquisition Documents
without the prior written consent of Lender. Borrower shall comply with all
terms and conditions of the Acquisition Documents with respect to any Applicable
Sub-Loan to which such Acquisition Documents pertain.

          12.27. Exchange Company. Prior to the date of the Initial Sub-Loan
Advance, Lender shall have received evidence satisfactory to Lender that the
Timeshare Interests subject to the Lien of Lender’s Sub-Mortgage have been
accepted by Resort Condominiums International LLC (“RCI”) or Interval
International (“II”) into one of their respective reciprocal exchange programs
and continues along with Borrower (or Guarantor) to remain affiliated therewith
as of the applicable Sub-Loan Closing Date. Borrower agrees that such Timeshare
Interests to the extent within the Borrower’s control, shall at all times be
affiliated with either RCI or II. Borrower agrees to pay the applicable external
exchange company any and all fees which are properly assessed by the exchange
company in connection with Borrower’s or the Applicable Resort’s

58

--------------------------------------------------------------------------------




affiliation therewith. Borrower shall continue to sell memberships in the
applicable exchange company for so long as it is authorized to do so.

          12.28. One to One Ratio Compliance. Borrower covenants that it will
use its best efforts to cause the Club manager to maintain the One to One Ratio
in a manner consistent with the Club Documents and applicable state timeshare
registrations. Borrower shall use its best efforts to cause Club manager to
provide Lender with a report on an annual basis which indicates and documents
compliance with the One to One Ratio.

SECTION 13. REPORTING REQUIREMENTS.

          So long as any portion of the Obligations remains unsatisfied or this
Agreement or any Sub-Loan Agreement has not been terminated, Borrower and
Guarantor shall furnish (or cause to be furnished, as the case may be) to Lender
the following:

          13.1. Intentionally Omitted.

          13.2. Quarterly Financial Reports. As soon as available and in any
event within forty-five (45) days after the end of each fiscal quarter, if
applicable, of Guarantor, a Form 10-Q of Guarantor for such fiscal quarter.
Lender will accept electronic notification of the filing of Guarantor’s Form
10-Q with the SEC as delivery of Guarantor’s financial statements required under
this Agreement or any Sub-Loan Agreement.

          13.3. Annual Financial Reports of Guarantor. As soon as available and
in any event within ninety (90) days after the end of each of calendar year, the
financial statements of Guarantor, all in such detail and scope as may be
reasonably required and certified by Guarantor to be true, correct and complete,
and otherwise acceptable to Lender. Lender will accept electronic notification
of the filing of Guarantor’s Form 10-K with the SEC as delivery of Guarantor’s
financial statements required under this Agreement or any Sub-Loan Agreement.

          13.4. Officer’s Certificate. Each set of annual financial statements
and quarterly financial statements delivered to Lender pursuant to Sections 13.2
and 13.3 of this Agreement will be accompanied by a certificate of Borrower in
the form of Exhibit B attached hereto setting forth that the signer has reviewed
the relevant terms of this Agreement and any applicable Sub-Loan Agreement (and
all other agreements and exhibits between the parties) and have made, or caused
to be made, under his/her supervision, a review of the transactions and
conditions of Borrower and the Mortgaged Property from the beginning of the
period covered by the financial statements or reports being delivered therewith
to the date of the certificate and that such review has not disclosed the
existence during such period of any condition or event which constitutes an
Incipient Default or Event of Default or, if any such condition or event existed
or exists or will exist, specifying the nature and period of existence thereof
and what action Borrower has taken or proposes to take with respect thereto.

59

--------------------------------------------------------------------------------




          13.5. Audit Reports. Promptly upon receipt thereof, one copy of each
other report submitted to Borrower by independent public accountants or other
Persons in connection with any annual, interim or special audit made by them of
the books of Guarantor or the Mortgaged Property.

          13.6. Inventory Report and Sales Reports. For each Sub-Loan, within
twenty (20) days after the end of each month, Borrower shall deliver to Lender
an inventory report as of the prior month end, detailing the status (available,
restricted, trades, write off, sold (separating deeded sold and pre-sale sold)
and model) of all Timeshare Interests in the Applicable Phase or Applicable
Resort. For each Sub-Loan, within twenty (20) days after the end of each month,
Borrower shall deliver to Lender a sales report as of the prior month end,
detailing sales, cancellations and closings for the previous month of Timeshare
Interests in the Applicable Phase or Applicable Resort. Such monthly reports
shall be certified by Borrower to be true, correct, and complete and otherwise
in a form approved by Lender. Borrower shall also provide Club reports if
requested by Lender.

          13.7. Applicable Association Reports. For each Sub-Loan, as soon as
available and in any event within one hundred and eighty (180) days after the
end of each fiscal year for each Applicable Association a balance sheet and
income statement for the Applicable Association prepared in accordance with GAAP
and on a basis consistent with prior accounting periods. The annual financial
statements of the Applicable Association shall be certified by the President of
the Applicable Association to be true, correct and complete and otherwise
acceptable to Lender.

          13.8. Notice of Default or Event of Default. Immediately upon becoming
aware of the existence of any condition or event which constitutes an Incipient
Default or an Event of Default, a written notice specifying the nature and
period of existence thereof and what action Borrower are taking or propose to
take with respect thereto.

          13.9. Notice of Claimed Default. Immediately upon becoming aware that
the holder of any material obligation or of any evidence of material
indebtedness of Borrower has given notice or taken any other action with respect
to a claimed default or event of default thereunder which default or claimed
default would in Lender’s reasonable judgment have an effect on Borrower’s or
Guarantor’s ability to perform each of their obligations hereunder or any
Sub-Loan Agreement, a written notice specifying the notice given or action taken
by such holder and the nature of the claimed default or event of default and
what action Borrower is taking or proposes to take with respect thereto.

          13.10. Material Adverse Developments. Immediately upon becoming aware
of any litigation, claim, action, proceeding, development or other information
which is expected to materially and adversely affect Borrower, Guarantor, any of
the Sub-Loan Collateral, the Mortgaged Property, or the business, prospects,
profits or condition (financial or otherwise) of Borrower, Guarantor or the
ability of Borrower or Guarantor to perform its Obligations under this
Agreement, any Sub-Loan Agreement or any of the Sub-Loan Documents, or of the
existence of any dispute between Borrower and any

60

--------------------------------------------------------------------------------




governmental or regulatory body or any other party which dispute is expected to
materially delay or interfere with Borrower’s normal business operations or the
Work, Borrower shall provide Lender with telephonic or telegraphic notice,
followed by telecopied and mailed written confirmation, specifying the nature of
such litigation, development, information or dispute and such anticipated
effect. At the request of Lender, Borrower shall appear in and defend in favor
of Lender, at Borrower’s sole expense, with regard to any such claim, action or
proceeding.

          13.11. Other Information. In connection with any Sub-Loan, Borrower
will promptly deliver to Lender any other information related to the Work, the
Sub-Loan Collateral, the Applicable Resort, Borrower or Guarantor, as Lender may
in good faith request.

SECTION 14. NEGATIVE COVENANTS.

          As of the date hereof and as to each Sub-Loan Closing Date, Obligors
hereby covenant and agree with Lender as follows:

          14.1. Organization. Obligors will not amend, modify or supplement
their Governing Documents in any material respect.

          14.2. Applicable Resort Contracts. No Applicable Resort Contract to
which Borrower is a party and which has been pledged to Lender equal to or
greater than $100,000 per year shall be modified, extended, terminated or
entered into, without the prior written approval of Lender, which approval shall
not be unreasonably withheld or delayed.

          14.3. Limitation on Other Debt/Further Encumbrances. Borrower will not
obtain financing or grant Liens with respect to the Mortgaged Property, the
Applicable Resort Contracts, the Sub-Loan Collateral, any Units or Timeshare
Interests, other than loans from and Liens in favor of Lender and other than any
applicable Permitted Liens and Encumbrances.

          14.4. Sale of Assets. Obligors will not sell or otherwise dispose of
any interest in any of the Sub-Collateral, except the assignment of such
interest to Lender or sales to Purchasers in the ordinary course of business or
if disposed in the ordinary course of business.

          14.5. Amendment of Applicable Declaration. To the extent within the
direct or indirect control of Obligors, Obligors will not without the prior
written consent of Lender, which consent shall not be unreasonably withheld,
record, file or permit any amendment of the Applicable Declaration or assign any
of their rights under the Applicable Declaration. Borrower shall not assign any
of its rights under the Applicable Declaration to any Person other than Lender.

          14.6. Ownership. Obligors will not permit any change in the ownership
interests in Borrower or any change, direct or indirect, in the management or
control of Borrower

61

--------------------------------------------------------------------------------




as a result of which Guarantor will cease to own 100% (directly or indirectly)
of all outstanding and issued stock of Borrower.

          14.7. Other Liens or Assignments. Obligors will not sell, convey,
transfer, pledge, hypothecate, encumber, grant or permit to exist a lien or
security interest in any of the Sub-Loan Collateral or in any of the Applicable
Resort Contracts, other than applicable Permitted Liens and Encumbrances with
respect to a particular Sub-Loan as identified as an Exhibit to the Applicable
Sub-Loan Agreement. Notwithstanding the foregoing, Obligors may sell Timeshare
Interests to Purchasers in the ordinary course of Obligors’ business, provided
that Obligors pay to Lender the required Release Payments related to such sales.

          14.8. Merger, Etc. Obligors will not change their respective names,
enter into any merger, consolidation or reorganization or reclassify their
ownership interests without the prior written consent of Lender, except Borrower
may merge or consolidate into an Affiliate of Borrower or Guarantor or Guarantor
may merge or consolidate or be acquired by Levitt Corporation or an Affiliate
thereof. If Guarantor merges or consolidates into Levitt Corporation or any
Affiliate thereof, Borrower or Guarantor shall (subject to compliance with
applicable Legal Requirements) provide Lender with at least fifteen (15)
Business Days written notice prior to the public announcement of such merger or
consolidation.

          14.9. Use of Lender’s Name. Without the prior written consent of
Lender, Borrower will not, and will not permit any Affiliate of any Borrower to
use the name of Lender or the name of any affiliate of Lender in connection with
any of their respective businesses or activities, except in connection with
internal business matters and as required in dealings with governmental
agencies. Guarantor shall be permitted to use Lender’s name in its investor
relations presentations.

          14.10. Transactions with Affiliates. Without the prior written consent
of Lender, Borrower will not enter into any transaction with any Affiliate of
Borrower in connection with the Mortgaged Property (except for the Management
Agreement), including, without limitation, relating to the purchase, sale or
exchange any assets or properties or the rendering of any service other than
have the Manager be retained in connection with the Mortgaged Property, if
applicable.

          14.11. Name or Address Change. Borrower will not change its name and
will not change its chief executive office or the location at which they do
business without at least fifteen (15) days prior written notice to Lender and
delivery to Lender of such UCC amendments or other financing statement and
access agreement as Lender may require to maintain Lender’s Lien against any of
the Sub-Loan Collateral and Lender’s ability to obtain access to such Sub-Loan
Collateral and Borrower’s books and records.

          14.12. Distributions. Obligors will not declare or pay any dividends
or distributions if any Event of Default then exists or if such dividend or
distribution would result in an Incipient Default or an Event of Default, except
Borrower may make

62

--------------------------------------------------------------------------------




dividends or distributions to Guarantor and Guarantor may make dividends and
distributions to its shareholders at any time.

          14.13. Restrictions on Transfers. Without the prior written consent of
Lender, Obligors shall not, whether voluntarily or involuntarily, by operation
of law or otherwise: (a) transfer, sell, pledge, convey, hypothecate, factor or
assign all or any portion of the Mortgaged Property or the Sub-Loan Collateral,
or contract to do any of the foregoing, including, without limitation, pursuant
to options to purchase, and so-called “installment sales contracts,” “land
contracts” or “contracts for deed” (except that Borrower shall have the right to
sell Timeshare Interests to Purchasers in arms-length transactions and as
provided in Section 14.4); (b) lease or license the Mortgaged Property or any
portion of the Mortgaged Property, or change the legal or actual possession or
use thereof; or (c) cause or permit the assignment, pledge or other encumbrance
of any of the Applicable Resort Contracts or all or any portion of Borrower’s
right, title or interest in the Applicable Declaration.

          14.14. Restrictive Covenants. Without the prior written consent of
Lender, Borrower will not consent to, or otherwise acquiesce in, any change in
any private restrictive covenant, planning or zoning law or other public or
private restriction, which would limit or alter the use of the Mortgaged
Property, except Borrower may record documents in connection with development of
the Applicable Resort provided same are consented to by Lender.

          14.15. Timeshare Regime. Without the prior written consent of Lender,
Borrower will not amend, modify or terminate the Applicable Declaration; nor
shall Borrower assign its rights as “developer” under the Applicable Declaration
to any Person other than Lender.

          14.16. Chief Executive Office. Obligors will not change their chief
executive office or the location at which they do business without at least
fifteen (15) days prior written notice to Lender and delivery to Lender of such
UCC amendments or other financing statement and access agreement as Lender may
require to maintain Lender’s lien against any of the Sub-Loan Collateral and
Lender’s ability to obtain access to such Sub-Loan Collateral and Obligors’
books and records.

          14.17. Marketing/Sales. Without the prior written consent of Lender,
Borrower will not market, attempt to sell or sell or permit or justify any sales
or attempted sales of any Timeshare Interests in the Applicable Phase or
Applicable Resort except in compliance in all material respects with the
applicable timeshare act and all applicable Legal Requirements in each
Applicable Jurisdiction where marketing, sales or solicitation activities occur.

          14.18. Amenities. Borrower will not make any promises of or
representations regarding any applicable Amenities and their availability for
use by Purchasers, unless such Amenities are fully completed or such use as
otherwise permitted by applicable Legal Requirements (Timeshare Interest are
otherwise permitted to be sold in accordance with applicable legal requirements)
and the right of the Purchasers to use

63

--------------------------------------------------------------------------------




such Amenities is set forth in a legally binding agreement approved by Lender in
writing or such potential use is accurately disclosed.

          14.19. Changes in Accounting. Borrower and Guarantor shall not change
their method of accounting unless such change is permitted by GAAP and provides
such change does not have the effect of curing or preventing what would
otherwise be an Event of Default if such change had not taken place unless such
change is required by GAAP.

          14.20. Club Reservation System. Should the Reservation System become
otherwise unavailable to the Club as a result of termination of the Club
management contract by and between the Vacation Club Managing Entity, Vacation
Trust, Inc., a Florida corporation, as Trustee pursuant to the terms of the
Trust Agreement (as defined in the POS) (the “Club Trustee”) and Bluegreen
Vacation Club, Inc. (“Club Management Contract”) or as a result of termination
of the existence of the Vacation Club Managing Entity, then Borrower or
Guarantor shall use their best efforts to cause the appropriate persons or
entities to comply in all material respects with the F.S. Ch. 721 - the Florida
Vacation Plan and Timesharing Act (specifically Florida Statutes Chapter 721.56
(5), as may be applicable, together with the then-current Bluegreen Vacation
Club Multi-Site Public Offering Statement approved by the Division (“POS”),
which presently provides that in the event of termination of the Vacation Club
Managing Entity, a trust arrangement meeting the criteria of 721.56(5)(b) shall
be established to provide for an adequate period of continued operation of the
Reservation System for the Club until a substitute reservation system can be
acquired.

SECTION 15. AFFILIATE INDEBTEDNESS.

          Borrower agrees that all Affiliate Indebtedness at any time owing by
any Borrower under any Sub-Loan Agreement shall be unsecured and shall be
absolutely subordinated to the Obligations except payments of Affiliate
indebtedness may be made so long as no Event of Default exists and is
continuing. Except as set forth above, Borrower will not, directly or
indirectly: (a) permit any payment to be made in respect of any indebtedness,
liabilities or obligations, direct or contingent, to any Direct Affiliate which
are subordinated by the terms thereof or by separate instrument to the payment
of the Obligations, except in accordance with the terms of such subordination;
(b) permit the amendment, rescission or other modification of any such
subordination provisions of any of Borrower’s subordinated obligations in such a
manner as to affect adversely Lender’s Lien in and to the Sub-Loan Collateral or
Lender’s senior priority position and entitlement as to payment and rights with
respect to the Obligations; or (c) permit the prepayment or redemption, of all
or any part of Borrower’s obligations to any Affiliate, or of any subordinated
obligations of Borrower, except in accordance with the terms of such
subordination provisions.

SECTION 16. FINANCIAL COVENANTS.

          16.1. Minimum Tangible Net Worth. Guarantor shall maintain Tangible
Net Worth determined on a consolidated basis of not less than (a) $250,000,000,
as of the

64

--------------------------------------------------------------------------------




date of this Agreement and at all times thereafter, which shall be measured and
confirmed quarterly and annually to Lender’s satisfaction, until each Sub-Loan
is paid in full and Lender shall have no further obligation to fund any Advances
under any Sub-Loans made in connection herewith. The terms “Tangible Net Worth”
and “Net Income” shall have the meanings given to them under GAAP.

          16.2. Minimum Debt to Tangible Net Worth Ratio. Guarantor shall not
permit the ratio of its total debt (excluding liabilities subordinated to any
Sub-Loan and non-recourse receivable backed debt), as determined in accordance
with GAAP, to its Tangible Net Worth as determined in accordance with GAAP, to
exceed 2.5 to 1.0, which shall be measured and confirmed annually to Lender’s
satisfaction until each Sub-Loan is paid in full and Lender shall have no
further obligations to fund any Advance under any Sub-Loans made in connection
herewith.

SECTION 17. CONDITIONS OF AND DOCUMENTS TO BE DELIVERED ON OR BEFORE THE
SUB-LOAN CLOSING DATE.

          The following are conditions of any Sub-Loan closing and must be
provided prior to the Sub-Loan Closing Date for such Sub-Loan. To the extent
that the conditions involve the delivery to Lender of any documents or other due
diligence items, such documents and items must be in form and content acceptable
to Lender in its discretion.

          17.1. Sub-Agreement and Sub-Loan Documents. Lender shall receive the
Sub-Loan Agreement and all of the Sub-Loan Documents duly executed by all
parties thereto.

          17.2. Opinions of Counsel. Lender shall receive an opinion of
corporate counsel for Obligors and the Applicable Association in the Applicable
Jurisdictions.

          17.3. Applicable Timeshare Documents. Lender shall receive a copy of
each of the following and all amendments thereto, certified as to accuracy and
completeness by the Borrower:

 

 

 

 

(a)

Applicable Declaration;

 

 

 

 

(b)

Condominium and/or Timeshare Plan;

 

 

 

 

(c)

the existing Public Report;

 

 

 

 

(d)

Projected cash flows for the Mortgaged Property and Sub-Loan Collateral;

 

 

 

 

(e)

Applicable Association Articles of Incorporation and By-laws;

 

 

 

 

(f)

Management Agreement, if applicable;

 

 

 

 

(g)

Rules and Regulations;

65

--------------------------------------------------------------------------------




 

 

 

 

(h)

Form of owner’s purchase contract and warranty deed; and

 

 

 

 

(i)

Such other Applicable Resort-related documents as Lender may require.

          17.4. Applicable Association Documents. Lender shall receive a copy of
the Governing Documents of the Applicable Association and all amendments
thereto.

          17.5. Obligors’ Documents. Lender shall receive a copy of the
Governing Documents of each Obligor and all amendments thereto, certified as to
accuracy and completeness by either an officer of such Obligor or by the public
official in whose office the same are recorded or filed.

          17.6. Good Standing Certificates. Lender shall receive current good
standing certificates issued by the secretaries of the states of their
respective formation and all other states in which they do business, confirming
the current good standing and qualification of each Obligor in such states.

          17.7. Insurance. Lender shall receive certificates of insurance or
policies of insurance evidencing that all insurance (including flood insurance,
if required) required by the Applicable Declaration, the Sub-Loan Mortgage, this
Agreement, the Sub-Loan Agreement or the applicable Agreement to Provide
Insurance is in force and will not attempt to cancel without endeavoring to
provide at least thirty (30) days written notice by the insurance carrier to
Lender.

          17.8. Flood Insurance. If any portion of any of the Applicable Resort
is within an area designated by the Director of the Federal Emergency Management
Agency, pursuant to the Flood Disaster Protection Act of 1973, as amended, as
one having special flood hazards, Obligors shall deliver to Lender evidence that
the buildings and other improvements within such areas are covered by flood
insurance to the maximum limit of coverage available under the Flood Disaster
Protection Act of 1973, as amended. If no portion of the Applicable Resort is
within such a special flood hazard area, Obligors shall provide Lender with
confirmation of such fact from a surveyor, the municipality in which the
Applicable Resort is located or Obligors’ counsel.

          17.9. Authorizing Resolutions. Lender shall receive a copy of the
resolutions of each Obligor authorizing the transactions contemplated hereunder
and the execution of the Sub-Loan Agreement and the Sub-Loan Documents and all
collateral documents on behalf of each Obligor.

          17.10. Applicable UCC-1 Financing Statements. Lender shall receive
confirmation that the applicable UCC-1 financing statements naming Lender as
secured party and Borrower as debtor describing all Sub-Loan Collateral now or
hereafter assigned by Borrower to Lender pursuant hereto have been filed with
the Secretary of State of the Applicable Jurisdiction and the public records for
the Applicable Jurisdiction.

          17.11. UCC-1 Search Report. Lender shall receive a current search
report from a UCC search company approved by Lender setting forth all UCC-1
filings, tax liens and

66

--------------------------------------------------------------------------------




judgment liens made against each Obligor. Such search report must indicate that
at the time of the filing of the financing statements (Form UCC-1) in favor of
Lender there were on file no financing statements or liens evidencing a security
interest in any Sub-Loan Collateral.

          17.12. Releases. Lender shall receive releases and satisfactions from
all persons or entities holding liens, claims or encumbrances against the
Mortgaged Property or any of the Sub-Loan Collateral.

          17.13. Closing Certificates. Lender shall receive the executed closing
certificate of each Obligor certifying to Lender that all representations and
warranties of Obligors in this Agreement and the Applicable Sub-Loan Agreement
are accurate and complete and that Obligors or have complied with all covenants
and conditions of closing set forth in this Agreement and the Applicable
Sub-Loan Agreement.

          17.14. Compliance. Lender shall receive evidence satisfactory to
Lender that Borrower, Guarantor and the Applicable Phase or Applicable Resort
are in compliance in all material respects with all Legal Requirements.

          17.15. Borrower’s Certificate of Indemnity. Lender shall receive
Borrower’s Certificate of Indemnity, if necessary, in form and content
sufficient to permit the Title Company to delete any exception for parties in
possession, matters of survey, mechanic’s or materialmen’s liens, the gap
period, and taxes and assessments which are due and payable.

          17.16. Mortgagee Title Insurance Commitment and Title Policy. Lender
shall receive a commitment to issue a Title Policy underwritten by the Title
Company, in an amount at least equal to the amount of the applicable Sub-Loan
and insuring that the Sub-Loan Mortgage creates a first lien in and to the
Mortgaged Property without exception for any persons claiming a right to use or
occupy the Mortgaged Property except as agreed to by Lender, filed and unfiled
mechanics’ liens and claims, taxes (whether liened or not) or for matters which
an accurate survey would disclose and subject only to such exceptions and
conditions to title as Lender shall approve in writing. Borrower shall also
cause to be delivered to Lender a pro forma lender’s policy of title insurance.
The Title Policy shall be consistent with the title commitment and pro forma
lender’s policy. Such Title Policy shall contain such affirmative coverage as
Lender deems necessary, including but not limited to, an affirmative statement
or endorsement that the Title Policy insures Lender against all mechanics’ and
materialmen’s liens arising from or out of construction of the Work and shall
contain endorsements in form and content reasonably acceptable to Lender to the
extent obtainable: (a) insuring against matters which would be disclosed on an
accurate survey; (b) insuring that no building restriction or similar exception
to title disclosed on the Title Policy has been violated and that any violation
thereof would not create or result in any reversion, reverter or forfeiture of
title; (c) insuring compliance of the Applicable Resort with all zoning
requirements; (d) insuring over any environmental superlien or similar lien; (e)
a contiguity endorsement (if applicable); (f) available interest rate
endorsement; and (g) any other endorsements reasonably requested by

67

--------------------------------------------------------------------------------




Lender. The Title Policy shall provide that Lender shall receive an endorsement
to the Title Policy on the date of each Advance under any Sub-Loan: (i)
indicating that since the date of the last preceding Advance under the
Applicable Sub-Loan Agreement there has been no change in the state of title and
no mechanic’s or materialmen’s lien, claim or lien or similar notice has been
filed against the Applicable Phase or Applicable Resort; (ii) updating the Title
Policy to the date of such Advance under the Applicable Sub-Loan Agreement; and
(iii) increasing the coverage of the Title Policy by an amount equal to such
Advance, if the Title Policy does not by its own terms provide for such an
increase. The condition of title must be satisfactory to Lender in all respects.
The final Title Policy in connection with each Sub-Loan must be delivered to
Lender at or promptly after the Sub-Loan Closing Date but in no event later than
thirty (30) days following the Sub-Loan Closing Date consistent in all respects
with the title commitment and pro forma lender’s policy.

          17.17. Taxes and Assessments. Lender shall receive evidence that all
taxes and assessments related to the Applicable Resort have been paid, or will
be paid out of closing proceeds, which taxes and assessments include, without
limitation, real property taxes, and any assessments related to the Mortgaged
Property. Except as disclosed in writing to Lender prior to any Sub-Loan Closing
Date, Borrower shall have provided evidence satisfactory to Lender that the
Units have been segregated from all other property on the applicable municipal
tax rolls.

          17.18. Preclosing Inspections. Lender shall have conducted and
approved due diligence investigations satisfactory to Lender of the Obligors,
the Mortgaged Property and the Sub-Loan Collateral.

          17.19. Expenses. Obligors shall have paid all fees and expenses
required to be paid to Lender prior to or at any Sub-Loan Closing pursuant to
this Agreement and the applicable Sub-Loan.

          17.20. Acquisition Documents. Lender shall have received a copy of
each of the following and all amendments thereto, certified as to accuracy and
completeness by Borrower:

                      (a)           The Acquisition Documents; and

                      (b)           All other documents collateral to the
Acquisition Documents.

          17.21. Closing on Acquisition Agreement. Lender shall have received
evidence that closing under the Acquisition Agreement has been completed
pursuant to the Acquisition Agreement, without any material modifications
thereto or waiver by Borrower of conditions thereunder, and that all Acquisition
Documents have been duly executed, delivered and recorded (if applicable) and
are in form and content acceptable to Lender.

          17.22. Permits and Approvals. Lender shall have received copies of all
existing building and renovation permits, all other applicable governmental
permits, approvals, consents and licenses for the Mortgaged Property and
satisfactory evidence that the Mortgaged Property and the intended uses of the
Mortgaged Property are and will be in

68

--------------------------------------------------------------------------------




compliance with all Legal Requirements. Such evidence may include letters,
licenses, permits, certificates and other correspondence from the appropriate
governmental authorities, opinions of Borrower’s attorney or other attorneys, as
Lender may determine or other confirmation acceptable to Lender. All such
approvals shall continue to be legally valid and shall remain in full force and
effect after issuance and until the Sub-Loan is repaid in full.

          17.23. Applicable Resort Contracts. Lender shall have received
executed copies of all Applicable Resort Contracts.

          17.24. Compliance with Planning and Zoning Stipulations. Obligors
shall have furnished Lender with evidence of compliance of the Applicable Resort
with applicable zoning and other governmental requirements as Lender may
require.

          17.25. Applicable Resort Broker. Lender shall have received evidence
that Borrower has retained a broker of record for the Applicable Resort as may
be required by applicable law.

          17.26. Escrow Agreements. Lender shall have received such executed
escrow agreements as Lender may reasonably require.

          17.27. Credit References. Lender shall have received satisfactory
credit references on the Obligors and the officers of the Obligors from such
creditors as may be required by Lender.

          17.28. Acquisition and/or Construction Equity. Lender shall have
received evidence that Borrower is funding from its own funds (and not with
proceeds of any Sub-Loan) at least 15% of the verifiable costs to acquire the
Applicable Phase or Applicable Resort and/or complete the Work for the
Applicable Phase or Applicable Resort, as applicable.

          17.29. Post-Closing Requirements. If Lender agrees in its sole
discretion to complete closing under this Agreement even though certain
conditions or requirements have not been satisfied, Obligors agree to satisfy
such conditions and requirements within the time periods set forth in any
post-closing letter agreement, but is not otherwise specified in any event no
later than ninety (90) days after the date of the applicable Sub-Loan Agreement.

          17.30. Other. Lender shall have received such other documents,
opinions and items as Lender may reasonably request.

          Subject to the provisions of Section 18 below in connection with any
Construction Advance, Lender shall require each of the above documents to be
provided prior to making the Initial Sub-Loan Advance in connection with any
Sub-Loan unless waived in writing by Lender. By completing the closing
hereunder, or by making Advances under any Sub-Loan Agreement, Lender does not
thereby waive a breach of any warranty or representation made by Borrower or
Guarantor hereunder or any agreement, document, or instrument delivered to
Lender or otherwise referred to herein, and any claims and

69

--------------------------------------------------------------------------------




rights of Lender resulting from any breach or misrepresentation by Borrower or
Guarantor is specifically reserved by Lender.

SECTION 18. CONDITIONS TO LENDER’S OBLIGATION TO MAKE CONSTRUCTION ADVANCES IN
CONNECTION WITH ANY SUB-LOAN.

          In addition to, but not in limitation of, any other conditions set
forth in this Agreement, Lender’s obligation to make any Construction Advance in
connection with any Sub-Loan Agreement shall be subject to fulfillment of the
following conditions to Lender’s satisfaction. To the extent that the conditions
involve the delivery to Lender of any documents or other due diligence items,
such documents and items must be in form and content reasonably acceptable to
Lender in its discretion.

          18.1. Documents. Lender shall have received the documents and items
required under Section 17, as applicable.

          18.2. Representations and Warranties. The representations and
warranties of Obligors contained in this Agreement or in any Sub-Loan Agreement
or otherwise made by or on behalf of Obligors to Lender in connection with the
transactions contemplated hereby shall have been true and complete when made and
as of the time of each Construction Advance under any Sub-Loan Agreement.

          18.3. Covenants. Obligors shall have fully performed and complied with
all agreements and conditions contained in this Agreement, any Sub-Loan
Agreement or other Sub-Loan Documents.

          18.4. No Default. No Incipient Default or Event of Default shall have
occurred.

          18.5. Request for Sub-Loan Advance under Construction Component of
Sub-Loan. Except as otherwise provided in this Agreement, Lender shall have
received in connection with the applicable Sub-Loan, a Request for Sub-Loan
Advance for the subject Construction Advance duly executed on behalf of Borrower
with such supporting documentation as Lender may require. Each Request for any
Construction Advance, a form of which is attached as Exhibit “D” hereto, shall:

                    (a)          specify the subject Sub-Loan and Applicable
Sub-Loan Agreement and the principal amount of the Construction Advance
requested and the specific category and amount of costs of the Work to be paid
with the proceeds thereof;

                    (b)          be submitted with a completed standard AIA
requisition form or equivalent that describes the total cost budget in detail,
by line item categories on the construction budget, with each line item
including detail of the total amount completed and stored to date, the total
amount of prior Construction Advances for the subject Sub-Loan, the amount of
the current requested Construction Advance for the subject Sub-Loan, and the
balance to complete the remainder of the Work on the Applicable Phase or
Applicable Resort;

                    (c)          be signed by an officer of Borrower;

70

--------------------------------------------------------------------------------




                    (d)          contain a certification by Borrower and/or the
Inspector, to the effect that the progress of construction is in accordance with
the applicable Specifications and is such that the applicable Work will be
completed by the Applicable Completion Date; and

                    (e)          be accompanied by an internal cost report
(including check numbers for bills paid) and if requested by Lender then such
further back-up (including copies of bills and paid invoices), as reasonably
requested or other documentation satisfactory to Lender that provide evidence
for the costs requested to be advanced and evidence, as necessary, that
Construction Advances made pursuant to prior Requests for Advance for
Construction Advances for such Sub-Loan for costs that were billed and not yet
paid have been expended as requisitioned.

                    (f)          state that the representations, warranties and
covenants of Borrower contained in this Agreement any and the Applicable
Sub-Loan Agreement and any closing or funding related certifications are true
and correct as of the date of the request and, after giving effect to the making
of such requested Construction Advance, will be true and correct as of the date
on which the requested Construction Advance is to be made;

                    (g)          state that in connection with the Applicable
Sub-Loan, no Default or Event of Default exists as of the date of the request
and, after giving effect to the making of such requested Construction Advance,
no Default or Event of Default would exist as of the date on which the requested
Advance is to be paid.

                    (h)          the Inspector shall after inspection of the
Work for each applicable Phase verify that the progress of construction claimed
in the Request for Construction Component Advance and confirm that such
construction is progressing in accordance with the plans, the delivery of labor,
services and materials covered by the Request for Construction Component Advance
and the Applicable Phase Total Budget and all Applicable Laws, that the
aggregate amount of Advances on the Construction Component of the Loan does not
exceed the cost of work already completed and that the applicable Phase will be
completed on or before the Applicable Completion Date. A form of TFC’s Inspector
Sub-Loan Construction Cost Certificate to be used for each Sub-Loan is attached
as “Exhibit E” hereto.

                    (i)          The Contractor shall submit a draw certificate
to Lender in the form of the Sub-Loan Draw Certificate of the General Contractor
which is attached as “Exhibit F” hereto.

            18.6. Soft Costs. Lender shall have received written documentation
which satisfactorily accounts to Lender for the expenditure of funds allocated
to the payment of any “soft” costs set forth on the applicable Sub-Loan Cost
Certificate.

            18.7. Other Agreements. Each agreement required to have been
executed and delivered in connection with any prior Advance shall be consistent
with the terms of this Agreement and the Applicable Sub-Loan Agreement and shall
be in full force and effect.

71

--------------------------------------------------------------------------------




          18.8. Construction Documents. Lender shall have received copies of the
applicable fully executed Sub-Loan Construction Contract, in form and content
satisfactory to Lender in its sole discretion in connection with the Work.
Lender shall have received the consents and agreement of the Contractor, as
required under Section 11.3.

          18.9. Contractor’s Insurance. In connection with each Sub-Loan, Lender
shall have received evidence of the insurance carried by the Contractor, in
coverage and amount satisfactory to Lender, in Lender’s reasonable discretion.

          18.10. Inspector’s Plan and Cost Review. Lender shall have received a
written plan and cost review from the Inspector covering such matters as may be
required by Lender and stating that the proposed Work can feasibly be
constructed within the cost limitations set forth in the applicable Sub-Loan
Cost Certificate and that the proposed Work, when completed in accordance with
the Specifications, will comply with all zoning and governmental requirements.

          18.11. Inspector’s Report. Lender shall have received a report
satisfactory to Lender completed by the Inspector which concludes that the
construction of the Work has been in accordance with the Specifications and that
the Construction Advances do not exceed the cost of the work in place.

          18.12. Certificates of Substantial Completion. In connection with each
Sub-Loan, Lender shall have received payment applications from the Contractor,
Inspector and Borrower for all Work performed to date.

          18.13. Compliance. Lender shall have received a certificate from the
Borrower stating that the Work has been in accordance with the Specifications
and that such Work, the Mortgaged Property, the Sub-Loan Collateral and Obligors
have at all times been in compliance with all Legal Requirements.

          18.14. Lien Waivers, etc. Title Company and Lender, as appropriate,
shall have received any and all affidavits, indemnity agreements, lien waivers,
certificates and other documents that may be required by the Title Company as a
condition to insuring all Construction Advances under the Title Policy in
connection with any Sub-Loan. Such other documents shall include, but not be
limited to, paid invoices and lien waivers from the Contractor relating to the
Work.

          18.15. Title Policy Endorsements. Lender shall have received an
endorsement to the Title Policy dating down the Title Policy to the date of each
Advance under any Sub-Loan; indicating that since the original date of the Title
Policy there has been no change in the state of title and no title exceptions
not approved by Lender and such other endorsements to the Title Policy required
by Lender; insuring the lien of the applicable Sub-Loan Mortgage, free and clear
of any and all mechanics’ liens related to the Work; and, if necessary,
increasing the insurance coverage to cover all Construction Advances related to
the Work.

72

--------------------------------------------------------------------------------




          18.16. Fees and Expenses. Obligors shall have paid all fees and
expenses then due and payable and required to be paid by pursuant to this
Agreement and any Sub-Loan Agreement in connection with any requested
Construction Advance or any conditions related thereto.

          18.17. Permits and Approvals. Lender shall have received copies of all
building and renovation permits and all other licenses, permits, certificates
and approvals required in connection with the Work to be financed with the
requested Construction Advance in connection with any Sub-Loan.

          18.18. Sub-Loan Mortgage. Lender shall have no obligation to make any
Construction Advance in connection with any Sub-Loan unless: (i) the applicable
Sub-Loan Mortgage shall constitute a first lien on the Mortgaged Property,
subject only to the applicable Permitted Liens and Encumbrances; (ii) there
shall exist no other Lien of any sort, whether prior or inferior, than the Lien
of the Sub-Loan Mortgage; and (iii) Lender shall have received a date-down of
the Title Policy effective as of the date of the requested Construction Advance
insuring the foregoing.

          18.19. Completion of Work. Lender shall also be under no obligation to
make any Construction Advance in connection with any Sub-Loan: (a) if Lender
reasonably determines that construction of the Work cannot be completed by the
Applicable Completion Date; (b) if Lender is not reasonably satisfied that the
proceeds of the Sub-Loan remaining undisbursed plus the future required equity
of Borrower will be sufficient to complete all of the Work according to the
applicable Specifications and to pay for all labor, materials and costs and all
other costs and disbursements required to complete the Work, including interest
and other non-construction costs; (c) if the Applicable Resort or Applicable
Phase, as the case may be, shall have been materially damaged by fire or other
casualty; or (d) if the Work is not substantially completed by the Applicable
Completion Date.

          18.20. Additional Equity. Lender shall also be under no obligation to
make any Construction Advance in connection with any Sub-Loan unless Borrower
shall have furnished Lender with evidence in form and substance reasonably
acceptable to Lender which establishes that Borrower has paid or is paying a
minimum of 15% of the verifiable costs of the Work related to such Construction
Advance.

          18.21. Advances Do Not Constitute a Waiver. No Construction Advance in
connection with any Sub-Loan shall constitute a waiver of any condition of
Lender’s obligation to make further Construction Advances.

          18.22. No Obligation to Fund After Filed Liens. Lender shall have no
obligation to advance any monies at any time (in connection with any Sub-Loan)
(a) that there is a claim of lien filed of record against the Mortgaged Property
which has not been paid, transferred to other security or otherwise
satisfactorily discharged, or (b) that any condition precedent to such Advance
has not been met, or (c) Borrower shall have failed to comply with any material
provision of this Agreement or the applicable Sub-Loan Agreement, or (d) an
Event of Default or Incipient Default has occurred and is

73

--------------------------------------------------------------------------------




continuing, or (e) there should otherwise be a material dispute, involving the
Contractor and a Subcontractor with each other or with Borrower, which Lender
believes in its reasonable judgment must be resolved prior to funding additional
Advances under such Sub-Loan. Lender’s commitment to make Construction Advances
hereunder and in connection with any Sub-Loan Agreement shall at no time be
subject to or liable to attachment or levy by any creditor of Borrower or by the
Contractor, or any agent, contractor, subcontractor or supplier of Borrower. No
such Persons are intended to be third-party beneficiaries of this Agreement or
any Sub-Loan Agreement or any documents or instrument related to the Applicable
Sub-Loan or to have any claim or claims in or to any undisbursed or retained
Applicable Sub-Loan proceeds.

          18.23. Stored Goods. Lender shall have the right to approve or
disapprove Advances for stored or ordered goods.

          18.24. Other. Lender and its counsel shall have received copies of
such documents and papers as Lender or such counsel may reasonably request in
connection with such requested Construction Advance.

SECTION 19. DEFAULT.

          The occurrence of any one or more of the following events shall
constitute an “Event of Default” hereunder and under any Sub-Loan Agreement or
Sub-Loan Documents:

          19.1. Sub-Loan Payments. (i) Borrower shall fail to make any payment
or mandatory prepayment of principal, interest, any Release Payments or Advance
fees, within five (5) Business Days of the date such payment is due in
connection with any Sub-Loan; and/or (ii) Borrower shall fail to make payment of
any other fees or payment obligations due to Lender (other than as set forth in
(i) above) within five (5) Business Days after written notice from Lender to
Borrower that such a payment is due and payable in connection with any Sub-Loan.

          19.2. Covenant Defaults. Borrower shall fail to perform or observe any
of Obligations, covenants, agreements or warranties contained in this Agreement,
any Sub-Loan Agreement or in any of the Sub-Loan Documents, and such failure
shall continue unremedied for a period of twenty (20) days after the notice from
Lender to Borrower of the existence of such failure, provided that in the event
that Borrower is entitled to cure such failure within such twenty (20) day
period, but due to the nature of such failure, the cure cannot be completed
within the twenty (20) day period notwithstanding Borrower’s diligent efforts to
do so, then Borrower shall have an additional twenty (20) days to complete such
cure (for a total of forty (40) days to cure), provided that Borrower is
diligently seeking to cure such default within the additional twenty (20) day
period.

          19.3. Warranties or Representations. Any representation, warranties,
or other statement made by or on behalf of Borrower or Guarantor in this
Agreement, any Sub-Loan Agreement, any of the Sub-Loan Documents or in any
instrument furnished in

74

--------------------------------------------------------------------------------




compliance with or in reference to the Sub-Loan Documents, is false, misleading
or incorrect in any material respect as of the date made or reaffirmed.

          19.4. Enforceability of Liens. Any Lien or security interest granted
by Borrower to Lender in connection with the Obligations is or becomes invalid
or unenforceable or is not, or ceases to be, a perfected first priority Lien or
security interest in favor of Lender encumbering the asset to which it is
intended to encumber, and Borrower fails to cause such Lien or security interest
to become a valid, enforceable, first and prior Lien or security interest in a
manner satisfactory to Lender within ten (10) days after Lender delivers written
notice thereof to Borrower.

          19.5. Involuntary Proceedings. A case is commenced or a petition is
filed against Borrower or Guarantor under any Debtor Relief Law, a receiver,
liquidator or trustee of Borrower or Guarantor or of any material asset of
Borrower or Guarantor is appointed by court order and such order remains in
effect for more than thirty (30) days; or if any material asset of Borrower or
Guarantor is sequestered by court order and such order remains in effect for
more than thirty (30) days.

          19.6. Proceedings. Borrower or Guarantor voluntarily seeks, consents
to or acquiesces in the benefit of any provision of any Debtor Relief Law,
whether now or hereafter in effect, consents to the filing of any petition
against it under such law, makes an assignment for the benefit of its creditors,
admits in writing its inability to pay its debts generally as they become due,
or consents or suffers to the appointment of a receiver, trustee, liquidator or
conservator for it, him or her or any part of its, his or her assets.

          19.7. Attachment; Judgment; Tax Liens. The issuance, filing, levy or
seizure against the Sub-Loan Collateral, the Applicable Resort, the Applicable
Resort Contracts, Borrower, Guarantor or any assets of Borrower or Guarantor, of
one or more attachments, injunctions, executions, tax liens or judgments for the
payment of money cumulatively in excess of $100,000 in the aggregate, or the
filing of any mechanics’ or materialmen’s lien or claim of lien which is not
discharged in full or stayed within thirty (30) days after issuance or filing.

          19.8. Intentionally Omitted.

          19.9. Removal of Sub-Loan Collateral. Borrower conceals, removes,
transfers, conveys, assigns or permits to be concealed, removed, transferred,
conveyed or assigned, any of the Sub-Loan Collateral or any of its assets in
violation of the terms of the Sub-Loan Documents or with the intent to hinder,
delay or defraud its creditors or any of them including, without limitation,
Lender.

          19.10. Default of Guarantor. Any default under any Guaranty or the
revocation or attempted revocation or repudiation thereof, in whole or part, by
Guarantor.

          19.11. Merger or Dissolution. Any merger, dissolution, consolidation,
reorganization, liquidation or restructure of Borrower, in violation of the
terms of this Agreement, any Sub-Loan Agreement or any Sub-Loan Document.

75

--------------------------------------------------------------------------------




          19.12. Default by Borrower or Guarantor Under Other Agreements. Any
default by Borrower or Guarantor in the payment or performance of any
indebtedness to Lender or to any affiliate of Lender (after expiration of any
applicable grace, notice or cure period); provided, however, a default under the
Securitization Bonds shall not give rise to a Default or Event of Default
hereunder or under any Sub-Loan Agreement or other Sub-Loan Documents and a
Default or Event of Default hereunder or under any Sub-Loan Agreement or other
Sub-Loan Documents shall not give rise to a default under the Securitization
Bonds.

          19.13. Loss of License. The loss, revocation or failure to renew or
file for renewal of any registration, approval, license, permit or franchise now
held or hereafter acquired by Borrower with respect to any Work in connection
with any Sub-Loan, the Mortgaged Property, the Sub-Loan Collateral or sale and
financing of any Units or Timeshare Interests comprising the Sub-Loan
Collateral, or the failure to pay any fee, which is necessary for the continued
operation of the applicable Mortgaged Property, sale and financing of any Units
or Timeshare Interests or Borrower’s business in the same manner as it is being
conducted at the time of such loss, revocation, failure to renew or failure to
pay and such loss, revocation or failure to renew or file for renewal shall
continue for thirty (30) days.

          19.14. Issuance of Order. The issuance of any stay order, cease and
desist order, injunction, temporary restraining order or similar judicial or
nonjudicial sanction limiting or otherwise materially and adversely affecting
any Work which has commenced in connection with any Sub-Loan under which Lender
has made a Construction Advance, other business operations in respect of any
Mortgaged Property or Sub-Loan Collateral, or the enforcement of Lender’s
remedies and such order or other court sanction shall continue for twenty (20)
days provided that Borrower shall be entitled to cure such failure for a period
of twenty (20) days and if such failure cannot be completed within the twenty
(20) day period, notwithstanding Borrower’s diligent efforts to do so, then
Borrower shall have an additional twenty (20) days to complete such cure (for a
total of forty (40) days to cure), provided that Borrower is diligently seeking
to cure such default within the additional twenty (20) day period.

          19.15. Violation of Negative Covenants. Borrower violates any negative
covenant set forth in Section 14 not cured within the cure period set forth in
Section 19.2.

          19.16. Deficiency. In Lender’s good faith opinion, the cost of
completing the applicable Work in accordance with the applicable Specifications
exceeds the total amount set forth in the applicable Sub-Loan Cost Certificate,
and Borrower has failed to make arrangements satisfactory to Lender within ten
(10) days after notice from Lender for the payment of such additional costs.

          19.17. Abandonment or Cessation of Construction. Prior to completion,
the Work with respect to any Sub-Loan (pursuant to which Lender has made a
Construction Advance) which is commenced shall be abandoned or shall cease for
any reason (unless an event of Force Majeure as defined in Section 11.21 has
occurred) and not be

76

--------------------------------------------------------------------------------




resumed within thirty (30) days thereafter and same materially and adversely
affects Borrower’s ability to repay the Sub-Loan.

          19.18. Lien Against Sub-Loan Collateral. Other than Permitted Liens
and Encumbrances, if Borrower grants any Lien upon any of the Sub-Loan
Collateral or Borrower grants any Lien against any part of the Mortgaged
Property or Sub-Loan Collateral unless otherwise approved by Lender in writing.

          19.19. Unauthorized Work. Borrower shall, without Lender’s prior
written consent, undertake or contract for Work outside of or beyond the scope
of the Specifications other than pursuant to change orders permitted pursuant to
Section 11.3 of this Agreement or the provisions of any Sub-Loan Agreement which
action is not cured within the cure period set forth in Section 19.2.

          19.20. Breach. Any violation or breach shall occur in any agreement,
covenant or restriction affecting title to the Applicable Resort not cured
within the cure period set forth in Section 19.2.

          19.21. Criminal Proceedings. The indictment of Borrower or Guarantor
under any criminal statute, or the commencement of criminal or civil proceedings
against Borrower or Guarantor pursuant to which statute or proceedings the
penalties or remedies sought or available include forfeiture of any Sub-Loan
Collateral, or Borrower or Guarantor engages or participates in any “check
kiting” activity regardless of whether a criminal investigation has been
commenced.

          19.22. Bonding Requirements. To the extent applicable, Borrower fails
to maintain any applicable payment, performance and completion bonds
satisfactory in form, content and amount and with a bonding company satisfactory
to Lender guarantying the completion, development and furnishing of the
Applicable Phase or Applicable Resort as required by Lender and in accordance
with the terms and conditions of this Agreement and any Sub-Loan Agreement.

          19.23. Permits. Any building permit required for the applicable Work
shall be revoked or suspended or shall lapse, or if any building or other permit
or license shall be conditional in nature and Borrower shall fail to punctually
satisfy the conditions so as to prevent its validity, and such revocation,
suspension, lapse or failure to satisfy continues uncured for a period of thirty
(30) days or such longer period not to exceed ninety (90) days if Borrower is
proceeding diligently to complete such cure.

          19.24. Fraud. If Borrower or Guarantor takes or is in the process of
taking any action which Lender shall deem to be intended to (i) defraud any of
their creditors, including, without limitation, Lender, (ii) convert all or any
portion of the Sub-Loan Collateral, or (iii) intentionally violate or circumvent
any Legal Requirements material to their respective businesses.

          19.25. Suspension of Sales. The issuance of any stay order, cease and
desist order, injunction, temporary restraining order, notice of violation of
any law, ordinance or regulation or other judicial or nonjudicial sanction
limiting or materially affecting any

77

--------------------------------------------------------------------------------




Timeshare Interest marketing or sales activities in respect of the Applicable
Phase or Applicable Resort or any portion of the Mortgaged Property or Sub-Loan
Collateral or suspending Work on any portion of the Applicable Phase or
Applicable Resort or the Mortgaged Property, which order, injunction, notice of
violation or sanction is not terminated or dissolved within the cure period set
forth in Section 19.2.

          19.26. Insolvency. Borrower or Guarantor becomes insolvent or
otherwise generally unable to pay its respective debts as and when they become
due or payable.

          19.27. Encroachments and Permits. If all or any portion of any of the
construction of improvements for any Applicable Phase or Applicable Resort
(excluding common areas) encroach (without consent) in any material respects not
indicated on the applicable As-Built Survey, upon any street or road, setback,
or easement or upon any adjoining property, or violate in any material respects
any Legal Requirements, or of any governmental or quasi-governmental authority,
or any zoning setback line; or if any building permit(s) or any permit, license,
approval or consent from any Governmental Agency shall be revoked or suspended
or shall lapse, and after receipt of written notice to such effect Borrower or
Guarantor fails to punctually satisfy the conditions so as to prevent its
invalidity and any such breach is not cured within the cure period in Section
19.2.

          19.28. Material Adverse Change. A material adverse change in the value
of any of the Sub-Loan Collateral or the Mortgaged Property or in the financial
condition of Borrower or Guarantor has occurred as determined by Lender in its
reasonable discretion.

          19.29. Cessation of Business. Any cessation of a material part of the
operation of the applicable Mortgaged Property or Sub-Loan Collateral and if
such business shall not be resumed within ten (10) days after such cessation,
unless the cessation is due to a Force Majeure event. Notwithstanding the
foregoing, Borrower may cease on-site sales and marketing operations at an
Applicable Resort as long as the subject Timeshare Interests continue to be sold
at other sales centers of Borrower.

SECTION 20. TERMINATION OF OBLIGATION TO ADVANCE/REMEDIES.

           20.1. Termination of Obligation to Advance. Should an Event of
Default occur and be continuing, Lender may, with or without proceeding with any
sale or foreclosure or demanding payment or performance of the Obligations,
without notice, terminate Lender’s further performance under this Agreement, all
Sub-Loan Agreements Sub-Loan Documents and any other agreement or agreements
between Lender and Borrower, including, without limitation, any commitment of
Lender to lend under this Agreement or any Sub-Loan Agreements in their
entirety, or any portion of any such commitment, to the extent Lender shall deem
appropriate, without notice and without further liability or obligation by
Lender.

78

--------------------------------------------------------------------------------




          20.2.  Remedies. At the option of the Lender, upon the occurrence of
an Event of Default and at any time while such Event of Default is continuing,
Lender may in its sole discretion take one or more of the following actions:

                    (a)          Acceleration. Without demand or notice of any
nature whatsoever, declare the Obligations under one or more or all Sub-Loan
Agreements, immediately due and payable, whereupon the same shall be due and
payable.

                    (b)          Judgment. Reduce Lender’s claim to judgment,
foreclose or otherwise enforce Lender’s Lien and security interest in all or any
part of the Sub-Loan Collateral by any available judicial or other procedure
under law. Lender’s right to sue and recover a judgment either before, after or
during the pendency of any proceeding for the enforcement of any Lien in favor
of Lender, including without limitation the Sub-Loan Mortgage and the right of
Lender to recover such judgment shall not be affected by any taking, possession
or foreclosure sale hereunder or by the exercise of any other right, power or
remedy for the enforcement of the terms of any Lien in favor of Lender,
including without limitation the applicable Sub-Loan Mortgage, or the
foreclosure of the Lien thereof with respect to one or more or all Sub-Loans.

                    (c)          Termination of Obligation to Grant Partial
Release. Lender may in its sole discretion stop granting any partial releases
from the Lien of any or all Sub-Loan Mortgage.

                    (d)          Foreclosure. Whether or not Lender takes
possession of the Sub-Loan Collateral, Lender may proceed to foreclose any or
all of the Sub-Loan Mortgages and to sell the property encumbered by any or all
Sub-Loan Mortgages in its entirety or in separate parcels, under the judgment or
decree of a court or courts of competent jurisdiction and to pursue any other
remedy available to it, all as Lender shall deem appropriate. Upon commencement
of suit or foreclosure of any Sub-Loan Mortgage, Obligations, if not previously
accelerated and declared due, shall be immediately due and payable. Upon any
foreclosure sale pursuant to judicial proceedings, Lender may bid for and
purchase all or any portion of the property encumbered by any Sub-Loan Mortgage
and, upon compliance with the terms of sale, may hold, retain and possess and
dispose of such property.

          In case of a foreclosure sale under any or all of the Sub-Loan
Mortgages and of the application of the proceeds of sale to the payment of the
Obligations, Lender shall be entitled to enforce payment of and to receive all
Obligations then remaining due and unpaid, and Lender shall be entitled to
recover judgment for any portion of the Obligations remaining unpaid, with
interest.

          Borrower agrees, to the full extent that it may lawfully so agrees,
that no recovery of any such judgment by Lender and no attachment or levy of any
execution upon any such judgment upon any of the Sub-Loan Collateral or upon any
other property shall in any manner or to any extent affect the Lien of any
Sub-Loan Mortgage or any part thereof or any lien, rights, powers or remedies of
Lender hereunder, and such lien, rights, powers and remedies shall continue
unimpaired.

79

--------------------------------------------------------------------------------




                    (e)          Lender’s Right to Take Possession Operate and
Apply Income.

                                  (i)          Upon Lender’s demand, Borrower
shall forthwith surrender to Lender the actual possession of the Mortgaged
Property and, to the extent permitted by law, Lender may enter and take
possession of all the Mortgaged Property and Sub-Loan Collateral and may exclude
Borrower and its agents and employees wholly therefrom and may have joint access
with Borrower to Borrower’s books, papers and accounts related to the Applicable
Resort. If Borrower fails to surrender or deliver all or any portion of the
Mortgaged Property and Sub-Loan Collateral to Lender upon demand, Lender may
obtain a judgment or decree conferring on Lender the right to immediate
possession or requiring Borrower to deliver immediate possession of all or part
of the Mortgaged Property and Sub-Loan Collateral to Lender, and Borrower hereby
specifically consents to the entry of such a judgment or decree.

                                  (ii)           Upon every such entering upon
or taking of possession, Lender may hold, store, use, operate, manage and
control the Mortgaged Property and Sub-Loan Collateral and conduct Borrower’s
business thereon and, from time to time do any of the following things as Lender
may from time to time deem necessary, appropriate or desirable:

                                                (A)          make all
maintenance, repairs, renewals, replacements, additions and improvements
necessary and proper to the Mortgaged Property and Sub-Loan Collateral and
purchase or otherwise acquire additional fixtures, personalty and other
property;

                                                (B)            insure, manage
and operate the Mortgaged Property and Sub-Loan Collateral and exercise all of
the rights and powers of Borrower (in Lender’s name or otherwise) with respect
to the insurance, management and operation of the Mortgaged Property;

                                                 (C)          enter into any and
all agreements with respect to the exercise by others of any of the powers
herein granted to Lender;

                                                 (D)          perform or cause
to be performed any and all work and labor necessary to complete the applicable
Work in connection with any Sub-Loan which has been commenced in accordance with
the Specifications; and

                                                 (E)          disburse that
portion of any of the applicable Sub-Loan proceeds not previously disbursed
(including any retainage) to the extent necessary to complete the Work which has
been commenced in accordance with the Specifications, and if such completion
requires a larger sum than the remaining undisbursed portion of the Applicable
Sub-Loan, disburse such additional funds, all of which funds so disbursed by
Lender shall be deemed to have been disbursed to Borrower and shall be secured
by the Sub-Loan Collateral. For this purpose, Borrower hereby constitutes and
appoints Lender its true and lawful attorney-in-fact with full power of
substitution to complete the Work in Borrower’s name and hereby empowers Lender
as said attorney-in-fact to take all actions necessary in connection therewith,

80

--------------------------------------------------------------------------------




including but not limited to the following: (i) to use any funds of Borrower,
including any balance which may be held in escrow and any funds which may remain
unadvanced hereunder, for the purpose of completing the Work in the manner
called for by the Specifications; (ii) to make such additions and changes and
corrections in the Specifications which shall be necessary or desirable to
complete the Work in substantially the manner contemplated by the applicable
Specifications; (iii) to employ such contractors, subcontractors, agents,
architects, engineers and inspectors as shall be required for said purposes;
(iv) to pay, settle or compromise all existing or future bills and claims which
are or may be liens against the Mortgaged Property or Sub-Loan Collateral or
which may be necessary or desirable for the completion of the Work or the
clearance of title to the Mortgaged Property; (v) to execute all applications
and certificates in Borrower’s name which may be required by any Sub-Loan
Construction Contract; and (vi) to do any and every act with respect to the
Mortgaged Property and Sub-Loan Collateral which Borrower may do in its own
behalf. Such power of attorney shall be deemed to be a power coupled with an
interest which cannot be revoked by death or otherwise. Said attorney-in-fact
shall also have power to prosecute and defend all actions or proceedings in
connection with the Mortgaged Property and Sub-Loan Collateral and to take such
action and require such performance as it deems necessary. In accordance
therewith, Borrower hereby assigns and quitclaims to Lender all sums to be
advanced hereunder, including retainage and any sums in escrow, conditioned upon
the use of said sums, if any, for the completion of the Work.

                              (iii)          Lender may collect and receive all
the income, revenues, rents, issues and profits of the Applicable Resort,
including those past due as well as those accruing thereafter. Lender shall
apply such sums received by Lender, first to the payment of accrued interest and
then to the payment of principal and all other sums or indebtedness that may be
due hereunder, after deducting therefrom:

                                             (A)          All expenses of
taking, holding, managing and operating the Mortgaged Property and Sub-Loan
Collateral (including compensation for the services of all persons employed for
such purposes);

                                             (B)          The cost of all such
maintenance, repairs, renewals, replacements, additions, betterments,
improvements, purchases and acquisitions;

                                             (C)          The cost of insurance;

                                             (D)          Such taxes,
assessments and other charges, as Lender may determine to pay;

                                             (E)          Other proper charges
upon the Applicable Resort or any part thereof; and

                                             (F)          The reasonable
compensation, expenses and disbursements of the attorneys and agents of Lender,
including attorneys’ fees and costs for any appeal.

81

--------------------------------------------------------------------------------




                                   (iv)          If an Event of Default giving
rise to pursuit of the foregoing remedy shall have been cured, Lender may, at
its option, surrender possession of the Mortgaged Property and Sub-Loan
Collateral to Borrower, its successors or assigns; provided however, that
Lender’s right to take possession and to pursue any other remedies hereunder or
under any of the applicable Sub-Loan Documents shall exist if any subsequent
Event of Default shall occur.

                    (f)          Sale of Sub-Loan Collateral. After
notification, if any, provided for in Section 20.3, sell or otherwise dispose
of, at the office of Lender, or elsewhere, as chosen by Lender, all or any part
of the Sub-Loan Collateral, and any such sale or other disposition may be as a
unit or in parcels, by public or private proceedings, and by way of one or more
contracts (it being agreed that the sale of any part of the Sub-Loan Collateral
shall not exhaust Lender’s power of sale, but sales may be made from time to
time until all of the Sub-Loan Collateral has been sold or until the
Obligations, have been paid in full and fully performed), and at any such sale
it shall not be necessary to exhibit the Sub-Loan Collateral. Borrower hereby
acknowledges and agrees that a private sale or sales of the Sub-Loan Collateral,
after notification as provided for in Section 20.3, shall constitute a
commercially reasonable disposition of the Sub-Loan Collateral sold at any such
sale or sales, and otherwise, commercially reasonable action on the part of
Lender.

                    (g)          Retention of Sub-Loan Collateral/Purchase of
Sub-Loan Collateral. At its discretion, retain such portion of the Sub-Loan
Collateral as shall aggregate in value to an amount equal to the outstanding
Obligations, in satisfaction of the Obligations, whenever the circumstances are
such that Lender is entitled and elects to do so under applicable law. Lender
may also buy the Sub-Loan Collateral at any public or private sale.

                    (h)          Receiver. As a matter of strict right and
without regard to the value or occupancy of the Mortgaged Property, apply by
appropriate procedures for the appointment of a receiver who will enter upon and
take possession of the Mortgaged Property, collect the rents and profits
therefrom and apply the same as the court may direct. The receiver shall have
all the rights and powers permitted under the laws of the Applicable
Jurisdiction. All costs and expenses (including receiver’s fees, reasonable
attorneys fees and costs, including reasonable attorneys’ fees and costs
incurred as a result of any appeal, and agents compensation) incurred in
connection with the appointment of a receiver shall be secured by the Sub-Loan
Collateral. The right to enter and take possession of the Mortgaged Property, to
manage and operate the same and to collect the rents, issues and profits thereof
(whether by a receiver or otherwise) shall be cumulative to any other right or
remedy hereunder or afforded by law and may be exercised by Lender concurrently
therewith or independently thereof Lender shall be liable to account only for
such rents, issues and profit actually received by Lender. Notwithstanding the
appointment of any receiver, trustee or other custodian, Lender shall be
entitled, as pledgee, to the possession or control of any cash or other
instruments, at the time held by or payable or deliverable under the terms of
this Agreement, any Sub-Loan Agreement or any other Sub-Loan Document to Lender.
Borrower hereby consents to any such appointment. Lender may also apply by

82

--------------------------------------------------------------------------------




appropriate judicial proceedings for appointment of a receiver for the Sub-Loan
Collateral, or any part thereof, and Borrower hereby consents to any such
appointment.

                    (i)          Exercise of Other Rights. Lender shall have all
the rights and remedies of a secured party under the Uniform Commercial Code and
other legal and equitable rights to which it may be entitled, and may exercise
any and all other rights or remedies afforded by this Agreement, any Sub-Loan
Agreement or by the other Sub-Loan Documents as Lender shall deem appropriate,
at law, in equity or otherwise, including, but not limited to, the right to
bring suit or other proceeding, either for specific performance of any covenant
or condition contained in this Agreement, any Sub-Loan Agreement or by the other
Sub-Loan Documents or in aid of the exercise of any right or remedy granted to
Lender in this Agreement, any Sub-Loan Agreement or by the other Sub-Loan
Documents. Lender shall also have the right to require Borrower to assemble any
of the Sub-Loan Collateral not in Lender’s possession, at Borrower’s expense,
and make it available to Lender at a place to be determined by Lender which is
reasonably convenient to both parties, and Lender shall have the right to take
immediate possession of all of the Sub-Loan Collateral, and may enter the
Mortgaged Property or any of the premises of Borrower or wherever the Sub-Loan
Collateral shall be located, with or without process of law wherever the
Sub-Loan Collateral may be, and, to the extent such premises are not the
property of Lender, to keep and store the same on said premises until sold (and
if said premises shall be the property of Borrower, Borrower agrees not to
charge Lender for use and occupancy, rent, or storage of the Sub-Loan
Collateral, for a period of at least ninety (90) days after sale or disposition
of the Sub-Loan Collateral).

          20.3. Notice of Sale of Personal Property Sub-Loan Collateral.
Reasonable notification of time and place of any public sale of the Sub-Loan
Collateral or reasonable notification of the time after which any private sale
or other intended disposition of the Sub-Loan Collateral is to be made shall be
sent to Borrower and to any other person entitled under the Uniform Commercial
Code to notice; provided however, that if the Sub-Loan Collateral threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, Lender may sell or otherwise dispose of the Sub-Loan Collateral without
notification, advertisement or other notice of any kind. It is agreed that
notice sent not less than ten (10) calendar days prior to the taking of the
action to which such notice relates is reasonable notification and notice for
the purposes of this Section 20.3. Lender shall have the right to bid at any
public or private sale on its own behalf. Out of money arising from any such
sale, Lender shall retain an amount equal to all costs and charges, including
attorneys’ fees for advice, counsel or other legal services or for pursuing,
reclaiming, seeking to reclaim, taking, keeping, removing, storing and
advertising such Sub-Loan Collateral for sale, selling same and any and all
other charges and expenses in connection therewith and in satisfying any prior
Liens thereon. Any balance shall be applied upon the Obligations, and in the
event of deficiency, Borrower shall remain liable to Lender. In the event of any
surplus, such surplus shall be paid to Borrower or to such other Persons as may
be legally entitled to such surplus. If, by reason of any suit or proceeding of
any kind, nature or description against Borrower, or by Borrower or any other
party against Lender, which in Lender’s sole discretion makes it advisable for
Lender to seek counsel for the protection and

83

--------------------------------------------------------------------------------




preservation of its security interest, or to defend its own interest, such
expenses and counsel fees shall be allowed to Lender and the same shall be made
a further charge and Lien upon the Sub-Loan Collateral.

                    In view of the fact that federal and state securities laws
may impose certain restrictions on the methods by which a sale of Sub-Loan
Collateral comprised of securities may be effected after an Event of Default,
Borrower agrees that upon the occurrence or existence of an Event of Default,
Lender may, from time to time, attempt to sell all or any part of such Sub-Loan
Collateral by means of a private placement to the extent permitted by law
restricting the bidding and prospective purchasers to those who will represent
and agree that they are purchasing for investment only and not for, or with a
view to, distribution. In so doing, Lender may solicit offers to buy such
Sub-Loan Collateral, or any part of it for cash, from a limited number of
investors deemed by Lender, in its reasonable judgment, to be responsible
parties who might be interested in purchasing the Sub-Loan Collateral, and if
Lender solicits such offers from not less than two (2) such investors, then the
acceptance by Lender of the highest offer obtained therefrom shall be deemed to
be a commercially reasonable method of disposition of such Sub-Loan Collateral.

          20.4. Application of Sub-Loan Collateral; Termination of Agreements.
Upon the occurrence of any Event of Default until cured (if applicable) and the
cure accepted by Lender, Lender may, with or without proceeding with such sale
or foreclosure or demanding payment or performance of the Obligations, without
notice, terminate Lender’s further performance under this Agreement, any
Sub-Loan Agreement or any other agreement or agreements between Lender and
Borrower, without further liability or obligation by Lender, and may also, at
any time, appropriate and apply against any Obligations any and all Sub-Loan
Collateral in its possession, any and all balances, credits, deposits, accounts,
reserves, indebtedness or other moneys due or owing to Borrower held by Lender
hereunder or under any other financing agreement or otherwise, whether accrued
or not. Neither such termination, nor the termination of this Agreement or any
Sub-Loan Agreement by lapse of time, the giving of notice or otherwise, shall
absolve, release or otherwise affect the liability of Borrower in respect of
transactions prior to such termination, or affect any of the Liens, security
interests, rights, powers and remedies of Lender, but they shall, in all events,
continue until all of the Obligations are satisfied.

          20.5. Suits to Protect the Mortgaged Property and Sub-Loan Collateral.
Lender shall have power to: (a) institute and maintain such suits and
proceedings as it may deem expedient to prevent any impairment of the Mortgaged
Property and Sub-Loan Collateral by any acts which may be unlawful or which
violate this Agreement, any Sub-Loan Agreement or any of the Sub-Loan Documents;
(b) preserve or protect Lender’s interest in the Mortgaged Property and Sub-Loan
Collateral and in the income, revenues, rents and profits arising therefrom; and
(c) restrain the enforcement of or compliance with any legislation or other
government enactment, rule or order that may be unconstitutional or otherwise
invalid, if the enforcement of or compliance with such enactment, rule or order
would impair Lender’s security. All payments made or costs or expenses incurred
by Lender in connection with this paragraph, including reasonable

84

--------------------------------------------------------------------------------




attorneys’ fees and costs, whether or not suit is filed and, if filed, for all
appeals, shall be secured by the Sub-Loan Collateral and shall be immediately
repaid by Borrower to Lender on demand, with interest thereon from the date
incurred until the date repaid by Borrower at the Default Rate for the
Applicable Sub-Loan.

          20.6. Rights of Lender Regarding Sub-Loan Collateral. In addition to
all other rights possessed by Lender, Lender, at its option, may from time to
time after there shall have occurred an Event of Default, and so long as such
Event of Default remains uncured, at its sole discretion, take any or all of the
following actions:

                    (a)          Transfer all or any part of the Sub-Loan
Collateral into the name of Lender or its nominee;

                    (b)          Take control of any proceeds of any of the
Sub-Loan Collateral; and

                    (c)          Extend or renew the Sub-Loan and grant
releases, compromises or indulgences with respect to the Obligations, any
portion thereof, any extension or renewal thereof, or any security therefor, to
any obligor hereunder or thereunder.

          20.7. Waiver of Appraisement Valuation, Stay, Extension and Redemption
Laws. To the extent permitted by law, Borrower agrees upon the occurrence of an
Event of Default, neither Borrower nor anyone claiming by, through or under
Borrower, shall set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension or redemption laws now or hereafter in force, in
order to prevent or hinder the enforcement or foreclosure of any of the Liens in
favor of Lender, including without limitation any Sub-Loan Mortgage, or the
final and absolute sale of the property encumbered by the Sub-Loan Mortgage or
the final and absolute possession of the property encumbered by the Sub-Loan
Mortgage by the purchasers in foreclosure, and Borrower, for itself and for all
who may at any time claim through or under it, hereby waives to the full extent
that it may lawfully do so the benefit of all such laws and any and all right to
have the assets comprising the property encumbered by the Sub-Loan Mortgage
marshaled upon any foreclosure and Borrower agrees that the property encumbered
by the Sub-Loan Mortgage may be sold in its entirety.

                    Any money collected by Lender or received by Lender
following pursuit by Lender of any remedy hereunder, under any Sub-Loan
Agreement or under any of the Sub-Loan Documents shall be applied to the payment
of the compensation, expenses, costs and disbursements of the agents and
attorneys of Lender, to the payment of the amounts of accrued interest and
principal and any other amount due and unpaid under the Sub-Loan, and to the
payment of all other Obligations, in such order as Lender may determine.

          20.8. Delegation of Duties and Rights. Lender may execute any of its
duties and/or exercise any of its rights or remedies under this Agreement, any
Sub-Loan Agreement or under any Sub-Loan Documents by or through its officers,
directors, employees, attorneys, agents or other representatives.

85

--------------------------------------------------------------------------------




          20.9. Lender Not in Control. None of the covenants or other provisions
contained in this Agreement, any Sub-Loan Agreement, or in any Sub-Loan Document
shall give Lender the right or power to exercise control over the affairs and/or
management of Borrower or Guarantor or either of their Affiliates.

          20.10. Waivers. The acceptance by Lender at any time and from time to
time of partial payments of the Obligations shall not be deemed to be a waiver
of any Event of Default then existing. No waiver by Lender of any Event of
Default shall be deemed to be a waiver of any other or subsequent Event of
Default. No delay or omission by either party in exercising any right or remedy
under any of the Sub-Loan Documents shall impair such right or remedy or be
construed as a waiver thereof or an acquiescence therein, nor shall any single
or partial exercise of any such right or remedy preclude other or further
exercise thereof, or the exercise of any other right or remedy under any of the
Sub-Loan Documents or otherwise. Further, except as otherwise expressly provided
in this Agreement, any Sub-Loan Agreement or any other Sub-Loan Documents or by
any Legal Requirements, Borrower and each and every surety, endorser, guarantor
and other party liable for the payment or performance of all or any portion of
the Obligations, severally waive notice of the occurrence of any Event of
Default, presentment and demand for payment, protest, and notice of protest,
notice of intention to accelerate, acceleration and nonpayment, and agree that
their liability shall not be affected by any renewal or extension in the time of
payment of the Obligations, or by any release or change in any security for the
payment or performance of the Obligations, regardless of the number of such
renewals, extensions, releases or changes.

          If Lender: (a) grants forbearance or an extension of time for the
payment of any sums secured by the Sub-Loan Collateral; (b) takes other or
additional security for the payment of the Obligations; (c) waives or does not
exercise any right granted in this Agreement, any Sub-Loan Agreement or any of
the Sub-Loan Documents; (d) releases any part of the Sub-Loan Collateral from
the Lien in favor of Lender or otherwise changes any of the terms of this
Agreement, any Sub-Loan Agreement or any of the Sub-Loan Documents; (e) consents
to the filing of any map, plat or replat of the Mortgaged Property; (f) consents
to the granting of any easement on the Mortgaged Property; or (g) makes or
consents to any agreement subordinating Lender’s Lien against any of the
Sub-Loan Collateral, any such act or omission by Lender shall not release,
discharge, modify, change or affect Borrower’s original liability under this
Agreement, any Sub-Loan Agreement or any of the Sub-Loan Documents or otherwise,
or the original liability of any maker, general partner, co-signer, endorser,
surety or guarantor nor shall any such act or omission preclude Lender from
exercising any right, power or privilege granted in this Agreement, any Sub-Loan
Agreement or any Sub-Loan Document in the event of any other concurrent or
subsequent default, nor (except as otherwise expressly provided in an instrument
or instruments executed by Lender) shall Lender’s Lien against any of the
Sub-Loan Collateral be altered thereby.

          Upon the sale or transfer by operation of law or otherwise of all or
any part of the Sub-Loan Collateral, Lender, without further notice, is
authorized and empowered to deal with any such transferee as fully and to the
same extent as it might deal with

86

--------------------------------------------------------------------------------




Borrower, without in any way waiving, releasing or discharging any of Borrower’s
liabilities or obligations hereunder.

          BORROWER HEREBY WAIVES ALL NOTICES (EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREUNDER) WITH RESPECT TO ANY LOSSES, DAMAGES, LIABILITIES, SUITS,
COSTS AND EXPENSES, AND ALL OTHER DEMANDS WHATSOEVER HEREBY INDEMNIFIED, AND
AGREES THAT ITS OBLIGATIONS UNDER THIS AGREEMENT, ANY SUB-LOAN AGREEMENT OR THE
SUB-LOAN DOCUMENTS SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCES, WHETHER OR NOT
REFERRED TO ABOVE, WHICH MIGHT OTHERWISE CONSTITUTE LEGAL OR EQUITABLE
DISCHARGES OF ITS OBLIGATIONS HEREUNDER.

          IF A COURT OF COMPETENT JURISDICTION SHOULD DETERMINE THAT BORROWER IS
ENTITLED TO RECOVER DAMAGES FROM LENDER FOR ANY REASON OR UPON ANY CAUSE, CLAIM
OR COUNTERCLAIM, IN CONNECTION WITH THE ANY SUB-LOAN OR THE TRANSACTIONS
PROVIDED FOR OR CONTEMPLATED PURSUANT TO THIS AGREEMENT, ANY SUB-LOAN AGREEMENT
OR THE OTHER SUB-LOAN DOCUMENTS, BORROWER STIPULATES AND AGREES THAT ANY SUCH
DAMAGES OR AWARDS SHALL NOT INCLUDE CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES.
IN THE EVENT THE FOREGOING PROVISION IS NOT ENFORCED BY THE COURTS, THEN
BORROWER AGREES THAT BORROWER’S SOLE REMEDY FOR ANY CAUSE, CLAIM OR COUNTERCLAIM
WILL BE TO RECOVER COMPENSATORY DAMAGES IN CONNECTION WITH ANY SUB-LOAN AND
SHALL NOT INCLUDE PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGES.

          20.11. Cumulative Rights. All rights and remedies available to Lender
under this Agreement, any Sub-Loan Agreement or any of the other Sub-Loan
Documents shall be cumulative of and in addition to all other rights and
remedies granted to Lender under this Agreement, any Sub-Loan Agreement or any
of the other Sub-Loan Documents, at law or in equity, whether or not the
Applicable Sub-Loan is due and payable and whether or not Lender shall have
instituted any suit for collection or other action in connection with this
Agreement, any Sub-Loan Agreement or any of the other Sub-Loan Documents.

          20.12. Expenditures by Lender. Any sums expended by or on behalf of
Lender pursuant to the exercise of any right or remedy provided herein, and all
expenses payable by Borrower under any provision of this Agreement, any Sub-Loan
Agreement or any of the other Sub-Loan Documents shall become part of the
Obligations, shall be paid by Borrower to Lender upon demand and shall bear
interest at the Default Rate for the Sub-Loan, from the date of such expenditure
until the date repaid.

          20.13. Diminution in Value of Sub-Loan Collateral. Lender shall not
have any liability or responsibility whatsoever for any diminution or loss in
value of any of the Sub-Loan Collateral, excluding Lender’s gross negligence or
intentional wrongful acts.

87

--------------------------------------------------------------------------------




          20.14. Discontinuance of Proceedings. If Lender proceeds to enforce
any right or remedy under this Agreement, any Sub-Loan Agreement or any of the
other Sub-Loan Documents by foreclosure, entry or otherwise and such proceedings
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to Lender, then Borrower and Lender shall be restored to
their former positions and rights hereunder and all rights, powers and remedies
of Lender shall continue as if no such proceeding occurred.

SECTION 21. PARTIAL RELEASES; OTHER RELEASES.

          At Borrower’s cost and expense, Lender agrees to execute, from time to
time, releases from the Lien of the Sub-Loan Mortgage, in form and substance
acceptable to Lender and Borrower, of Timeshare Interests and related Sub-Loan
Collateral in connection with the bona fide sale of such Timeshare Interests as
permitted hereunder (“Released Property”), upon the written request of Borrower,
provided that:

                     (a)          No Event of Default or Default shall exist;

                     (b)          For each Timeshare Interest to be released,
Borrower pays to Lender, the required Release Payments;

                     (c)          All costs incident to the preparation and
recording of the release documents shall be paid by Borrower;

                     (d)          Borrower shall execute such documents as
Lender reasonably requests to evidence satisfaction of all conditions of the
release set forth herein and shall provide Lender with copies of all documents
and information reasonably requested by Lender regarding the sale of each
Timeshare Interest; and

                     (e)          Borrower’s escrow agent (if any) and Lender
shall have agreed upon mutually acceptable escrow instructions setting forth the
logistical arrangements for the release of each Timeshare Interest at settlement
of the sale thereof.

          In addition, at Borrower’s cost and expense, Lender agrees to execute,
from time to time, releases from the Lien of the Sub-Loan Mortgage, in form and
content (consistent with Schedule 21 attached hereto) or as otherwise
appropriate in the jurisdiction which said Sub-Loan Collateral is located, of
certain furniture, fixtures and equipment being conveyed by Borrower to the
Applicable Association as provided for in the Applicable Declaration, Sub-Loan
Collateral subject to any UCC financing statement which is to be partially
released or of such other items of personal or real property as may be requested
by the applicable Governmental Agency in connection with the approval of the
Applicable Phase or Applicable Resort.

          At such time as the Obligations for any Sub-Loan have been paid in
full, this Agreement only as it relates to such Sub-Loan Collateral and the
Applicable Sub-Loan Agreement shall be terminated and of no further force or
effect, Lender will, at Borrower’s cost and expense, execute and deliver to
Borrower such releases, termination statements and such other agreements as
Borrower may reasonably

88

--------------------------------------------------------------------------------




request to evidence the release and termination of any and all Liens granted by
Borrower in favor of Lender against the applicable Sub-Loan Collateral.

SECTION 22. CERTAIN RIGHTS OF LENDER.

          22.1. Protection of Sub-Loan Collateral. Lender may at any time and
from time to time take such actions as Lender deems necessary or appropriate to
protect Lender’s Liens and security interests in and to preserve the Sub-Loan
Collateral, and to establish, maintain and protect the enforceability of
Lender’s rights with respect thereto, all at the expense of Borrower. Borrower
agrees to cooperate fully with all of Lender’s efforts to preserve the Sub-Loan
Collateral and Lender’s Liens, security interests and rights and will take such
actions to preserve the Sub-Loan Collateral and Lender’s Liens, security
interests and rights as Lender may direct, including, without limitation, by
promptly paying upon Lender’s demand therefor, all documentary stamp taxes or
other taxes that may be or may become due in respect of any of the Sub-Loan
Collateral. All of Lender’s expenses of preserving the Sub-Loan Collateral and
its liens and security interests and rights therein shall be added to the
Obligations.

          22.2. Performance by Lender. If Borrower fails to perform any
agreement contained herein not cured within any applicable cure period, Lender
may itself perform, or cause the performance of, such agreement, and the
expenses of Lender incurred in connection therewith shall be payable by Borrower
under Section 22.5 below. In no event, however, shall Lender have any obligation
or duties whatsoever to perform any covenant or agreement of Borrower contained
herein in any Sub-Loan Agreement or in any of the Sub-Loan Documents, Applicable
Timeshare Documents or Applicable Resort Contracts, and any such performance by
Lender shall be wholly discretionary with Lender. The performance by Lender, of
any agreement or covenant of Borrower on any occasion shall not give rise to any
duty on the part of Lender to perform any such agreements or covenants on any
other occasion or at any time unless and until Lender acquires such asset. In
addition, Borrower acknowledges that Lender shall not at any time or under any
circumstances whatsoever have any duty to Borrower or to any third party to
exercise any of Lender’s rights or remedies hereunder.

          22.3. No Liability of Lender. Neither the acceptance of this Agreement
or any Sub-Loan Agreement by Lender, nor the exercise of any rights hereunder by
Lender, shall be construed in any way as an assumption by Lender of any
obligations, responsibilities or duties of Borrower arising in connection with
the Mortgaged Property or under this Agreement, any Sub-Loan Agreement or any of
the Sub-Loan Documents or applicable condominium act or timeshare act, or under
any of the Applicable Resort Contracts, or in connection with any other business
of Borrower, or the Sub-Loan Collateral, or otherwise bind Lender to the
performance of any obligations with respect to the Mortgaged Property or the
Sub-Loan Collateral; it being expressly understood that, unless and until Lender
acquires title to such Mortgaged Property, Lender shall not be obligated to
perform, observe or discharge any obligation, responsibility, duty, or liability
of Borrower with respect to the Mortgaged Property or any of the Sub-Loan
Collateral, or under this Agreement, any Sub-Loan Agreement or under any of the
Sub-Loan Documents, the condominium act or the timeshare act or under any of the

89

--------------------------------------------------------------------------------




Applicable Resort Contracts, including, but not limited to, appearing in or
defending any action, expending any money or incurring any expense in connection
therewith.

          22.4. Right to Defend Action Affecting Security. Lender may, at
Borrower’s expense, appear in and defend any action or proceeding at law or in
equity which Lender in good faith believes may affect the value of the Sub-Loan
Collateral, the Work and of the Mortgaged Property the Liens granted under this
Agreement or any Sub-Loan Agreement.

          22.5. Indemnities, Sub-Loan Costs and Expenses. All indemnities,
Sub-Loan Costs and other expenses payable by Borrower under any provision of
this Agreement or any Sub-Loan Agreement shall be part of the Obligations of
Borrower and shall be paid by Borrower to Lender, and shall bear interest at the
primary interest rate as set forth in Section 4.1 hereof or the Default Rate as
applicable for the Sub-Loan from the date of demand until repaid by Borrower.

          22.6. Lender’s Right of Set-Off. Lender shall have the right to
set-off any Sub-Loan Collateral against any Obligations then due and unpaid by
Borrower.

          22.7. No Waiver. No failure or delay on the part of Lender in
exercising any right, remedy or power under this Agreement or any Sub-Loan
Agreement or in giving or insisting upon strict performance by Borrower
hereunder or in giving notice hereunder shall operate as a waiver of the same or
any other power or right, and no single or partial exercise of any such power or
right shall preclude any other or further exercise thereof or the exercise of
any other such power or right. Lender, notwithstanding any such failure, shall
have the right thereafter to insist upon the strict performance by Borrower of
any and all of the terms and provisions of this Agreement or any Sub-Loan
Agreement to be performed by Borrower. The collection and application of
proceeds, the entering and taking possession of the Sub-Loan Collateral, and the
exercise of the rights of Lender contained in this Agreement, any Sub-Loan
Agreement or under any of the Sub-Loan Documents shall not cure or waive any
default, or affect any notice of default, or invalidate any acts done pursuant
to such notice. No waiver by Lender of any breach or default of or by any party
hereunder shall be deemed to alter or affect Lender’s rights hereunder with
respect to any prior or subsequent default.

          22.8. Right of Lender to Extend Time of Payment, Substitute, Release
Security, Etc. Without affecting the liability of any Person or entity including
without limitation, any Purchasers, for the payment of any of the Obligations or
without affecting or impairing Lender’s Lien on the Sub-Loan Collateral, or the
remainder thereof, as security for the Obligations, Lender may from time to
time, without notice: (a) release any Person liable for the payment of any part
of the Obligations; (b) extend the time or otherwise alter the terms of payment
of any part of the Obligations; (c) accept additional security for the
Obligations of any kind, including deeds of trust or mortgages and security
agreements; (d) alter, substitute or release any property securing any part of
the Obligations; (e) realize upon any Sub-Loan Collateral for the payment of all
or any portion of the Obligations in such order and manner as it may deem fit;
or (f) join in any

90

--------------------------------------------------------------------------------




subordination or other agreement affecting this Agreement or any Sub-Loan
Agreement or the Lien or charge thereof.

          22.9. Assignment of Lender’s Interest. Lender shall have the right to
assign, participate or transfer the Sub-Loan and all or any portion of its
rights in or pursuant to this Agreement, any Sub-Loan Agreement or any of the
Sub-Loan Documents, holder or holders of such rights or interests shall be
entitled to the benefits of this Agreement, any Sub-Loan Agreement and the
Sub-Loan Documents. The consent of Borrower shall not be required for any such
assignment, participation or transfer and failure to give notice of any
assignment, participation or transfer shall not affect the validity or
enforceability of this Agreement, any Sub-Loan Document, or subject Lender to
any liability any Sub-Loan. Borrower consents to the dissemination of
information regarding the Obligations, the Sub-Loan, Borrower, Borrower’s
business, and all matters related hereto in connection with any assignment,
participation or sale. In the event that Lender participates or sells its
interest in the Sub-Loan to any other Person, which in Lender’s reasonable
judgment has the financial capability to fund Advances (or its share thereof in
the event of a participation) hereunder, Lender shall have no further
responsibilities or liabilities in connection with the sold or participated
portion of the Sub-Loan, including without limitation the obligation to fund
Advances related to such sold or participated portions, after the date of such
sale or participation. All of such responsibilities and liabilities after the
date of such sale or participation shall be those of the participant or the
purchaser of Lender’s interest.

          22.10. Power of Attorney. Borrower does hereby irrevocably constitute
and appoint Lender as Borrower’s true and lawful agent and attorney-in-fact,
with full power of substitution, for Borrower and in Borrower’s name, place and
stead, or otherwise, to: (a) endorse any checks or drafts payable to Borrower in
the name of Borrower and in favor of Lender; (b) to demand and receive from time
to time any and all property, rights, titles, interests and liens hereby sold,
assigned and transferred, or intended so to be, and to give receipts for same;
(c) from time to time to institute and prosecute in Lender’s own name any and
all proceedings at law, in equity, or otherwise, that Lender may deem proper in
order to collect, assert or enforce any claim, right or title, of any kind, in
and to the property, rights, titles, interests and liens hereby sold, assigned
or transferred, or intended so to be, and to defend and compromise any and all
actions, suits or proceedings in respect of any of the said property, rights,
titles, interests and Liens; (d) during an Event of Default to change any post
office mailing address for purpose of payments to be remitted directly to Lender
with respect to the Sub-Loan Collateral; and (e) generally to do all and any
such acts and things in relation to the Sub-Loan Collateral as Lender shall in
good faith deem advisable. Borrower hereby declares that the appointment made
and the powers granted pursuant to this Section 22.10 are coupled with an
interest and are and shall be irrevocable by Borrower in any manner, or for any
reason, unless and until a release of the same is executed by Lender and duly
recorded in the appropriate office for recordation.

          22.11. Relief from Automatic Stay, Etc. To the fullest extent
permitted by law, in the event Borrower shall make application for or seek
relief or protection under the federal bankruptcy code (“Bankruptcy Code”) or
other Debtor Relief Laws, or in the

91

--------------------------------------------------------------------------------




event that any involuntary petition is filed against Borrower under such
Bankruptcy Code or other Debtor Relief Laws, and not dismissed with prejudice
within forty-five (45) days, the automatic stay provisions of Section 362 of the
Bankruptcy Code are hereby modified as to Lender to the extent necessary to
implement the provisions hereof permitting set-off and the filing of financing
statements or other instruments or documents and Lender shall automatically and
without demand or notice (each of which is hereby waived) be entitled to
immediate relief from any automatic stay imposed by Section 362 of the
Bankruptcy Code or otherwise, on or against the exercise of the rights and
remedies otherwise available to Lender as provided in this Agreement, any
Sub-Loan Agreement or any of the Sub-Loan Documents.

          22.12. Investigations and Inquiries. Borrower hereby authorizes Lender
to conduct such investigations and inquiries as to credit, operations of
Borrower, the Mortgaged Property and Sub-Loan Collateral as shall be necessary
or desirable in connection with monitoring the Obligations, and all such persons
of whom Lender may make such inquiry are empowered to cooperate with, and to
provide requested information to Lender.

SECTION 23. MISCELLANEOUS.

          23.1. Notices. All notices, requests and other communications to
either party hereunder or under any Sub-Loan Agreement or Sub-Loan Document
shall be in writing and shall be given to such party at its address set forth
below or at such other address as such party may hereafter specify for the
purpose of notice to Lender or Borrower. Each such notice, request or other
communication shall be effective: (a) if given by mail, on the third Business
Day after such notice is deposited in the United States Mail with first class
postage prepaid, addressed as aforesaid, provided that such mailing is by
registered or certified mail, return receipt requested; (b) if given by
overnight delivery, on the first Business Day after such notice is deposited
with a nationally recognized overnight delivery service such as Federal Express
or UPS with all fees and charges prepaid, addressed as provided below; or (c) if
given by any other means, when delivered at the address specified in this
Section 23.1.

 

 

 

 

 

 

If to Borrower:

 

Bluegreen Vacations Unlimited, Inc.

 

 

 

4960 Conference Way North

 

 

 

Suite 100

 

 

 

Boca Raton, Florida 33431

 

 

 

Attention: Anthony M. Puleo, Senior Vice

 

 

 

 

    President, CFO and Treasurer

 

 

 

 

 

With a copy to:

 

Bluegreen Vacations Unlimited, Inc.

 

 

 

4960 Conference Way North

 

 

 

Suite 100

 

 

 

Boca Raton, Florida 33431

 

 

 

Attention: James Martin, Esq., General Counsel

 

 

 

 

 

If to Guarantor:

 

Bluegreen Corporation

 

 

 

4960 Conference Way North

92

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

Suite 100

 

 

 

Boca Raton, Florida 33431

 

 

 

Attention: Anthony M. Puleo, Senior Vice

 

 

 

                 President, CFO and Treasurer

 

 

 

 

 

If to Lender:

 

Textron Financial Corporation

 

 

 

45 Glastonbury Boulevard

 

 

 

Glastonbury, Connecticut, 06033

 

 

 

Attention: RFD Vice President

 

 

 

 

 

With a copy to:

 

Textron Financial Corporation

 

 

 

40 Westminster Street

 

 

 

Providence, Rhode Island 02940-6687

 

 

 

Attention: RFD Division Counsel

          23.2. Term of Agreement. This Agreement shall continue in full force
and effect and the Liens granted hereby and the duties, covenants and
liabilities of Borrower hereunder and all the terms, conditions and provisions
hereof relating thereto shall continue to be fully operative until all of the
Obligations and all other obligations under any Sub-Loan Agreement secured by
any Sub-Loan Collateral have been satisfied in full and Lender has no further
obligation to make Advances under any Sub-Loan. Borrower expressly agrees that
if Borrower or any Guarantor makes a payment to Lender, which payment or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, or otherwise required to be repaid to a trustee, receiver or any
other party under any Debtor Relief Laws, state or federal law, common law or
equitable cause, then to the extent of such repayment, the Obligations or any
part thereof intended to be satisfied and the Liens provided for hereunder
securing the same shall be revived and continued in full force and effect as if
said payment had not been made.

          23.3. Survival. All representations, warranties, covenants and
agreements made by Borrower and Guarantor herein, in any Sub-Loan Agreement, in
any other Sub-Loan Documents or in any other agreement, document, instrument or
certificate delivered by or on behalf of Borrower or Guarantor under or pursuant
to this Agreement, any Sub-Loan Agreement or any Sub-Loan Documents shall be
considered to have been relied upon by Lender and shall survive the delivery to
Lender of this Agreement, any Sub-Loan Agreement or any of the Sub-Loan
Documents (and each part thereof), regardless of any investigation made by or on
behalf of Lender, and shall survive the making of any or all of the
disbursements contemplated hereby.

          23.4. Continuation and Investigation. The warranties and
representations contained herein shall be and remain true and correct so long as
any of the Obligations have not been satisfied, or so long as part of the
Obligations shall remain outstanding, and each request by Borrower for an
Advance shall constitute an affirmation that the foregoing representations and
warranties remain true and correct as of the date thereof. All representations,
warranties, covenants and agreements made herein or in any certificate or other
document delivered to Lender by or on behalf of Borrower pursuant to or in
connection with this Agreement or any Sub-Loan Agreement or other Sub-Loan
Documents shall be deemed to have been relied upon by Lender notwithstanding any

93

--------------------------------------------------------------------------------




investigation heretofore or hereafter made by Lender or on its behalf, and shall
survive the making of any or all of the disbursements contemplated hereby.

          23.5. Governing Law; Consent to Jurisdiction. THIS AGREEMENT, ANY
SUB-LOAN AGREEMENT AND THE OTHER SUB-LOAN DOCUMENTS (EXCEPT AS MAY BE EXPRESSLY
PROVIDED THEREIN TO THE CONTRARY) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF RHODE ISLAND, EXCLUSIVE OF ITS CHOICE
OF LAWS PRINCIPLES. BORROWER CONSENTS TO PERSONAL JURISDICTION BEFORE THE
CIRCUIT COURT IN AND FOR PROVIDENCE COUNTY, RHODE ISLAND AND THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF RHODE ISLAND. BORROWER WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO VENUE IN PROVIDENCE COUNTY, RHODE ISLAND
OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY SUB-LOAN AGREEMENT OR THE OBLIGATIONS CREATED HEREUNDER OR THEREUNDER OR
UNDER ANY OF THE SUB-LOAN DOCUMENTS AND FURTHER WAIVES ANY CLAIM THAT PROVIDENCE
COUNTY, RHODE ISLAND IS NOT A CONVENIENT FORUM FOR ANY SUCH SUIT, ACTION OR
PROCEEDING. SERVICE OF PROCESS ON BORROWER IN ANY ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY SUB-LOAN AGREEMENT OR ANY OF THE SUB-LOAN
DOCUMENTS SHALL BE EFFECTIVE IF MAILED TO BORROWER AT THE ADDRESS LISTED FOR
BORROWER IN SECTION 23.1.

          23.6. Invalid Provisions. If any provision of this Agreement any
Sub-Loan Agreement or any of the other Sub-Loan Documents is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
thereof, such provision shall be fully severable, this Agreement, any Sub-Loan
Agreement, any Sub-Loan Agreement and the other Sub-Loan Documents shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part hereof or thereof, and the remaining provisions
hereof or thereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance
therefrom. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as a part of this Agreement, any
Sub-Loan Agreement and/or the Sub-Loan Documents (as the case may be) a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

          23.7. Successors and Assigns; Third Party Beneficiaries. This
Agreement, any Sub-Loan Agreement and the other Sub-Loan Documents shall be
binding upon and inure to the benefit of Borrower and Lender and their
respective successors and assigns; provided that Borrower may not transfer or
assign any of their rights or obligations under this Agreement, any Sub-Loan
Agreement or the other Sub-Loan Documents without the prior written consent of
Lender. This Agreement, any Sub-Loan Agreement and the transactions provided for
or contemplated hereunder thereunder or under any of the Sub-Loan Documents are
intended solely for the benefit of the parties hereto and any of Lender’s
participants in the Obligations. No third party shall have any rights or derive
any benefits under or with respect to this Agreement, any Sub-Loan

94

--------------------------------------------------------------------------------




Agreement or the other Sub-Loan Documents except for participants in the
Obligations or as provided in advance in a writing signed on behalf of Lender.
No person other than Borrower, shall have standing to require satisfaction of
such conditions in accordance with their terms or be entitled to assume that
Lender will refuse to make advances in the absence of strict compliance with any
or all thereof, and no other person, other than Borrower, under any
circumstance, shall be deemed to be a beneficiary of such conditions, any and
all of which Lender freely may waive in whole or in part at any time it, in its
sole discretion, deems it desirable to do so. In particular, Lender makes no
representation and assumes no obligation as to third parties concerning the
quality of the Work by Borrower or the absence therefrom of defects. In this
connection, Borrower agrees to and shall indemnify Lender and any of Lender’s
participants in the Obligations from any liability, claim or loss and reasonable
attorneys fees and costs resulting from the disbursement of the Advances or from
the condition of the Applicable Resort, whether related to the quality of the
Work or otherwise and whether arising during or after the term of any Sub-Loan
other than for Lender’s intentional misconduct or gross negligence. This Section
shall survive the repayment of the Obligations and shall continue in full force
and effect so long as the possibility of such liability, claim or loss exists.

          23.8. Amendment. This Agreement may not be amended or modified, and no
term or provision hereof may be waived, except by written instrument signed by
the parties hereto.

          23.9. Counterparts; Effectiveness; Facsimile. This Agreement, any
Sub-Loan Agreement or any of the Sub-Loan Documents may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signature thereto and hereto were on the same instrument. This Agreement,
any Sub-Loan Agreement and other Sub-Loan Documents shall become effective upon
Lender’s receipt of this Agreement, any Sub-Loan Agreement or Sub-Loan Documents
(as applicable), one or more counterparts, all of which are signed by Borrower,
Lender and any other appropriate Person. Any signature on this Agreement, any
Sub-Loan Agreement or any Sub-Loan Document or any document collateral thereto,
delivered by Borrower or Guarantor by facsimile transmission shall be deemed to
be an original signature thereto.

          23.10. Lender Not Fiduciary. The relationship between Borrower and
Lender is solely that of debtor and creditor, and Lender has no fiduciary or
other special relationship with Borrower or Guarantor, and no term or provision
of this Agreement, any Sub-Loan Agreement or any of the Sub-Loan Documents shall
be construed so as to deem the relationship between Borrower and Lender to be
other than that of debtors and creditor. Nothing herein contained shall be
construed to create a partnership or joint venture between Borrower and Lender,
and the parties hereby acknowledge that no such relationship exists between
them.

          23.11. Total Agreement. This Agreement, any Sub-Loan Agreement, and
the other Sub-Loan Documents, including the Exhibits and Schedules hereto and
thereto, is the entire agreement between the parties relating to the subject
matter hereof,

95

--------------------------------------------------------------------------------




incorporates or rescinds all prior agreements and understandings between the
parties hereto relating to the subject matter hereof, cannot be changed or
terminated orally or by course of conduct, and shall be deemed effective as of
the date it is accepted by Lender at the offices set forth above.

          23.12. Consents, Approvals and Discretion. Whenever Lender’s consent
or approval is required or permitted, as any documents or other items are
required to be acceptable to Lender, such consent, approval or determination of
acceptability must be in writing and shall be at the reasonable discretion of
Lender and may be subject to such conditions as Lender may reasonably require,
unless otherwise expressly provided hereunder any Sub-Loan Agreement or under
the other Sub-Loan Documents.

          23.13. Litigation. TO THE FULLEST EXTENT NOT PROHIBITED BY APPLICABLE
LAW WHICH CANNOT BE WAIVED, BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY WAIVE ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND OR CLARIFY ANY RIGHT, POWER, REMEDY OR
DEFENSE ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY SUB-LOAN AGREEMENT, THE
OTHER SUB-LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN,
WHETHER SOUNDING IN TORT OR CONTRACT OR OTHERWISE, OR WITH RESPECT TO ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF ANY PARTY; AND AGREE THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE
A JUDGE AND NOT BEFORE A JURY. BORROWER AND LENDER FURTHER WAIVE ANY RIGHT TO
SEEK TO CONSOLIDATE ANY SUCH LITIGATION IN WHICH A JURY TRIAL HAS BEEN WAIVED
WITH ANY OTHER LITIGATION IN WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED.
FURTHER, BORROWER HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF LENDER,
NOR LENDER’S COUNSEL, HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT LENDER WOULD
NOT, IN THE EVENT OF SUCH LITIGATION, SEEK TO ENFORCE THIS WAIVER OF RIGHT TO
JURY TRIAL PROVISION. BORROWER ACKNOWLEDGES THAT THE PROVISIONS OF THIS SECTION
ARE A MATERIAL INDUCEMENT TO LENDER’S ACCEPTANCE OF THIS AGREEMENT, ANY SUB-LOAN
AGREEMENT AND THE OTHER SUB-LOAN DOCUMENTS.

          The waiver and stipulations of Borrower and Lender in this Section
23.13 shall survive the final payment or performance of all of the Obligations
of Borrower and all other obligations secured by the Sub-Loan Collateral and the
resulting termination of this Agreement, all Sub-Loan Agreements and all other
Sub-Loan Documents.

          23.14. Submissions. All documents, agreements, reports, surveys,
appraisals, insurance, financial information or other submissions (collectively,
the “Submissions”) required under any Sub-Loan Agreement or Sub-Loan Documents
shall be in form and content reasonably satisfactory to Lender and performed at
Borrower’s expense. Lender shall have the prior right of approval of any person,
firm or entity responsible for preparing each Submission (a “Preparer”) and may
reject any Submissions if Lender

96

--------------------------------------------------------------------------------




believes in its reasonable opinion that the experience, skill, reputation or
other aspect of the Preparer is unsatisfactory in any material respect. All
reports and appraisals related to any Sub-Loan and required pursuant to any of
the Sub-Loan Documents as Lender may specifically request such report or
appraisal at the time of making such Sub-Loan include the following language:

 

 

 

          “The undersigned acknowledges that Textron Financial Corporation is
relying on the within information in connection with extending financing to
Bluegreen Vacations Unlimited, Inc.”

          23.15. Incorporation of Exhibits. This Agreement, together with all
Exhibits and Schedules hereto, constitute one document and agreement which is
referred to herein by the use of the defined term “Agreement.” The definitions
contained in any part of this Agreement shall apply to all parts of this
Agreement and any Sub-Loan Agreement and other Sub-Loan Documents.

          23.16. Consent to Advertising and Publicity of Documents. Borrower
agrees that Lender and its participants may, subject to prior review and consent
of Borrower, which consent Borrower agrees not to unreasonably withhold or
delay, issue and disseminate to the public information describing the credit
accommodation entered into pursuant to this Agreement and any Sub-Loan
Agreement, including the names and addresses of Borrower and any subsidiaries
and Affiliates, the amount, interest rate, maturity, collateral, and a general
description of Borrower’s business.

          23.17. Control of Applicable Association. Lender agrees that Borrower
shall only be obligated to act on behalf of the Applicable Association or cause
the Applicable Association to act at such time that Borrower directly or
indirectly control the Applicable Association.

          23.18. Directly or Indirectly. Where any provision in this Agreement
refers to action to be taken by any Person, or which such Person is prohibited
from taking, such provisions shall be applicable whether such action is taken
directly or indirectly by such Person.

          23.19. Savings Clause. Anything contained in this Agreement to the
contrary notwithstanding, the obligations of Borrower with respect to the
repayment of the outstanding principal balance of any Sub-Loan shall be limited
to a maximum aggregate amount equal to the greater of (a) the Advances actually
received by Borrower and the value of all other consideration and benefits
received by or for the benefit of Borrower in connection with the financing
transactions contemplated hereunder, or (b) the largest amount that would not
render its obligations with respect thereto subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any applicable provisions of comparable state, federal, provincial or other
applicable law of any jurisdiction (collectively, the “Fraudulent Transfer
Laws”), if and to the extent Borrower (or trustee on its behalf) has properly
invoked the protections of the Fraudulent Transfer Laws. In making such
determination, all rights of subrogation

97

--------------------------------------------------------------------------------




and contribution of Borrower with respect to such obligations shall be deemed to
be an asset of Borrower.

          23.20. Reimbursement for Taxes. Borrower will promptly, upon written
demand of Lender, reimburse Lender for any taxes assessed against Lender by any
Governmental Agency (with the exception of income taxes payable by Lender) which
are on account of or measured by the interest income received by Lender under
any Sub-Loan or in any way imposed upon Lender in connection with the
transactions contemplated hereunder, including, without limitation, any general
intangible tax or documentary tax.

          23.21. Headings. Section headings have been inserted in this Agreement
as a matter of convenience of reference only; such Section headings are not a
part of this Agreement and shall not be used in the interpretation of this
Agreement or any Sub-Loan Agreement.

          23.22. Gender. Words of any gender in this Agreement or any Sub-Loan
Agreement shall include each other gender where appropriate.

          23.23. Time of the Essence. Time is of the essence of this Agreement
any Sub-Loan Agreement.

          23.24. Conflict. The provisions of any Applicable Sub-Loan Agreement
or other applicable Sub-Loan Documents shall control in the event of any
conflict among any of them, and this Agreement.

          23.25. Joinder and Consent. Lender will join in and consent to
Applicable Declaration, easements and other documents reasonably required in
connection with development of the Applicable Resort provided such documents are
reasonably acceptable to Lender.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

98

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, Borrower, Lender, and Guarantor have caused this
Agreement to be duly executed and delivered effective as of the date first above
written.

 

 

 

 

 

LENDER:

 

 

 

TEXTRON FINANCIAL CORPORATION,
a Delaware corporation

 

 

 

By: 

 

 

--------------------------------------------------------------------------------

 

Name: 

 

 

 

--------------------------------------------------------------------------------

 

Its:

 

 

--------------------------------------------------------------------------------

 

 

 

BORROWER:

 

 

 

BLUEGREEN VACATIONS UNLIMITED,
INC., a Florida corporation

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Its:

 

 

--------------------------------------------------------------------------------

 

 

 

GUARANTOR:

 

 

 

BLUEGREEN CORPORATION, a
Massachusetts corporation

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Its:

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




EXHIBIT A

FORM OF REQUEST FOR ACQUISITION ADVANCE

Date: _____ ___, 2008

Request #:
Amount of Request:

Textron Financial Corporation
45 Glastonbury Blvd.
Glastonbury, CT 06033-4450
Attention: Resort Finance Division

 

 

 

 

RE:

Master Acquisition, Development and Construction Loan and Security Agreement
dated as of April __, 2008 and the Applicable Sub-Loan and Security Agreement
dated as of __________ (collectively, the “Loan Agreement”) between Textron
Financial Corporation (the “Lender”) and ________________________ (the
“Borrower”), regarding, a USD $___________ Sub-Loan _________________ (the
“Sub-Loan”)

Gentlemen:

          In accordance with the terms of the Loan Agreement, Borrower desires
to obtain an Acquisition Advance of $__________, the maximum principal balance
of the Sub-Loan for ________________________ on ________________ ( ). Unless
otherwise defined herein, terms used herein shall have the same meaning assigned
to such terms in the Loan Agreement.

          In order to induce Lender to make the Sub-Loan with respect to such
Advance, Borrower hereby certifies, represents and warrants the following to
Lender:

          1.          No Default or Event of Default has occurred under the Loan
Agreement, no event has occurred which, with notice, the passage of time, or
both, would constitute an Event of Default under the Loan Agreement, and no
Default or Event of Default will occur under the Loan Agreement as a result of
the Advance requested herein.

          2.          Except for those items that have been waived in writing by
Lender, all of Borrower’s representations and warranties under the Loan
Agreement and the other Loan Documents are true and correct in all material
respects as of the date hereof, and after giving effect to the making of such
requested Advance, will be true and correct as aforesaid as of the date on which
such Advance is made. To the knowledge of Borrower, neither the
___________________________ (the “Resort”), nor the improvements or any portion
thereof, nor Borrower, are under investigation with respect to, or in violation
of, any Environmental Laws. No proceedings have been commenced against, nor
notice received by, the Borrower, the Mortgaged Property, or the Applicable

A-1

--------------------------------------------------------------------------------




Association, concerning any alleged violation of any Environmental Laws with
respect thereto.

          Neither Borrower, nor the improvements and renovations, nor the
Resort, are or, to the knowledge of Borrower, have been, the subject of any
threatened, proposed or actual cleanup or other protective or remedial action
relating to any Hazardous Materials, whether pursuant to any Environmental Laws
or otherwise.

          3.          Borrower is in material compliance with each and every one
of its covenants, agreements and obligations under the Loan Agreement and the
other Sub-Loan Documents.

          4.          Except as disclosed in Guarantor’s SEC filings and the
Loan Agreement, there are no actions, suits, proceedings, orders or injunctions
pending or threatened against or affecting Borrower, the Guarantor, the
Mortgaged Property, the Sub-Loan Collateral or the Applicable Association at law
or in equity, or before or by any governmental authority or other tribunal which
if adversely determined would have a material adverse effect on their ability to
perform hereunder with respect to the Mortgaged Property. Neither the Borrower,
the Mortgaged Property, nor the operations, marketing or sales conducted with
respect to such Mortgaged Property, are under investigation with respect to the
Applicable Timeshare Documents or the _____________ condominium act or timeshare
act, and the Borrower has received no notification of, nor is the Borrower aware
of, any violations of the _________________ condominium act or timeshare act, or
any other laws or regulations, whether state or federal, relating to the
Mortgaged Property or the marketing or sale of Timeshare Interests, or the
Collateral.

          5.          Borrower has no defenses to or offsets against the payment
of all amounts due to Lender under or in connection with the Sub-Loan, or
defenses against the performance of all of Borrower’s Obligations under the Loan
Agreement and all of the other Sub-Loan Documents.

          6.          The chief executive office of each of Bluegreen Vacations
Unlimited, Inc., Bluegreen Corporation and ____________________, and all of
their respective books and records, are located at 4960 Conference Way North,
Suite 100, Boca Raton, FL 33431.

          7.          At all times prior to and as of the date hereof, and after
giving effect to the transactions contemplated under the Loan Agreement,
including without limitation, the borrowing of the Loan, the granting of Liens
to Lender, in all of the Sub-Loan Collateral, and the incurring of the
Obligations, the total fair value of each Borrower’s and Bluegreen Corporation’s
Properties exceeds the total amount of its debts, and each Borrower and
Bluegreen Corporation is able to pay and are paying there respective debts as
they become due.

          8          The information set forth herein (including the exhibits
and attachments referenced herein) is true, correct and complete in all material
respects to the best of

A-2

--------------------------------------------------------------------------------




Borrower’s and the undersigned’s knowledge and belief, and Borrower acknowledges
that, in connection with making an Advance under the Sub-Loan, Lender is relying
on said information as being certified both on behalf of the Borrower and by the
undersigned, individually, as being true, correct and complete.

          9.          The applicable conditions to the making of an Advance set
forth in Section 17 of the Master Facility Agreement have been satisfied as of
the date hereof.

          10.        Borrower hereby requests an Advance of ___________ to be
made only upon confirmation by Lender of satisfaction, with respect to the only
Advance, of all conditions to the Sub-Loan Closing. The requested Advance should
be made in care of: (see wire transfer instructions attached for the insured
closing agent).

          11.        The information set forth herein (including the exhibits
and attachments referenced herein) is true, correct and complete in all material
respects, and Borrower acknowledges that, in connection with making an
acquisition Advance, Lender is relying on said information as being certified,
both on behalf of Borrower and the undersigned, individually, as true, correct
and complete in all material respects.

[SIGNATURE PAGE FOLLOWS]

A-3

--------------------------------------------------------------------------------




 

 

 

 

Borrower:

 

 

 

BLUEGREEN VACATIONS UNLIMITED, INC.,

 

a Florida corporation

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Its:

 

 

 

--------------------------------------------------------------------------------

A-4

--------------------------------------------------------------------------------




EXHIBIT B

Form of Officer’s Certificate

Date:_________________

           In accordance with Section 13.4 of the Master Acquisition Development
and Construction Loan and Security Agreement dated as of April __, 2008, by and
between Bluegreen Vacations Unlimited, Inc. (“Borrower”) and Textron Financial
Corporation (“Lender”) (as it may be amended, modified, supplemented or
restated, the “Loan Agreement”), the undersigned hereby certifies to Lender that
as of the date described above:

 

 

 

 

1.

The undersigned is the chief financial officer of Bluegreen Corporation
(“Guarantor”).

 

 

 

 

2.

Borrower has observed, performed and complied with each and every undertaking
contained in the Loan Agreement and the Loan Documents.

 

 

 

 

3.

Guarantor’s Form 10-Q or Form 10-K Financial Statements have been delivered to
Lender, as required under the Loan Agreement.

 

 

 

 

4.

There does not exist any Incipient Default or Event of Default under the Loan
Agreement or Loan Documents.

           Capitalized terms shall have the meanings set forth therefor in the
Loan Agreement. The certifications in this Officer’s Certificate are made by the
undersigned, in his capacity as the chief financial officer of Guarantor, from
the undersigned’s own personal knowledge, after due inquiry and with full
knowledge that Lender will rely upon this Officer’s Certificate. The undersigned
has executed and delivered this Officer’s Certificate as an inducement for
Lender to continue to extend advances to the Borrower pursuant to the Loan
Agreement.

 

 

 

 

 

BLUEGREEN CORPORATION, a

 

Massachusetts corporation

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

Name/Title:

 

 

--------------------------------------------------------------------------------

Dated: ____________________, 200_____

 

B-1

--------------------------------------------------------------------------------




EXHIBIT C

List of Sub-Loans

 

 

1.

Odyssey Dells – November 14, 2006

 

 

2.

World Golf Village – March 23, 2007

 

 

3.

Royal Suites At Atlanta Palace – April __, 2008

C-1

--------------------------------------------------------------------------------




EXHIBIT D

Form of Request for Construction Advance

Schedule_____
Request for Advance

REQUEST FOR ADVANCE NUMBER:_________

DATE OF REQUEST:_________

Textron Financial Corporation
45 Glastonbury Boulevard
Glastonbury, CT 06033

 

 

Re:

Master Acquisition, Development and Construction Loan and Security Agreement
dated as of April __, 2008 and the Applicable Sub-Loan and Security Agreement
dated as of _____________ (collectively, the “Loan Agreement”) between Textron
Financial Corporation (the “Lender”) and _________________________ (the
“Borrower”), regarding, a USD $_______________ Sub-Loan (the “Loan”)

Ladies and Gentlemen:

          In accordance with the terms of the Loan Agreement referenced above,
effective ____ ____, 2008, Borrower requests an Advance of (insert total net
amount of draw request – hard, soft and FF&E in USD) $_________________. Unless
otherwise defined herein, terms used with initial capital letters will have the
meanings given to them in the Loan Agreement. The ________________ located at
_________________ shall be referred to as the “Project”).

          In order to induce Lender to make such Advance, Borrower hereby
represents and warrants the following to Lender:

 

 

 

 

1)

The requested Advance relates to hard costs and/or soft costs and/or FF&E
incurred in connection with the development and construction at the Project,
through and including (insert month-end date of period requested or latest
invoice date)______________.

 

 

 

 

2)

To the best of Borrower’s knowledge, no Default or Event of Default has occurred
under the Loan Agreement and no Event of Default will occur because of the
Advance requested herein.

 

 

 

 

3)

Borrower’s representations and warranties under the Loan Agreement and the other
Loan Documents are true and correct as of the date hereof, and

D-1

--------------------------------------------------------------------------------




 

 

 

 

 

after giving effect to the making of such requested Advance, will be true and
correct as of the date on which such Advance is made.

 

 

 

 

4)

Except as expressly agreed to in writing by Lender, the applicable conditions to
the making of the requested Advance as set forth in the Loan Agreement have been
satisfied as of the date hereof; subject only to issuance of date-down
endorsement to the Title Policy, with requirements to such endorsement
satisfied. Borrower has no defenses or offsets with respect to the payment of
any amounts due Lender. To the best of Borrower’s knowledge, Lender has
performed all of its obligations to Borrower.

 

 

 

 

5)

The following information is true and correct as of the date hereof and will be
true and correct as of the date on which the requested Advance is to be made
(reflect all values in USD’s):


 

 

 

 

 

(a)

  All approved costs, as reflected in the Initial Project Budget, (insert once
final)

 

 

(b)

  Initial Equity Requirement (per Loan Agreement)

 

 

(c)

  Approved increase to Initial Project Budget (if, any)

 

 

(d)

  Additional required Equity,(if, any)

 

 

(e)

  Maximum Loan Amount (per Loan Agreement)

 

 

(f)

  Aggregate original principal amounts of all Advances to date (cumulative sum)

 

 

(g)

  Maximum Availability (e. minus f.)

 

 

(h)

  Amount of this Requested Advance

 


 

 

 

 

6)

Accompanying this Request for Advance is Borrower’s Construction Cost
Certifications (Exhibit 2-Hard Costs or G-703 and Exhibit 3-Soft Costs and FF&E)
and General Contractor’s completed Application and Certificate for Payment
(Exhibit 1-Hard Costs or G-702) (“Draw Certifications”). The Draw Certifications
include:


 

 

 

 

(a)

a detailed breakdown of the requested disbursement including the percentage of
completion of each item and the balance remaining to complete each item,
(Exhibit 2-Hard Costs or G-703 and Exhibit 3-Soft Costs and FF&E),

 

 

 

 

(b)

supporting invoices of Contractors, subcontractors and suppliers(as is
consistent with the Loan Agreement section 11),

 

 

 

 

(c)

copies of receipts or other evidence of payment (as is consistent with the Loan
Agreement section 11) for all bills or statements for supplies, materials or
expenses for which the Advance is requested are attached hereto,

 

 

 

 

(d)

a Budget Amendment Form (Exhibit 5), for each Request for Advance either
certifying no changes have been made or that there may be pending changes,

 

 

 

 

(e)

a Transfer of Budgeted Line Items form (Exhibit 6)

D-2

--------------------------------------------------------------------------------




 

 

 

 

(f)

Verification of amounts on accounting reports evidencing all payments including
check numbers incurred in connection with the development and construction of
the Project;


 

 

 

 

7)

Also attached hereto is a list of known or anticipated change orders in the
Plans and Specifications or deviations from the Development Draw Schedule or
Development Schedule.

 

 

 

 

8)

The hard, and/or soft and/or FF&E costs reflected in the Draw Certifications,
which are the subject of the requested Advance, have been approved by the Lender
and are consistent with the Development Budget.

 

 

 

 

9)

The requested Advance will be used and applied only for the purposes specified
in the Draw Certifications.

 

 

 

 

10)

Construction of the Project is progressing satisfactorily so as to ensure the
timely completion thereof in accordance with the plans and specifications by the
Required Completion Date and nothing has occurred subsequent to the date of the
Loan Agreement which has or may result in the creation of any lien, charge or
encumbrance upon the Project or any part thereof or which has or may
substantially and adversely impair the ability of the Borrower to make all
payments of principal and interest on the Loan or which has or may substantially
and adversely impair the financial standing of the Borrower or of any Guarantor

 

 

 

 

11)

If any offers to lease, leases, or interim agreements are in effect or have been
executed by the Borrower covering the Project, the said offers to lease, leases,
or interim agreements are in full force and effect and the Borrower has not
breached any provisions thereof and has received no notice or other
communication (written or oral) from any other party thereto notifying Borrower
of a breach or alleged breach

 

 

 

 

12)

All of the statements contained in this Request for Advance, and all of the
information contained in the exhibits and other attachments hereto, are true,
complete and accurate in all respects as of the date hereof and to the best of
my knowledge, information and belief, all persons, firms or corporations
whatsoever who have furnished material or performed any work or services in
connection with the Project have been fully paid up to the day of (insert
month-end date of period requested or latest invoice date)_____________

 

 

 

 

13)

Any and all funds received from the Lender previously as Advances under the Loan
Agreement have been expended or are being held in trust in a specially
designated account for the sole purpose of paying the costs for which they were
advanced; no item of construction costs previously certified to the Lender with
a Request for Advance remains unpaid as of the date of this Certificate; and no
part of the said funds has been used, or the funds to be

D-3

--------------------------------------------------------------------------------




 

 

 

 

 

received pursuant to the Request for Advance submitted herewith shall be used
for any other purposes.

 

 

 

 

14)

The requested Advance should be disbursed as follows:


 

 

 

 

 

Payee

 

Address

 

Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total to be advanced (should to amount in section 5.h. above

 

 


 

 

 

 

15)

The Lender is hereby irrevocably authorized and directed to deduct from the
gross proceeds of this advance and to pay all accrued and unpaid interest on the
subject Loan to the date of the advance and all fees, disbursements and other
costs or charges payable by the Borrower pursuant to the Loan Agreement. This
Request for Advance is made for the purpose of inducing the Lender to make this
Advance pursuant to the Loan Agreement and the Borrower is aware that the Lender
will be relying on the statements herein contained and contained in the
Schedules hereto.

I HAVE MADE THIS SOLEMN DECLARATION, CONSCIENTIOUSLY BELIEVING IT TO BE TRUE AND
KNOWING THAT IT IS OF THE SAME FORCE AND EFFECT AS IF MADE UNDER OATH.

 

 

 

--------------------------------------------------------------------------------

 

 

By (Signature of authorized signor):

 

 

--------------------------------------------------------------------------------

By (Printed name of authorized signor):

 

 

--------------------------------------------------------------------------------

D-4

--------------------------------------------------------------------------------




EXHIBIT E

FORM OF TFC’S INSPECTOR SUB-LOAN CONSTRUCTION COST CERTIFICATE

DATE: _________________, 200_

TO: TEXTRON FINANCIAL CORPORATION (“LENDER”)

FROM: _______________________________ (“LENDER’S INSPECTOR”)

 

 

RE:

Certification For Development Advances Under That Certain Master Acquisition,
Development and Construction Loan and Security Agreement dated as of April __,
2008 and the Applicable Sub-Loan and Security Agreement dated as of
_____________ (collectively, the “Loan Agreement”) between Textron Financial
Corporation (the “Lender”) and _________________________ (the “Borrower”),
regarding, a USD $_______________ Sub-Loan ____________________ (the “Loan”)

          The undersigned Lender’s Inspector, certifies to Lender that (a) this
certificate is being issued in connection with the Construction Cost Certificate
to which this certificate is attached and (b) each of the following statements
is true and correct:

          (i)          Lender’s Inspector has inspected the Property and
reviewed the aforesaid Construction Cost Certificate and the attachments
thereto,

          (ii)         the aforesaid Construction Cost Certificate and the
attachments thereto are satisfactory to Lender’s Inspector,

          (iii)        based on the information we have been provided and our
review of the project, the construction at the Mortgaged Property has been in
accordance with the Plans and Specifications and Licenses and Permits,

          (iv)        based on the information we have been provided and our
review of the project, the unexpended construction portion of the Development
Budget appears reasonably adequate to complete the Construction of the Project,

           (v)         $____________, which Lender’s Inspector understands is
the aggregate principal amount of the Development Advances currently outstanding
and used to finance development and Hard Costs and Soft Costs, is less than the
aggregate cost of the Construction work currently in place,

           (vi)        based on the Contractor’s provision of the latest
construction schedule dated ____ and our review of the project, the Completion
of Construction can reasonably be expected to occur on or before
_________________________, and

E-1

--------------------------------------------------------------------------------




          (vii)       based on the information we have been provided and our
review of the project, the only modifications or changes to the Plans and
Specifications, or Development Budget or projected

Development Schedule not previously disclosed in a prior Construction Cost
Certificate are set forth below:

[Disclosures - Include Change Orders]

 

 

 

 

 

 

LENDER’S INSPECTOR:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

     Name:

 

 

 

 

     Title:

E-2

--------------------------------------------------------------------------------




EXHIBIT F

FORM OF SUB-LOAN DRAW CERTIFICATE OF THE GENERAL CONTRACTOR

DATE: ________________, 200_

 

 

TO:

TEXTRON FINANCIAL CORPORATION (“LENDER”) AND _________________ (“BORROWER”)

FROM: __________________________________ (“GENERAL CONTRACTOR”)

 

 

RE:

Certification for Development Advances Under that Certain Master Acquisition,
Development and Construction Loan and Security Agreement dated as of April __,
2008 and the Applicable Sub-Loan and Security Agreement dated as of
_____________ (collectively, the “Loan Agreement”) between Textron Financial
Corporation (the “Lender”) and _________________________ (the “Borrower”),
regarding, a USD $_______________ Sub-Loan ___________ (the “Loan”)

          The undersigned contractor, as the General Contractor, certifies to
each of the Borrower and the Lender that each of the following is true and
correct:

 

 

 

(a)          The construction at the property described in Schedule A attached
hereto (“Mortgaged Property”) has been in accordance with the Construction
Documents (as such term is defined in the Construction Contract between Borrower
and General Contractor).

 

 

 

(b)          The undersigned General Contractor has fully paid for (except in
respect of contractually permitted Retainages) all of the work, labor, fuel,
materials and/or equipment furnished by it or by its subcontractors, materialmen
and/or suppliers in respect of the Construction at the Mortgaged Property, or
the progress payments in respect thereof, as the case may be, through each of
the dates for each prior application and certificate for which the undersigned
General Contractor has been paid prior to the date of this certificate.

 

 

 

(c)          Upon request of Lender, the copies of canceled checks, paid-in-full
invoices or other evidence of payment attached hereto are bona fide evidence of
the payment in full of the subcontractors, materialmen and/or suppliers referred
to in clause (b) above in respect of the work of such persons described in
clause (b) above.

 

 

 

(d)          Upon request of Lender, the copies of invoices and other
documentation attached hereto are bona fide evidence of the amount of work,
labor, fuel, materials and/or equipment actually done, supplied or completed in
respect of the payments referred to in clause (c) above and valid mechanic’s,
materialman’s and laborer’s unconditional lien waivers for work funded in prior
months or prior draw

F-1

--------------------------------------------------------------------------------




 

 

 

requests and conditional lien waivers or releases attached hereto or previously
delivered cover all of the aforesaid work, labor, fuel, materials and/or
equipment.

 

 

(e)          Upon request of Lender, the copies of the invoices, bills or other
evidence of the costs of the undersigned General Contractor and the costs of its
subcontractors, materialmen and/or suppliers and/or applications for payment
submitted by it and by its subcontractors for progress payments which, in each
case, are to be satisfied (less any retained amount thereof), in whole or part,
with the Development Advances (as defined in the Loan Agreement) contemplated to
be made in connection with this certificate and which are attached hereto are
bona fide evidence of the amount or amounts owed to the undersigned contractor
and to such subcontractors, materialmen and suppliers for work completed [since
the last Loan Draw Certificate submitted by the undersigned General
Contractor][since the commencement of Construction].

 

 

 

(f)          The mechanic’s, materialman’s and laborer’s progress lien waivers
or releases attached hereto cover all of the costs of such mechanics,
materialmen and laborers which have been paid with all prior Development
Advances and have not previously been furnished to Lender.

 

 

 

(g)          There have been no change orders to the Construction Contract
except ___________________________________; all approvals for such change orders
have been obtained in accordance with the Loan Agreement, Construction
Documents, Plans and Specifications and Licenses and Permits.

 

 

 

(h)          The construction schedule is being met and has not been delayed
except_____________________________________.

F-2

--------------------------------------------------------------------------------




          References above to subcontractors, materialmen and suppliers shall
mean and include any subcontractor, materialman or supplier having a contract to
supply in the aggregate, or actually supplying in the aggregate, $_____________
or more of labor, materials and/or supplies.

 

 

 

GENERAL CONTRACTOR:

 

 

 

--------------------------------------------------------------------------------

 

 

 

By

 

--------------------------------------------------------------------------------

 

Title

 

--------------------------------------------------------------------------------

F-3

--------------------------------------------------------------------------------




Schedule A

Legal Description of Mortgaged Property

F-4

--------------------------------------------------------------------------------




Schedule 9.10

List of Actions, Suits, and Proceedings Against Guarantor (the “Company”)

                             Any legal proceedings as disclosed in Guarantor’s
most recently filed 10K Statement.

--------------------------------------------------------------------------------




Schedule 9.23

Names and Addresses

 

Bluegreen Vacations Unlimited, Inc.

4960 Conference Way North

Suite 100

Boca Raton, Florida 33431

 

Bluegreen New Jersey, LLC

4960 Conference Way North

Suite 100

Boca Raton, Florida 33431


--------------------------------------------------------------------------------